     Case 2:18-cv-01115-RSL Document 155 Filed 12/17/18 Page 1 of 14




                                         The Honorable Robert S. Lasnik
                   UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF WASHINGTON
                            AT SEATTLE


STATE OF WASHINGTON, et al.                   No. 2:18-cv-01115-RSL

                Plaintiffs,
                                             PRIVATE DEFENDANTS’
v.                                          RESPONSE TO PLAINTIFF
                                          STATES’ MOTION TO COMPEL
UNITED STATES DEPARTMENT OF                 DISCOVERY RESPONSES
STATE, et al.,

                Defendants.
               Case 2:18-cv-01115-RSL Document 155 Filed 12/17/18 Page 2 of 14



 1                                       Summary of the Argument

 2            The Private Defendants should not be a “party” to this action. Instead, they should have

 3    been dismissed because no one pleads a claim for relief against them and because their presence

 4    is not necessary to ensure consistency of obligations or to ensure complete relief amongst the

 5    Plaintiff States and Government Defendants. See Dkts. 114, 125. Yet they remain.

 6            The Private Defendants acknowledge that the Court kept them as “parties” by denying the

 7    motion to dismiss. Dkt. 130. But even as that decision is taken for granted (the Private Defendants

 8    reserve their right to challenge it on appeal), the Private Defendants’ “party” status does not make

 9    it open season on discovery against them. The Court’s bestowal of “party” status rests upon two

10    slender justifications—neither of which entails subjecting the Private Defendants to any discovery.

11            The critical points to begin with are the “party” properties that the Private Defendants lack.

12    Their “party” status does not entail any actual claim for relief by or against the Private Defendants.

13    The order on the motion to dismiss held this: “Plaintiffs do not seek any relief directly from the

14    private defendants.” Dkt. 130 at 2. Nor does “party” status rest upon the preliminary injunction

15    that speaks only to the “federal defendants.” Dkt. 95 at 25. Instead, the Court’s order denying the

16    motion to dismiss makes the Private Defendants’ “party” status rest upon two justifications:

17            First, the private defendants will have a chance to be heard and make their best
18            arguments. Second, the Court’s findings will bind all of the interested parties and
19            preclude collateral challenges to the APA determination (such as an action for
20            specific performance of the settlement agreement) that would raise the possibility
21            of inconsistent rulings and obligations for the parties.

22    Dkt. 130 at 4. Even if these two justifications are valid and enough to warrant “party” status

23    (conclusions that the Private Defendants continue to respectfully disagree with), they do not

24    warrant discovery. The Private Defendants can “be heard and make their best arguments” without

25    having to meet the Plaintiff States’ discovery demands, and the Court’s “APA determination”

26    likewise does not require the Private Defendants’ participation in discovery.



     Private Defendants’ Response to                                                    Beck Redden LLP
     Plaintiff States’ Motion to                                           1221 McKinney Street, Suite 4500
     Compel Discovery Responses                    -1-                               Houston, Texas 77010
     No 2:18-cv-01115-RSL                                                                  (713) 951-3700
               Case 2:18-cv-01115-RSL Document 155 Filed 12/17/18 Page 3 of 14



 1            In this respect, the Court’s order denying the motion to dismiss rightly concludes that “this

 2    litigation focuses on the procedural correctness of the federal government’s actions in issuing the

 3    temporary modification and the July 27, 2018, letter.” Dkt. 130 at 3 (emphasis added). The parties

 4    also agree that this procedural determination will depend upon the administrative record that was

 5    before the Government Defendants at the time of the decisions. Dkt. 34 at 1-5; Dkt. 49 at 4-5;

 6    Dkt. 110 at 2-5. Because of this, the “APA determination” that supposedly justifies the Private

 7    Defendants’ “party” status does not necessitate discovery against the Private Defendants.

 8            Rule 26 allows for discovery only of “matter that is relevant to any party’s claim or

 9    defense.” Fed. R. Civ. P. 26(b)(1) (emphasis added). But even in light of the sui generis “party”

10    status now held by the Private Defendants, the Plaintiff States’ requested discovery is still not

11    “relevant to any party’s claim or defense.” This alone warrants denying the motion in full.

12            Additionally, the Plaintiff States’ motion should be denied because granting it would

13    constitute a “trespasses upon fundamental freedoms protected by the Due Process Clause of the

14    Fourteenth Amendment.” NAACP v. Ala. ex rel. Patterson, 357 U.S. 449, 461 (1958). Under

15    decades of well-established Supreme Court precedent, the Private Defendants possess a First

16    Amendment privilege against discovery, under which government entities like the Plaintiff States

17    have no right to rifle through the Private Defendants’ papers, no right to demand disclosure of the

18    Private Defendants’ membership lists, and no right to demand disclosure of who the Private

19    Defendants have been talking to, who they plan to talk to, and how they carry out their

20    constitutionally protected advocacy. An order requiring the Private Defendants to comply with

21    such demands would violate their First Amendment privilege and warrant immediate mandamus

22    relief. See, e.g., Perry v. Schwarzenegger, 591 F.3d 1147, 1156 (9th Cir. 2010) (granting

23    mandamus).




     Private Defendants’ Response to                                                   Beck Redden LLP
     Plaintiff States’ Motion to                                          1221 McKinney Street, Suite 4500
     Compel Discovery Responses                    -2-                              Houston, Texas 77010
     No 2:18-cv-01115-RSL                                                                 (713) 951-3700
               Case 2:18-cv-01115-RSL Document 155 Filed 12/17/18 Page 4 of 14



 1                                                 Argument

 2            The Private Defendants have already disclosed far more than what the Federal Rules of

 3    Civil Procedure and Constitution require. In response to the Plaintiff States’ requests for disclosure

 4    and production, the Private Defendants revealed the following (among other things):

 5            After July 31, 2018, the Private Defendants did not post any Subject Files online or
 6            otherwise make them publicly available via the internet, and did not assist or
 7            facilitate any other person in posting any Subject Files online or otherwise making
 8            them publicly available via the internet. After August 27, 2018, Defense Distributed
 9            distributed the Subject Files via United States Postal Service mail.
10
11    Dkt. 149-3 at 9. The Court should deny motion’s demand for discovery of anything more than

12    what the Private Defendants have already volunteered.1

13    I.      The motion should be denied as to SAF and Conn Williamson.

14            The motion’s best arguments are essentially restricted to Defense Distributed. No serious

15    case is made that SAF or Conn Williamson should be compelled to produce any discovery, and

16    for good reason. The case for discovery against them is weaker than the one against Defense

17    Distributed in every respect, and to the extent that discovery is warranted as to Defense Distributed,

18    it would be unnecessarily duplicative to also mandate it as to SAF and Conn Williamson.

19    II.     None of the requested discovery is “relevant to any party’s claim or defense.”

20            Rule 26 imposes a firm relevance requirement: “Parties may obtain discovery regarding

21    any nonprivileged matter that is relevant to any party’s claim or defense . . . .” Fed. R. Civ. P.

22    26(b)(1). Contrary to what the motion says, Dkt. 148 at 7, the Private Defendants do not have to

23    disprove relevance. As movants, the Plaintiff States bear the burden of establishing relevance as

24    to every item at issue. See, e.g., Holmes v. Nova, No. C16-1422RSL, 2018 WL 1911182, at *1

25    (W.D. Wash. Apr. 23, 2018) (Lasnik, J.). They have not satisfied that burden in any respect.



      1
       The Private Defendants object to the chart attached as the motion’s Exhibit 12. The chart is not
      evidence. It is an additional part of the motion. It should not be considered because the Plaintiff
      States used up all of LCR 7’s allotted pages with the motion itself.

     Private Defendants’ Response to                                                    Beck Redden LLP
     Plaintiff States’ Motion to                                           1221 McKinney Street, Suite 4500
     Compel Discovery Responses                    -3-                               Houston, Texas 77010
     No 2:18-cv-01115-RSL                                                                  (713) 951-3700
               Case 2:18-cv-01115-RSL Document 155 Filed 12/17/18 Page 5 of 14



 1            A.       The requested discovery is not relevant to the preliminary injunction.

 2            Mainly, the motion argues that concerns regarding preliminary injunction compliance

 3    warrant the requested discovery. Dkt. 148 at 8. This is wrong for multiple reasons.

 4            First, the injunction-compliance argument is wrong because the injunction does not tell the

 5    Private Defendants to do or not do anything. The Government Defendants are the only ones that

 6    this injunction issues commands to, and the Private Defendants are not suspected of having done

 7    anything whatsoever to impede the Government Defendants’ actual compliance therewith.

 8            If the Plaintiff States wanted to enjoin the Private Defendants’ conduct, they should have

 9    requested such an injunction. But they failed to do so, as the Court confirmed at the hearing on

10    the TRO: “I’m not being asked to enjoin your client directly. I’m being asked to enjoin the federal

11    defendants from putting on the OK list the production of these weapons.” Ex. A at 44:15-23. The

12    motion acknowledges that “the Private Defendants are not directly enjoined” as though there is

13    such as thing as being “indirectly enjoined.” There is not.

14            An injunction’s scope is defined by its text —not by the Plaintiff States’ divined idea of its

15    “purpose and spirit.” Dkt. 148 at 10. Rule 65 defeats the motion’s “purpose and spirit” point by

16    mandating that every injunction “state its terms specifically” and “describe in reasonable detail . .

17    . the act or acts restrained or required.” Fed. R. Civ. P. 65 (d)(1)(C). Since “basic fairness requires

18    that those enjoined receive explicit notice of precisely what conduct is outlawed,” Schmidt v.

19    Lessard, 414 U.S. 473, 476 (1974), textual ambiguities are never construed to broaden an

20    injunction; they are always construed in favor of narrowing the injunction. See, e.g., Portland

21    Feminist Women’s Health Ctr. v. Advocates for Life, Inc., 859 F.2d 681, 685 (9th Cir. 1988).

22            Because of this rule, the motion is wrong to say that “encouraging, inciting, causing, or

23    failing to take all reasonable steps to prevent the posting of the files on the internet or otherwise

24    export them would violate the purpose and spirit of the injunction.” Dkt. 148 at 10. The



     Private Defendants’ Response to                                                    Beck Redden LLP
     Plaintiff States’ Motion to                                           1221 McKinney Street, Suite 4500
     Compel Discovery Responses                    -4-                               Houston, Texas 77010
     No 2:18-cv-01115-RSL                                                                  (713) 951-3700
               Case 2:18-cv-01115-RSL Document 155 Filed 12/17/18 Page 6 of 14



 1    injunction’s “spirit” cannot outrun its text, and the text clearly imposes obligations upon no one

 2    but the Government Defendants.

 3            Second, the injunction-compliance argument is wrong because, even as to the parties that

 4    it directs, the injunction does not decide (1) whether and how the Government Defendants must

 5    perform the Settlement Agreement in the future, or (2) whether the Private Defendants have a

 6    constitutional right to engage in the speech at issue. Instead, it addresses the discrete issue of

 7    whether the Government Defendants’ July 2018 Temporary Modification and/or license violated

 8    the Administrative Procedure Act or Tenth Amendment. This is perfectly consistent with the

 9    position that the Private Defendants have taken in the Section 1983 action before Judge Pitman:

10                    The regulatory changes and license that resulted from Defense Distributed
11            I may be sufficient to establish the Plaintiffs’ right to share the digital firearms
12            information at issue here. But as a matter of law, they are not necessary. The
13            Constitution guarantees the Plaintiffs’ right to engage in the speech at issue. The
14            Plaintiffs can legally do so now regardless of whether the State Department
15            acknowledges that right with a regulatory modification and/or license.
              ....
16                    In State of Washington v. United States Department of State, No. 2:18-cv-
17            1115-RSL (W.D. Wash.), New Jersey and other states are suing the State
18            Department to invalidate the regulatory modification and license issuance that
19            occurred in July 2018. The case concerns whether the State Department complied
20            with the Administrative Procedure Act in performing those actions. The case’s
21            preliminary injunction applies only to the State Department; it does not order
22            Defense Distributed to do or not do anything. Ex. 20 at 25. Even if the states in that
23            case ultimately prevail, the State Department will not be barred from complying
24            with the Settlement Agreement. Success for the states in the Washington action
25            means only that the State Department can simply re-perform the regulatory
26            modification and license issuance in accordance with the APA. Indeed, the
27            Settlement Agreement requires the government to perform its obligations
28            thereunder in a manner “authorized by law (including the Administrative Procedure
29            Act).” Ex. 14 ¶ 1(a).

30    Defense Distributed v. Grewal, No. 1:18-cv-00637-RP, Dkt. 67 at 5& n.3 (W.D. Tex.) (Ex. C).2


      2
        To the extent that prior filings espoused a different view of the TRO or preliminary injunction’s
      nature, the Private Defendants have now made their permanent position in the matter clear. Dkt.
      125 at 1-2; see id. at 2 (“Of course the Private Defendants made prophylactic arguments initially
      to ensure that, if this action adjudicated the latter issues, they would be accounted for properly. But
      the Court decided not to adjudicate those issues, and it did so at the Plaintiffs States’ behest.”).

     Private Defendants’ Response to                                                    Beck Redden LLP
     Plaintiff States’ Motion to                                           1221 McKinney Street, Suite 4500
     Compel Discovery Responses                    -5-                               Houston, Texas 77010
     No 2:18-cv-01115-RSL                                                                  (713) 951-3700
               Case 2:18-cv-01115-RSL Document 155 Filed 12/17/18 Page 7 of 14



 1            In light of this point, the motion’s definition of the preliminary injunction’s effect is wrong.

 2    The motion says that the preliminary injunction’s effect was to “preserve the status quo in which

 3    it is a violation of federal law to post on the internet, or otherwise export, files that can be used to

 4    automatically manufacture firearms and other weapons using a 3D printer.” Dkt. 148 at 2. But

 5    the “federal law” being referred to is the State Department’s ITAR regime, which only controls

 6    exports, does not control domestic speech that does not involve an export, and could in no event

 7    override the First Amendment. No matter what the preliminary injunction concluded with respect

 8    to the State Department’s ITAR regime of export control regulations, it rendered no holding

 9    whatsoever about the superseding federal constitutional right to distribute the files at issue.

10            Similarly, the motion is wrong to say that a YouTube video “encourage[ed] third parties to

11    host the files online in violation of federal law as established by the TRO.” Dkt. 148 at 1 (emphasis

12    added). Nothing in the video tells anyone to act “in violation of federal law,” and even after the

13    TRO and preliminary injunction were issued, it was not necessarily illegal for anyone that might

14    see this video to “host the files.”3 So long as the Private Defendants do not interfere with the

15    Government Defendants’ suspension of the Temporary Modification and license—no such

16    interference has ever been suggested—their compliance with the injunction is unquestionable. 4

17            Finally, the motion argues that Defense Distributed’s efforts to mail the files at issue “raise

18    serious questions about potential ongoing harm and the Private Defendants’ efforts to undermine

19    the injunction.” Dkt. 148 at 1. This represents a complete reversal of position that the Plaintiff

      3
        Among other reasons, it is not necessarily illegal for a person to “host the files” because (1) the
      Constitution of the United States guarantees the right of entities like Defense Distributed to “host
      the files” at issue notwithstanding the absence of State Department preclearance, (2) the Plaintiff
      States concede that it would be legal to “host the files” at issue after obtaining State Department
      preclearance, which all of the videos’ viewers were perfectly free to do, and (3) it is legal for
      international persons beyond ITAR’s jurisdictional reach to “host the files” at issue.
      4
        The Private Defendants further submit that, even if there was a violation of federal export control
      laws, the Plaintiff States have no standing to perform discovery into this matter or to otherwise
      investigate and enforce federal export control laws because, pursuant to Executive Order 13637,
      the Government Defendants have exclusive authority to interpret and enforce the ITAR. See
      United States v. Morton Salt Co., 338 U.S. 632, 643 (1950).

     Private Defendants’ Response to                                                     Beck Redden LLP
     Plaintiff States’ Motion to                                            1221 McKinney Street, Suite 4500
     Compel Discovery Responses                     -6-                               Houston, Texas 77010
     No 2:18-cv-01115-RSL                                                                   (713) 951-3700
               Case 2:18-cv-01115-RSL Document 155 Filed 12/17/18 Page 8 of 14



 1    States are estopped from engaging in. See New Hampshire v. Maine, 532 U.S. 742, 742–43 (2001).

 2            To obtain the very preliminary injunction that they now say might be “undermine[d]” by

 3    mailing the files at issue, the Plaintiff States took a position that contradicts their current motion.

 4    They represented that, if their requested preliminary injunction about internet publication were

 5    entered, Defense Distributed would retain a right to distribute the digital firearms information at

 6    issue via the mail or otherwise “hand them around domestically” without violating any law:

 7            Finally, there are alternative avenues to produce this information. But here, notably,
 8            it only applies to Internet posting. They can hand them around domestically. And
 9            also there’s a wide exception in the statute for general scientific, mathematical or
10            engineering papers.

11    Ex. B at 23:5-9. The Government Defendants agreed: “To be clear, even if the Court were to grant

12    plaintiffs every ounce of relief that they seek in this case, Defense Distributed could still mail every

13    American citizen in the country the files that are at issue here.” Id. at 27:12-15. And most

14    importantly, so did the Court: “Regulation under the AECA means that the files cannot be uploaded

15    to the internet, but they can be emailed, mailed, securely transmitted, or otherwise published within

16    the United States.” Dkt. 95 at 15. The Plaintiff States cannot now contradict that position as a

17    means of justifying discovery requests.

18            B.       The requested discovery is not relevant to the action’s claims for relief.

19            No claim for relief is asserted by or against the Private Defendants. The Court’s most

20    recent order correctly says so in no uncertain terms: “Plaintiffs do not seek any relief directly from

21    the private defendants.” Dkt. 130. That critical point should defeat this motion without more.

22            Instead, though, the motion argues that “[i]t does not matter that no claims are asserted

23    against the Private Defendants, for this case would not even exist without them.” Dkt. 148 at 7.

24    That argument has no basis in Rule 26 or any precedent. No case has ever held that evidence is

25    relevant if—apart from a “claim” or “defense”—it comes from a person that the case “would not

26    even exist without.” That idea’s absurdly broad reach proves its invalidity.


     Private Defendants’ Response to                                                     Beck Redden LLP
     Plaintiff States’ Motion to                                            1221 McKinney Street, Suite 4500
     Compel Discovery Responses                     -7-                               Houston, Texas 77010
     No 2:18-cv-01115-RSL                                                                   (713) 951-3700
               Case 2:18-cv-01115-RSL Document 155 Filed 12/17/18 Page 9 of 14



 1            The motion makes a similar mistake in arguing that Defense Distributed’s conduct is

 2    “central to the States’ complaint and their requests for injunctive relief.” Dkt. 148 at 7. By the

 3    complaint’s own definition, it is the Government Defendants’ conduct—not the Private

 4    Defendants’—that is “central to the States’ complaint and their requests for injunctive relief.”

 5            Remedial issues do not warrant the requested discovery. The motion says so by arguing

 6    the requested discovery is “highly relevant” because it “may provide evidence of harm to support

 7    the States’ ultimate request for permanent injunctive relief.” Dkt. 148 at 8. Not so. This is a false

 8    projection of what the inquiry about permanent injunctive relief would actually entail.

 9            If the Plaintiffs succeed in establishing that the State Department violated the APA by

10    issuing the regulation and/or license at issue, discovery about what the Private Defendants have

11    been doing lately would not matter to the request for a permanent injunction. Instead, the request

12    for a permanent injunction would be controlled by the statutory direction that, if the predicate

13    holding of an APA violation occurs, the “court shall . . . set aside” the agency action at issue. 5

14    U.S.C. ¶ 706(2). The requested discovery will have no role at all to play in this inquiry.

15            C.       The motion’s request for further fishing expeditions is invalid.

16            “Federal judicial power itself extends only to adjudication of cases and controversies and

17    it is natural that its investigative powers should be jealously confined to these ends.” United States

18    v. Morton Salt Co., 338 U.S. 632, 641–42 (1950). Hence, the Plaintiff States have no right to

19    conduct “fishing expeditions into private papers on the possibility that they may disclose evidence

20    of crime.” FTC v. Am. Tobacco Co., 264 U.S. 298, 306 (1924). But the motion does just that.

21            For example, the motion says that “responses to all of the disputed Requests will reveal

22    whether there is an ongoing threat of harm that may require further action by the States.” Dkt.

23    148 at 8 (emphasis added). By “further action,” the motion reveals that it seeks evidence not of

24    conduct relating to an existing “claim or defense,” Fed. R. Civ. P. 26(b)(1), but of conduct that



     Private Defendants’ Response to                                                    Beck Redden LLP
     Plaintiff States’ Motion to                                           1221 McKinney Street, Suite 4500
     Compel Discovery Responses                    -8-                               Houston, Texas 77010
     No 2:18-cv-01115-RSL                                                                  (713) 951-3700
              Case 2:18-cv-01115-RSL Document 155 Filed 12/17/18 Page 10 of 14



 1    might supply the basis for a new claim that is not part of the existing case. Such an attempt to

 2    uncover “other wrongdoing, as yet unknown” is the definition of an impermissible fishing

 3    expedition. In re Sealed Case (Admin. Subpoena), 42 F.3d 1412, 1419 (D.C. Cir. 1994).

 4    III.    Overbreadth, undue burden, and proportionality.

 5            Even if all of the foregoing arguments fail, the motion still cannot be granted because the

 6    requests at issue are not, as the motion tries to establish, “narrowly tailored.” Dkt. 148 at 2. They

 7    are overbroad and unduly burdensome for the precise reasons that the Private Defendants’

 8    Supplemental Answers set forth. Dkt. 149-3.

 9            Interrogatory Number 1, for example, is overly broad and unduly burdensome “because,

10    even if the identity of some persons affiliated with Defense Distributed were relevant to a party’s

11    claim or defense, the interrogatory demands identification if ‘all persons. . .affiliated with . . . or

12    who have authority to act on behalf of Defense Distributed’ without any limitations regarding

13    subject matter, place, or time.” Id. at 4. This critique goes unanswered by the motion.

14            Likewise for Interrogatory Numbers 4, 5, 6, and 9, and Request for Production Numbers

15    1, 2, 3, 4, 5, and 6. The Private Defendants made particularized overbreadth, undue burden, and

16    proportionality arguments regarding each of these items. But the motion never responds, except

17    to call these arguments “boilerplate.” Dkt. 148 at 1. But by “boilerplate,” all the motion means to

18    say is that similar objections appear repeatedly. That is not an error. The presence of repeated

19    objections simply signifies that the Plaintiff States have overreached repeatedly.

20    IV.     Granting the motion would violate the First Amendment privilege.

21            The “freedom to engage in association for the advancement of beliefs and ideas is an

22    inseparable aspect of the ‘liberty’ assured by the Due Process Clause of the Fourteenth

23    Amendment, which embraces freedom of speech.” NAACP v. Ala. ex rel. Patterson, 357 U.S. 449,

24    460-61 (1958). “Freedoms such as these are protected not only against heavy-handed frontal



     Private Defendants’ Response to                                                    Beck Redden LLP
     Plaintiff States’ Motion to                                           1221 McKinney Street, Suite 4500
     Compel Discovery Responses                    -9-                               Houston, Texas 77010
     No 2:18-cv-01115-RSL                                                                  (713) 951-3700
              Case 2:18-cv-01115-RSL Document 155 Filed 12/17/18 Page 11 of 14



 1    attack, but also from being stifled by more subtle governmental interference.” Bates v. City of

 2    Little Rock, 361 U.S. 516, 523 (1960). Hence, the First Amendment supplies a privilege that

 3    protects litigants from discovery efforts that have the “practical effect ‘of discouraging’ the

 4    exercise of constitutionally protected political rights.” NAACP, 357 U.S. at 461.

 5            In scope, the privilege undoubtedly covers the disclosure of who an organization’s

 6    members are and who chooses to otherwise affiliate with them. See, e.g., NAACP, 357 U.S. at

 7    459.    In other words, it protects the right to engage in both expression and association

 8    anonymously. See, e.g., In re Anonymous Online Speakers, 661 F.3d 1168, 1173 (9th Cir. 2011).

 9    And yet the Plaintiff States demand disclosure of, among other things, all “individuals who are

10    affiliated with or have authority to act on behalf of Defense Distributed.” Dkt. 148.

11            The privilege also covers the disclosure of how an organization formulates and executes

12    the strategy of their associational and expressive activities. See, e.g., Bates, 361 U.S. at 525. And

13    yet the Plaintiff States demand disclosure of not just of whether certain speech occurred, but the

14    granular details of how it takes place (“the manner” files were “distributed,” “steps the Private

15    Defendants took,” “information they collected,” etc.), Dkt. 148 at 4, as well as “all documents and

16    communications concerning or relating to” both “any party or non-party’s posting of any Subject

17    Files online” and “any party or non-party’s sale or distribution of any Subject Files to any persons

18    via mail or courier, email, secure download, or any other method.” Dkt 149-1.

19            It blinks reality for the motion to call these efforts “targeted” and “narrowly tailored.” Dkt.

20    148 at 1. They are extraordinarily sweeping, and they undoubtedly implicate the First Amendment.

21            Procedurally, the party asserting the privilege must first make a “prima facie showing of

22    arguable first amendment infringement” in the form of “(1) harassment, membership withdrawal,

23    or discouragement of new members, or (2) other consequences which objectively suggest an

24    impact on, or ‘chilling’ of, the members’ associational rights.” Perry v. Schwarzenegger, 591 F.3d



     Private Defendants’ Response to                                                    Beck Redden LLP
     Plaintiff States’ Motion to                                           1221 McKinney Street, Suite 4500
     Compel Discovery Responses                   - 10 -                             Houston, Texas 77010
     No 2:18-cv-01115-RSL                                                                  (713) 951-3700
              Case 2:18-cv-01115-RSL Document 155 Filed 12/17/18 Page 12 of 14



 1    1147, 1160-61 (9th Cir. 2010). On this record, the First Amendment privilege undoubtedly applies

 2    to the Private Defendants’ associational activities and expressions regarding the distribution of

 3    digital firearms information. Proof shows that all of the Plaintiff States’ discovery requests chill

 4    participation in the Private Defendants’ associations and mute the free exchange of ideas—both

 5    internally and externally—that is essential to their success. Compare Ex. D, and Ex. E, with Perry,

 6    591 F.3d at 1160-65, and Dow Chem. Co. v. Allen, 672 F.2d 1262, 1274-76 (7th Cir. 1982).

 7            That being so, strict scrutiny applies and “the evidentiary burden will then shift to the

 8    government ... [to] demonstrate that the information sought through the [discovery] is rationally

 9    related to a compelling governmental interest ... [and] the ‘least restrictive means’ of obtaining the

10    desired information.” Perry, 591 F.3d at 1161. Id. “Importantly, the party seeking the discovery

11    must show that the information sought is highly relevant to the claims or defenses in the

12    litigation—a more demanding standard of relevance than that under Federal Rule of Civil

13    Procedure 26(b)(1).” Id. “The request must also be carefully tailored to avoid unnecessary

14    interference with protected activities, and the information must be otherwise unavailable.” Id.

15            The Plaintiff States have not attempted to satisfy strict scrutiny. Nor could they do so in

16    light of Ashcroft v. Free Speech Coalition, 535 U.S. 234, 253 (2002) (“The mere tendency of

17    speech to encourage unlawful acts is not a sufficient reason for banning it.”), Bartnicki v. Vopper,

18    532 U.S. 514, 529 (2001) (“The normal method of deterring unlawful conduct is to impose an

19    appropriate punishment on the person who engages in it.”), and NAACP v. Claiborne Hardware

20    Co., 458 U.S. 886, 908 (1982) (the “right to associate does not lose all constitutional protection

21    merely because some members of the group may have participated in conduct or advocated

22    doctrine that itself is not protected”). No part of this motion to compel survives strict scrutiny.

23

24



     Private Defendants’ Response to                                                    Beck Redden LLP
     Plaintiff States’ Motion to                                           1221 McKinney Street, Suite 4500
     Compel Discovery Responses                   - 11 -                             Houston, Texas 77010
     No 2:18-cv-01115-RSL                                                                  (713) 951-3700
              Case 2:18-cv-01115-RSL Document 155 Filed 12/17/18 Page 13 of 14



 1            In the event that this motion is granted despite the First Amendment privilege, the Private

 2    Defendants request that the Court stay the decision until the Private Defendants have an

 3    opportunity to complete an appeal or original appellate proceeding challenging that decision. See

 4    A stay pending appeal entails the same governing factors as an injunction, see, e.g., Hilton v.

 5    Braunskill, 481 U.S. 770, 776 (1987), and the test is met here. See In re United States, 138 S. Ct.

 6    443, 445 (2017); Perry, 591 F.3d at 1157-58. 5

 7    V.      Rule 37 expenses should be awarded to the Private Defendants.

 8            The motion’s Rule 37 expense request should be denied because the Plaintiff States’

 9    motion should not be granted at all, and because the Private Defendants’ opposition was

10    “substantially justified.” Fed. R. Civ. P. 37(a)(5)(A)(ii). If the motion is denied, the Court should

11    require the Plaintiff States to pay the Private Defendants’ reasonable expenses incurred in opposing

12    the motion, in an amount to be determined later, see Fed. R. Civ. P. 37(a)(5)(B); and if the motion

13    is granted in part and denied in part, the Court should require the Plaintiff States to pay no less

14    than half of Private Defendants’ reasonable expenses incurred in opposing the motion, including

15    attorney’s fees, in an amount to be determined later, see Fed. R. Civ. P. 37(a)(5)(C).

16                                                Conclusion

17            The motion should be denied in full and the Private Defendants awarded their expenses.

18    Alternatively, to the extent that the motion is granted, the Court should stay the decision until the

19    Private Defendants have received an adequate opportunity to seek appellate review.




      5
        The Private Defendants have not waived this argument. They preserved it by asserting it in both
      the instant filing and their December 3, 2018 responses, Dkt. 149-3. To the extent that the
      December 3 filing was arguably untimely, the Plaintiff States have acquiesced in its consideration
      by relying upon it throughout their motion. See, e.g., Dkt. 148 at 3. Moreover, there is good cause
      to set aside any timeliness technicalities and consider the December 3 responses because the
      Court’s Rule 12 decision substantially altered the Private Defendants’ role in the case, because the
      Plaintiff States suffer no harm from the timing of this argument’s assertion, and because of the
      privilege’s fundamental constitutional nature.

     Private Defendants’ Response to                                                   Beck Redden LLP
     Plaintiff States’ Motion to                                          1221 McKinney Street, Suite 4500
     Compel Discovery Responses                  - 12 -                             Houston, Texas 77010
     No 2:18-cv-01115-RSL                                                                 (713) 951-3700
         Case 2:18-cv-01115-RSL Document 155 Filed 12/17/18 Page 14 of 14



 Date: December 17, 2018.

         BECK REDDEN LLP                            FARHANG & MEDCOFF


         /s/Charles Flores                          /s/Matthew Goldstein
         Charles Flores                             Matthew Goldstein
         cflores@beckredden.com                     Farhang & Medcoff
         Beck Redden LLP                            4801 E. Broadway Blvd., Suite 311
         1221 McKinney, Suite 4500                  Tucson, AZ 85711
         Houston, TX 77010                          Phone: (202) 550-0040
         Phone: (713) 951-3700                      mgoldstein@fmlaw.law
         *Admitted Pro Hac Vice                     *Admitted Pro Hac Vice

         Attorneys for Defendants                   ARD LAW GROUP PLLC
         Defense Distributed                        /s/Joel B. Ard
                                                    Joel B. Ard, WSBA # 40104
                                                    joel@ard.law
                                                    Ard Law Group PLLC
                                                    P.O. Box 11633
                                                    Bainbridge Island, WA 98110
                                                    Phone: (206) 701-9243


                                                    Attorneys for Defendants
                                                    Defense Distributed, Second Amendment
                                                    Foundation, Inc., and Conn Williamson



                                  CERTIFICATE OF SERVICE

        I certify that on December 17, 2018, I used the CM/ECF system to file this document with
 the Clerk of the Court and serve it upon all counsel of record.

                                                     /s/Charles Flores
                                                     Charles Flores
                                                     cflores@beckredden.com
                                                     Beck Redden LLP
                                                     1221 McKinney, Suite 4500
                                                     Houston, TX 77010
                                                     Phone: (713) 951-3700
                                                     *Admitted Pro Hac Vice

                                                     Attorney for Defendants
                                                     Defense Distributed




Private Defendants’ Response to                                               Beck Redden LLP
Plaintiff States’ Motion to                                      1221 McKinney Street, Suite 4500
Compel Discovery Responses               - 13 -                            Houston, Texas 77010
No 2:18-cv-01115-RSL                                                             (713) 951-3700
Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 1 of 47




                             Exhibit A
Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 2 of 47
                                                        July 31, 2018   1



                    UNITED STATES DISTRICT COURT
             WESTERN DISTRICT OF WASHINGTON AT SEATTLE
  _____________________________________________________________

   STATE OF WASHINGTON; STATE OF    )
   CONNECTICUT; STATE OF            )
   MARYLAND; STATE OF NEW JERSEY;   ) CASE NO. C18-1115-RSL
   STATE OF NEW YORK; STATE OF      )
   OREGON; COMMONWEALTH OF          ) SEATTLE, WASHINGTON
   MASSACHUSETTS; COMMONWEALTH OF   ) July 31, 2018
   PENNSYLVANIA; and the DISTRICT   )
   OF COLUMBIA,                     ) MOTION FOR TEMPORARY
                                    ) RESTRAINING ORDER
                   Plaintiffs,      )
                                    )
   v.                               )
                                    )
   UNITED STATES DEPARTMENT OF      )
   STATE; MICHAEL R. POMPEO, in     )
   his official capacity as         )
   Secretary of State;              )
   DIRECTORATE OF DEFENSE TRADE     )
   CONTROLS; MIKE MILLER, in his    )
   official capacity as Acting      )
   Deputy Assistant Secretary of    )
   Defense Trade Controls; SARAH    )
   HEIDEMA, in her official         )
   capacity as Director of          )
   Policy, Office of Defense        )
   Trade Controls Policy; DEFENSE   )
   DISTRIBUTED; SECOND AMENDMENT    )
   FOUNDATION, INC.; and CONN       )
   WILLIAMSON,                      )
                                    )
                   Defendants.      )
                                    )
  _____________________________________________________________

                    VERBATIM REPORT OF PROCEEDINGS
               BEFORE THE HONORABLE ROBERT S. LASNIK
                   UNITED STATES DISTRICT JUDGE
  _____________________________________________________________
Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 3 of 47
                                                        July 31, 2018   2

  APPEARANCES:

   For the Plaintiffs:          JEFFREY GEORGE RUPERT
                                Attorney General's Office
                                PO Box 40110
                                Olympia, WA 98504

                                TODD RICHARD BOWERS
                                KRISTIN BENESKI
                                JEFFREY TODD SPRUNG
                                Attorney General's Office
                                800 5th Avenue, Suite 2000
                                Seattle, WA 98104-318



   For the Defendants           JOSH BLACKMAN (telephonically)
   Defense Distributed,         Josh Blackman LLC
   Second Amendment             1303 San Jacinto Street
   Foundation, and              Houston, TX 77063
   Conn Williamson:

                                JOEL B. ARD
                                Immix Law Group PC
                                701 5th Avenue, Suite 4710
                                Seattle, WA 98104



   For the Defendant            ERIC SOSKIN (telephonically)
   U.S. Department              TONY COPPOLINO (telephonically)
   of Justice:                  United States Department of
                                Justice Civil Division,
                                Federal Programs Branch
                                20 Massachusetts Ave. NW
                                Washington, DC 20002



   Reported by:                 NANCY L. BAUER, CCR, RPR
                                Federal Court Reporter
                                700 Stewart Street, Suite 17205
                                Seattle, WA 98101
                                (206) 370-8506
                                nancy_bauer@wawd.uscourts.gov
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 4 of 47
                                                             July 31, 2018         3

 1     July 31, 2018                                      1:08 p.m.
                                PROCEEDINGS
 2     _____________________________________________________________

 3                THE CLERK:     Case C18-1115, State of Washington, et

 4     al. v. United States Department of State, et al.

 5          Counsel, please make your appearances for the record.

 6                THE COURT:     Let's start with the plaintiffs, please.

 7                MR. BOWERS:     Good afternoon, Your Honor.           I'm Todd

 8     Bowers.    I'm the deputy attorney general with the Washington

 9     Attorney General's Office.

10                MS. BENESKI:        Kristin Beneski, Assistant Attorney

11     General, representing the State of Washington.

12                MR. RUPERT:     Jeff Rupert, Division Chief of the

13     Complex Litigation Division for the Attorney General's

14     Office.

15                THE COURT:     And you'll be making the argument,

16     Mr. Rupert?

17                MR. RUPERT:     I will, Your Honor.       Thank you.

18                THE COURT:     Great.     And then Mr. Sprung?

19                MR. SPRUNG:     I'm Jeff Sprung, Assistant Attorney

20     General at the AG's office.

21                THE COURT:     Okay.     Thank you.

22          And then Mr. Ard?

23                MR. ARD:     Yes.     Joel Ard of Immix Law Group for

24     Defense Distributed, Second Amendment Foundation, and Conn

25     Williamson.     I'm joined telephonically by Josh Blackman, who
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 5 of 47
                                                             July 31, 2018        4

 1     will be arguing.

 2                THE COURT:    Mr. Blackman, can you hear us okay?

 3                MR. BLACKMAN:     Yes, Your Honor.      I appreciate you

 4     letting me participate by phone, with the short notice.

 5                THE COURT:    Sure.    And did you stand up when I came

 6     into the room?

 7                MR. BLACKMAN:     I was tempted to.

 8                THE COURT:    That's all right.

 9          And then from the United States Department of Justice?

10                MR. SOSKIN:     Good afternoon, Your Honor.           This is

11     Eric Soskin from the U.S. Department of Justice, representing

12     the United States Government defendants.

13                THE COURT:    And you have with you Mr. Coppolino, but

14     you're doing the argument, correct, Mr. Soskin?

15                MR. SOSKIN:     That is correct, Your Honor.

16                THE COURT:    Okay.    Can you hear us okay also?

17                MR. SOSKIN:     I can hear you just great, Your Honor.

18     The plaintiffs' counsel were a little scratchy when they were

19     introducing themselves.

20                THE COURT:    Yeah.    They'll be making the argument --

21     Mr. Rupert will be at the podium, so I think -- and he'll be

22     speaking into the microphone, so I think it will work better.

23          But if at any point either you or Mr. Blackman is having

24     difficulty hearing, please interrupt and let us know so we

25     can correct it.      Okay?
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 6 of 47
                                                             July 31, 2018          5

 1                MR. SOSKIN:     Will do, Your Honor.

 2                THE COURT:    All right.     Thanks, Mr. Soskin.

 3          Okay.   Well, we're here on very short notice to the

 4     parties, and I appreciate your presence here, and very short

 5     notice to the court, which only got the case in the last 24

 6     hours.    I've been reading, reading, reading, and I am fairly

 7     certain that I have everything that has been filed in this

 8     case, including today's letter from Josh Blackman, on his

 9     stationery, indicating his position; the government's

10     opposition; and then the opposition from the Immix Law Group

11     that was filed, and all attachments thereon; and the most

12     recent filing from the State, which just highlighted a

13     Presidential tweet from this morning on the subject matter.

14          So I know that I have all the material that's been filed

15     in the case.     I've looked at Judge Pitman's orders in the

16     Texas matter, and I think I'm ready for oral argument.                And,

17     Mr. Rupert, I'm going to give each of the parties about 20

18     minutes, so go ahead.

19                MR. RUPERT:     Thank you, Your Honor.       And when I

20     entered my appearance, I mentioned I was for the State of

21     Washington, but, obviously, there are a good number of other

22     states involved here, which I'm happy to list for the record,

23     if you'd like.

24                THE COURT:    It's not necessary.       But you also have

25     your boss, Attorney General Bob Ferguson, in the courtroom.
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 7 of 47
                                                             July 31, 2018     6

 1     So we'll acknowledge his presence.          Today he is wearing a

 2     tie.   The last time I saw him, he wasn't even wearing a tie

 3     when he addressed the Court, but it wasn't a courtroom, it

 4     was Seattle U Law School.        I appreciate the tie,

 5     Mr. Ferguson.

 6          All right.     Go ahead, Mr. Rupert.

 7                MR. RUPERT:     Thank you, Your Honor.

 8                MR. BLACKMAN:     Your Honor -- Your Honor, I'm getting

 9     some really bad feedback right now.

10                THE COURT:    Yeah, we're not sure why that was, but it

11     went away here.      If it comes up again, let us know.

12          Okay.   Go ahead, Mr. Rupert.

13                MR. RUPERT:     Thank you.

14                MR. BLACKMAN:     I still hear it.      Maybe everyone could

15     mute their phones?       I can barely hear.

16                THE COURT:    Does anyone have a cell phone on in the

17     courtroom?     Please turn them off, because even if you have

18     the sound off, they still sometimes interfere.              So if you

19     could please turn them off, that would be great.

20                MR. BLACKMAN:     It went away.

21                MR. RUPERT:     I may have been the culprit, Your Honor.

22          To begin, then, the U.S. State Department has voluntarily

23     entered into a settlement with an organization whose stated

24     mission is to globally distribute open-source instructions on

25     how to print 3-D ghost guns.
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 8 of 47
                                                             July 31, 2018           7

 1          The State Department has chosen to give access to

 2     potentially untraceable and undetectable firearms to any

 3     terrorist, felon, domestic abuser with a laptop and a 3-D

 4     printer.

 5          As Your Honor just mentioned, not even the President seems

 6     to agree with this.       He tweeted earlier today, "I'm looking

 7     into 3-D plastic guns being sold to the public.               Already

 8     spoke to the NRA.      Doesn't seem to make much sense."

 9          Nonetheless, we're here today because of the State

10     Department's unprecedented actions that have profound effects

11     on Washington law, as well as the other states that are out

12     there, on public safety issues.

13          We have a number of challenges or opposition by the other

14     side, which I'll go through in order here, but I do want to

15     emphasize the public safety dangers that this creates.

16          We have a comprehensive scheme of background checks,

17     registrations; some states limit manufacturing; domestic

18     abusers have to do certain things; there's serial numbers for

19     tracing; moreover, being a border state, as we are,

20     terrorists can come in as well, so we face a harm there.                And

21     it is not imaginary harm in any way.           I cite to the

22     government's own documents, throughout the litigation with

23     Defense Distributed, where they repeatedly emphasize the

24     grave national security issues at stake, and submitted

25     declarations from, for instance, Lisa Aguirre, that discuss
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 9 of 47
                                                             July 31, 2018            8

 1     the potential assassinations that could occur with these type

 2     of guns.

 3          This is a public safety issue.         We don't want to have an

 4     incident happen that then leads us all to go, "Why didn't we

 5     do something then?"       We want to slow this down and get some

 6     temporary relief.

 7          And if the government is going to make this change, they

 8     have to follow the procedures that are in place.

 9          But let me address some preliminary issues first.

10          There's been a challenge by the federal government on

11     standing grounds, saying that there's no injury-in-fact

12     that's traceable to them.        Now, we, obviously, disagree with

13     that, and we've briefed that issue somewhat as well.                  But at

14     the end of the day, it's a public safety issue.               And as I

15     just said, we don't need to let -- to have the crime occur

16     before we take action.

17          Again, with a border state, people could easily come in

18     here or anywhere with these type of weapons because of the

19     untraceable nature of them.         They're plastic.       And, frankly,

20     in talking to one expert, I was surprised to hear you could

21     even, apparently, make it out of frozen water, if -- I think

22     I have that right.       But there's all different methods of

23     doing this.     And we're all learning a lot of things real fast

24     about these guns that, for years, the federal government had

25     taken the position -- were on the military USML -- the
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 10 of 47
                                                              July 31, 2018                9

 1      munitions list -- excuse me -- and were not permissible.                      So

 2      suddenly we have this covert action where we need to go in

 3      and figure out what's going on, and we're looking at that

 4      injury.

 5          Going back to standing, what is the injury here?                   It's

 6      injury to our registration laws; our background checks;

 7      manufacturing registrations by certain states, highlighting

 8      Massachusetts and New Jersey that have those; serial numbers

 9      for tracing.     Now, the nature of this technology makes it

10      easy to evade all of these laws.         And the government knows

11      that.     I mean, their point is, "Well, wait a minute" --

12                 THE COURT:    Well, counsel --

13                 MR. RUPERT:    Sure.

14                 THE COURT:    -- are you saying it's illegal to have a

15      plastic gun anywhere in the United States, or are you saying

16      the export or sending the information across international

17      borders, which might come back to the states, is the issue

18      here?

19                 MR. RUPERT:    It's all one and the same for one very

20      good reason, Your Honor.        It's the Internet.       As the

21      government itself said in its brief just -- I believe in

22      April, so how many months ago was that?           I've lost which

23      month we're in -- the Internet, there's no domestic Internet

24      and international Internet, it's all one Internet.                    Once it

25      goes on the Internet, it's all one and the same, and it makes
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 11 of 47
                                                              July 31, 2018         10

 1      it much more easy to access.

 2                 THE COURT:    When you say "the Internet," what about

 3      the website that Defense Distributed has, which already

 4      includes links to some of these things?

 5                 MR. RUPERT:    That's exactly what I'm referring to.

 6      Once it goes on their website, it's accessible to anybody.

 7      And that's what drew the letter from the government back in

 8      2013, is posting it online and making it accessible to

 9      everyone.

10          Now, in 2013, the government took that position and kept

11      that position all the way through, you know, repeated

12      filings.     First there was the letter; then they filed a CJ

13      request, which was denied in 2015; there was a lawsuit that

14      was filed; a preliminary injunction; government opposed that,

15      which they prevailed on; up to the Fifth Circuit, they

16      prevailed again; and then they filed a motion to dismiss in

17      April of this year, again all taking the position that this

18      is covered by the ITAR.       It's on the munitions list.             There's

19      a grave danger out there.        And now we suddenly hear this idea

20      that there's no potential injury to the states or to the

21      nation.     Because the states are part of the nation, it's all

22      one and the same.       It's just baffling to us, as we try to

23      look at the potential harm.        And we've got a number of

24      declarations in there, from the King County Sheriff, Chief

25      Best from the Seattle PD, just talking about the grave harm
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 12 of 47
                                                              July 31, 2018     11

 1      and concern that they have for these.

 2          So we believe we've met the injury-in-fact standard, and

 3      there's some case law cited in the brief that goes through

 4      that.

 5          I'm going to move on, unless you have some questions on

 6      standing.

 7          Moving to the TRO, we've got the traditional elements.             As

 8      we look to the success on the merits, one of the issues I

 9      felt I have to address is this reviewability issue, which

10      some of the parties we've named just as necessary parties

11      have raised; this idea that certain actions of the State

12      Department are outside the subject of a court to review.              And

13      we did address this in our brief, so I'm not going to spend a

14      lot of time on that, unless you have some questions.

15          But some issues, typically with foreign policy, are

16      unreviewable because of the balancing of complex concerns

17      involving security and diplomacy, and there is a case cite

18      for that, I believe, in the brief.          But here, we're not

19      talking about that.      There are mandatory, nondiscretionary

20      federal issues at play.       And we cited some cases in the brief

21      that, when that is at issue, this idea of non-reviewability

22      is not at issue at all.       I mean, it's something the court can

23      go -- and you get into the issue of whether the APA has been

24      violated.

25          If you have any questions on that, or, if not, I'll move
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 13 of 47
                                                              July 31, 2018             12

 1      on to --

 2                 THE COURT:    You can move on.

 3                 MR. RUPERT:    -- the heart of the issues here, which

 4      is the likelihood of success.

 5          First, to emphasize, the items that this company wants to

 6      distribute -- certainly some are identified, but some may be

 7      unknown that we'll only learn about later, if the way this

 8      order is written -- are all on the United States Munitions

 9      List.   The government took that position in 2013 when it sent

10      a letter that said, "Treat the above technical data as ITAR

11      controlled until a final CJ ruling is issued."              Well, the CJ

12      rulings were issued in 2015; still ITAR controlled.

13          And, again, as I said before, we go through numerous court

14      filings where the government is taking that position.                    It's

15      only in the settlement agreement where they seek to remove

16      these items from the ITAR list.

17          Now, the government does have the ability to change what's

18      on the ITAR, but there are steps that must occur, and that's

19      the heart of our claim right here.

20          One of those steps, if you're going to remove an item from

21      the ITAR, is that you must notify Congress.            There's two

22      congressional committees that must be notified, and that

23      didn't occur.     Now, that's in the statute, that requirement,

24      and it's 2778(f)(1), not removing it.

25          Now, the end-around for that was -- excuse me.                    Let me go
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 14 of 47
                                                              July 31, 2018   13

 1      to other requirement, too.        The other requirement is the

 2      concurrence of the Secretary of Defense, and there's no

 3      evidence that that happened at all.          In fact, the last time

 4      that Defense weighed in on this was in the CJ hearing back in

 5      2015, where it was found to be on the ITAR list.

 6          Now, the government has attempted to evade these clear

 7      requirements by two methods.        The first is a temporary

 8      modification, which they tried to do under 22 CFR 126.2.

 9      They're trying to say, "Well, just temporarily we're

10      modifying it."     But the language of that letter gives it

11      away.   "We're temporarily modifying it," it even says, "to

12      remove items from the list."        There is no statutory authority

13      to do that.     The statute clearly says if you're going to

14      remove something, you need to give Congress 30 days' notice.

15          In the executive order giving authority to State as well

16      as Defense, it says the Defense must concur, and that wasn't

17      done, either.

18          And, moreover, I mean, given President Trump's tweet this

19      morning, it's not clear that the Executive even agrees with

20      this.   Now, it's difficult to say what that tweet means, but

21      that just causes further confusion here.           If the President is

22      tweeting that this doesn't seem right, why is the State

23      Department doing this without following the established

24      procedures?

25          We also have some other issues in there about just the
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 15 of 47
                                                              July 31, 2018           14

 1      arbitrary and capricious nature of this, particularly if you

 2      did a CJ hearing before, you know, if you're going to reverse

 3      that, you certainly need to do another one, because that

 4      statute talking about the CJ talks about whether there's --

 5      there's a certain question -- let me get my correct phrase

 6      here -- if doubt exists, you should do another CJ.                    And given

 7      the five years of one position, if you want to change it, I

 8      humbly submit that doubt exists about whether they should be

 9      on there at a minimum, we believe it's clear they should be

10      on there.

11          And then the final thing about the arbitrary and

12      capricious, there's no evidence that any -- any documents

13      were prepared, any study was done to merit this, what we

14      believe to be a significant change.

15          Finally, I'll spend the bulk of my time on irreparable

16      harm.     That was the other challenge that the federal

17      government made to us -- there was numerous ones, but that's

18      one of the ones they focused on.

19          And, again, similar to the standing issue, our big concern

20      is public safety.      Now, the government says, oh, it's too

21      speculative out there.       Well, I humbly submit that we don't

22      have to wait for a crime to happen.          We don't have to wait

23      for this, was it, MS-13 gang to come across our border with a

24      weapon.     We don't have to wait for some domestic abuser to

25      print one of these off and go shoot somebody.              This is a
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 16 of 47
                                                              July 31, 2018            15

 1      clear and present danger, and we've got declarations in the

 2      record describing that.

 3          Now, we do have some laws that may come into play here.

 4      There's no doubt about that.        But this makes it so much

 5      easier for bad actors to evade those laws.

 6          Now, these laws have been out there for -- at least this

 7      part of it.     We've all known about this for five years.

 8      People, as they build their regulatory schemes, have

 9      expectations about what it is.         And when the government seeks

10      to change those, it has to follow the procedure, to give the

11      states time to react, first of all, and also to look at the

12      harm to us here.      What's going to happen if some of these

13      things come out here and people start printing these off at

14      home?   And it's not just speculation.          We've seen on the

15      news, just the last day as this has come into play, numerous

16      stories about this.      And as we all learn more about this, we

17      all go back to, "Why are you doing this?"

18          And I keep going back to the government's past positions

19      for five years and their declarations in that prior case

20      where they're talking about assassinations, they're talking

21      about the harm that could occur.         And I humbly submit that

22      that is irreparable harm.        There's irreparable harm in that

23      all the states -- what the states have done to limit who can

24      get weapons, traceability, limits on manufacturing.                   Now it

25      can be much more easily evaded if this is allowed to go
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 17 of 47
                                                              July 31, 2018     16

 1      through.

 2                 THE COURT:    Well, the government seems to be taking

 3      the position that, previously, it misconstrued the

 4      applicability of the export portion and said, well, really

 5      this isn't about export of firearms, plastic or otherwise,

 6      and that's where the mistake was.

 7            What is your reaction to that?

 8                 MR. RUPERT:    Well, first of all, they disagreed with

 9      that in numerous court filings, I would highlight, but if

10      they want to do that, they have to follow the established

11      procedure.

12                 THE COURT:    And if they follow the established

13      procedure under the Administrative Procedure Act and, under

14      what you mentioned, ITAR requires, and the result is the

15      same, then what for the states?

16                 MR. RUPERT:    Well, then it's a much tougher case for

17      us.     I will freely admit.     I mean, we are here on some

18      mandatory nondiscretionary obligation, which they haven't

19      done.     Now, if they complete those, we have a much tougher

20      case.     Now, I'm not saying we can't challenge that, but

21      there's more complexity to it.         But here, the reason we're

22      here on temporary relief is how clear and present the danger

23      is, as well as how clear the violation is.            If you're going

24      to take something off the list, you have to give notice to

25      Congress, and you have to get the Department of Defense to
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 18 of 47
                                                              July 31, 2018      17

 1      concur.

 2          And who knows what the government will ultimately do.

 3      That tweet kind of suggests that, you know, perhaps it didn't

 4      go to the right levels here, and the government may change

 5      its position as the President is out there saying that it

 6      doesn't make much sense.

 7          The one final thing to address is that, I think there's

 8      been a suggestion that, well, it's -- apparently this person,

 9      they posted it already here, so there have been a few

10      downloads of this, and I'm not quite sure what the current

11      count is.     But I can't believe that that stops irreparable

12      harm.     I mean, if we have a thousand downloads out there,

13      well, yeah, that's very unfortunate, but we're here as fast

14      as we can.     Let's stop the next hundred thousand downloads of

15      this.     It becomes much more prevalent and more easily --

16      easy -- easy to obtain.       So I think that's a red herring to

17      raise that element.

18          I'll wrap up as we kind of go through the elements for a

19      TRO about the balancing of the equities.

20          Again, we think it is quite clear that the equities tip

21      highly in favor of the states.         This is a public safety issue

22      that even the President has concerns about.            The states must

23      be heard on this, and to protect our citizens, the concern

24      about these people coming over our borders, these gangs, this

25      MS-13 or even abusers or parolees who shouldn't be having
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 19 of 47
                                                              July 31, 2018             18

 1      guns now having the ability to print one off without a serial

 2      number on it that we're never going to be able to trace.                   We

 3      don't need to let somebody get shot and die before we

 4      recognize an irreparable harm or -- we look at the equities

 5      here, they tip highly in favor of the State.

 6          On the other side, you have the government.               We're asking

 7      just go back to the status quo that you were, just while we

 8      figure this out here.       I mean, a temporary restraining order

 9      isn't going to last that long.         Let's put this on pause here.

10      Let's go back to that, we'll file our PI motion, and we can

11      all be heard on a little more orderly pace.

12          Do you have any questions, Your Honor?

13                THE COURT:     No.   Thanks very much, Mr. Rupert.

14                MR. RUPERT:     Thank you, Your Honor.

15                THE COURT:     Mr. Soskin for the Department of Justice,

16      you're up now.

17                MR. SOSKIN:     Thank you, Your Honor.

18          There is a severe disconnect here between -- now we can

19      see where the feedback was coming from, Your Honor.                   It

20      appears to be my phone.        Let me take you off the speaker

21      here.   Is this any better for those listening on the other

22      end?

23                THE COURT:     Much better.

24                MR. SOSKIN:     Okay.

25          There is a severe disconnect here between plaintiffs'
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 20 of 47
                                                              July 31, 2018   19

 1      claims and the actions they want the government to take and

 2      the federal statutes at issue, under which those actions

 3      would be taken.

 4          The State Department regulates exports and temporary

 5      imports under the Arms Export Control Act and its delegated

 6      authority as implemented in the ITAR.

 7          At issue in the previous litigation between the United

 8      States, Defense Distributed, and others, was whether, in

 9      regulating the technical data describing how to make certain

10      arms, whose export of the arms themselves was controlled,

11      whether the government had gone too far in its regulation of

12      the technical data, and regulated Defense Distributed's

13      domestic, what they allege to be, speech at the same time.

14          And the history of that litigation, Your Honor is familiar

15      with.   I understand you read the filings or, at least, the

16      orders in that case in our filing.

17          As part of a process running back to 2009, the United

18      States has been reforming its export control system, in part

19      to focus regulation of exports on actual munitions or to

20      focus the State Department's regulation of export on actual

21      munitions, meaning weapons and other items that are useful

22      in war by our adversaries.        And as part of that process,

23      which has gone through every single category on the United

24      States munitions list, the United States has determined that

25      the kind of guns that you can go to any gun store and buy are
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 21 of 47
                                                              July 31, 2018       20

 1      not so important to restrict in the interest of national

 2      security, and in the terms of the State Department's notice

 3      of proposed rule-making on this, arms that you can buy in a

 4      gun store do not confer a, quote, military advantage,

 5      unquote, on our adversaries, and, thus, as part of the Export

 6      Control Reform Initiative, should be removed from the U.S.

 7      Munitions List.

 8          Well, with that decision, there's a necessary corollary

 9      for a regulation of technical data, which is regulated under

10      the ITAR only when the underlying firearms, in this case

11      sub .50 caliber, nonautomatic weapons of the kind that are

12      routinely in common use in the United States, when those

13      firearms are deregulated and removed from the U.S. Munitions

14      List, the technical data associated with them also will be

15      deregulated.

16          And so when confronted with a First Amendment lawsuit and

17      a lawsuit in which the court -- the district court had ruled

18      the First Amendment was implicated and that the government

19      had to survive First Amendment scrutiny in order to prevail,

20      the determination that the underlying arms did not create a

21      military advantage, you know, left the government in a

22      difficult position regarding how it could justify, in the

23      face of a First Amendment lawsuit, a continued restriction on

24      the dissemination of plaintiff's technical data.                And that --

25      that is the story of the settlement in the initial action,
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 22 of 47
                                                              July 31, 2018            21

 1      the Defense Distributed case in the Western District of

 2      Texas.

 3          Plaintiffs here have alleged that in order to settle this

 4      lawsuit on the terms that the State Department did, there was

 5      application of a couple of statutory requirements.                    But as

 6      our brief on the merit section explains, those do not apply

 7      here.

 8          There is a plain provision of the ITAR -- it's 22 CFR

 9      126.2 -- that permits the temporary suspension or

10      modification of listing of all the regulations under the

11      ITAR, including listings of a particular set of technical

12      data associated with items on the MSL, and that is all that

13      has been done here, and with that temporary suspension, the

14      30-day notice requirement does not apply.

15          This is not the type of circumstances where the commodity

16      jurisdiction procedure is appropriate.           The commodity

17      jurisdiction procedure is invoked when a party wants to

18      know -- when a regulated party wants to know whether or not

19      its product is controlled by the ITAR.

20          But here, where what we have done is determine that we are

21      moving towards the release of these items from the ITAR, they

22      are not submitting a commodity jurisdiction to us, and so we

23      cannot just carry out a commodity jurisdiction in some

24      freestanding process untethered from the governing statute

25      and the governing regulations.
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 23 of 47
                                                              July 31, 2018   22

 1                 THE COURT:    And do you take the position that the

 2      approval of the Defense Department does not apply to the

 3      temporary modification, either?

 4                 MR. SOSKIN:    That's right.      That's part of the

 5      provision that is associated with removing categories from

 6      the U.S. Munitions List.        And that process, though, will be

 7      undertaken as part of the rule-making that we have cited in

 8      our document.     That's the temporary -- I'm sorry -- that's

 9      the permanent transition of items from being USML regulated

10      under the ITAR to being regulated by other portions of the

11      U.S. government.

12          And the notification provision to Congress, the

13      concurrence provision that plaintiffs referred to, that's

14      what those are applicable to.         And if the United States,

15      through the Department of State and the Department of

16      Commerce, through the rule-making process, determine that

17      they are going to issue final rules, they will comply with

18      the governing procedures of the administrative law in that

19      process.

20                 THE COURT:    But if you go this route, which you've

21      undertaken with the temporary release, everything will be out

22      there, and you can't just bring it back, right, in terms of

23      Internet?

24                 MR. SOSKIN:    Your Honor, I think this question of

25      bringing things back is something of a red herring here.
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 24 of 47
                                                              July 31, 2018   23

 1          As the pleadings in the Defense Distributed case in the

 2      Western District of Texas make clear, many of Defense

 3      Distributed's files were, in fact, posted for six months on

 4      the Internet back in 2012 and 2013.          And I believe

 5      plaintiffs' pleadings here acknowledge that they are

 6      available in a wide variety of places.

 7          When we are regulating exports, that is, of course,

 8      continuing activity.       It's an effort to send something

 9      abroad, and we can turn on and off the export spigot as is

10      determined by the State Department pursuant to its

11      procedures.

12          But just as we explained in our brief, Defense Distributed

13      has been free to send CDs filled with these plans or hand

14      them out in states, at least subject to other governing

15      principles and other governing laws at the state and federal

16      and local level, all of which are still in force.

17          Your Honor, we have no idea whether Defense Distributed,

18      pursuant to what we said is lawful to do, has engaged in

19      domestic distribution of these files in the interim.

20                THE COURT:     They were certainly entitled to do so.

21                MR. SOSKIN:     They were certainly entitled to do so.

22      They remain entitled to do so.         The State Department does not

23      have authority, under the Arms Export Control Act, to prevent

24      Defense Distributed or anyone else from distributing

25      ITAR-controlled technical data to U.S. persons in the United
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 25 of 47
                                                              July 31, 2018             24

 1      States.    It's an export control statute, not a general public

 2      safety statute.

 3                THE COURT:     And, counsel, I think part of what jumps

 4      out as difficult to understand is, you know, how the

 5      Department of State changed its position so dramatically from

 6      spring of 2018 to summer of 2018, or from April to June.

 7      And, you know, you've said, well, it's a recognition that it

 8      was a First Amendment issue and we didn't think we could meet

 9      a certain standard.      But wasn't that clear already back in

10      2015 with the ruling from the district court, or at least

11      from the Fifth Circuit?

12                MR. SOSKIN:     Your Honor, if I understand your

13      question, the question is what changed between April of 2018

14      and June of 2018.      And what occurred was the culmination of

15      the executive branch process to determine whether firearms,

16      like the ones for which Defense Distributed is providing the

17      plans of, constituted the kind of national security or

18      military-regulated equipment that needed to remain regulated.

19          And so during that time, I believe on May twenty- -- I'm

20      sorry, I don't have the date in front of me -- but in May of

21      2018, that's when the process came to a conclusion.                   And the

22      State Department and the Department of Commerce and all of

23      the stakeholders in the executive branch, the executive

24      branch as a whole, made that determination and made it public

25      and said these types of weapons, the underlying weapons here,
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 26 of 47
                                                              July 31, 2018     25

 1      are not the type that are useful for warfare that we need to

 2      regulate the export of.       And once we made that determination,

 3      that has consequences for what would the harms be of telling

 4      people how to make the same kind of -- or permitting someone

 5      to export the plans for how to make the same kind of gun.

 6                THE COURT:     But the actual --

 7                MR. SOSKIN:     It was decided --

 8                THE COURT:     But the actual settlement agreement was

 9      not made public until July 10th, right?

10                MR. SOSKIN:     Your Honor, the -- yes, the settlement

11      agreement was, I believe, signed on June 29th.              It still took

12      some time after we made -- after the notice of proposed

13      rule-making was made.

14          I mean, as you're familiar with, Your Honor, settlements

15      take time.    It still took more than a month for us to

16      finalize the terms of the settlement.           And once the

17      settlement was reached, consistent with Department of Justice

18      and executive branch policies, the settlement was not a

19      secret settlement.      It became public, I believe, shortly

20      thereafter, when Defense Distributed and their co-plaintiff

21      in Texas made it public.        The settlement agreement provided

22      us -- provided the State Department with time to carry out

23      its obligations under the settlement, because the wheels of

24      the United States Government do not turn instantaneously,

25      and, you know, it did take a number of weeks for us to be
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 27 of 47
                                                              July 31, 2018         26

 1      able to write a letter and write a website posting of our own

 2      and make those available.        Those things all were completed on

 3      Friday, and that is the date at which our obligations under

 4      the settlement were complete.         With that complete, the case

 5      in the Western District of Texas was dismissed pursuant to

 6      the agreement of the parties.

 7                THE COURT:     Okay.    Thanks, Mr. Soskin.        Any other

 8      points you want to make?

 9                MR. SOSKIN:     Just one, Your Honor, and that's the

10      disconnect here that we began talking about, between the

11      scope of our clients' authority to regulate exports and the

12      nature of plaintiffs' claims.         We think it is easily

13      explainable.

14          It's that the plaintiffs here, the states are interested

15      in regulating a private party and what that private party can

16      do, Defense Distributed and the other defendants here.                And

17      nothing in the State Department's export control decisions

18      affects their ability to regulate those private parties.

19          I understand you'll probably hear from the other

20      defendants next, but, really, we think the executive -- the

21      federal government's role in this now is as a bystander to

22      the question -- or should be as a bystander to the question

23      of how the plaintiffs here, who obviously have laid out good

24      reasons why they want to regulate the other defendants'

25      behavior, how they should go about and do that.
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 28 of 47
                                                              July 31, 2018       27

 1                THE COURT:     Okay.    Thanks very much, Mr. Soskin.

 2          Mr. Blackman, you now have the floor.

 3                MR. BLACKMAN:      Thank you, Your Honor, and may it

 4      please the court.

 5          I think it would be helpful to get a brief history of

 6      litigation in the last week.        It's been a little bit of a

 7      blitz.

 8          So around last Wednesday, when we were on the cusp of

 9      finalizing a settlement in Judge Pitman's court in Boston, an

10      emergency motion to intervene was filed by the Brady

11      Campaign, Every Town for Gun Violence, and the Gifford

12      Organization.     Notably, none of the member states tried to

13      intervene.    After a frantic two days of briefing, Judge

14      Pitman ruled from the bench and denied the motion to

15      intervene, it being [inaudible] mandamus.            At that point --

16                THE COURT:     Are you on -- excuse me, Mr. Blackman.

17      Are you talking on a cell phone, too?

18                MR. BLACKMAN:      Yes, I am.    Hold on.

19                THE COURT:     If you have a --

20                MR. BLACKMAN:      Is that better?

21                THE COURT:     Yes, much better.

22                MR. BLACKMAN:      I'll stick with this one.           Sorry.

23          So on Friday afternoon around four o'clock, Judge Pitman

24      ruled from the bench, and with that, we voluntarily entered a

25      stipulation of dismissal.        The government granted us three
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 29 of 47
                                                              July 31, 2018              28

 1      documents.    First, they granted us a license to publish

 2      certain technical data, so subject to litigation; second,

 3      they posted on the State Department website a temporary

 4      modification, which allowed the publication of other files in

 5      addition to the technical data without any prior restraint.

 6      And that temporary modification cross-referenced the

 7      settlement agreement, which we've included in our papers.

 8      And, importantly, the settlement agreement didn't just apply

 9      to Defense Distributed.       It applied to any United States

10      person, any United States person.

11          That brings us to Friday evening.          At that point,

12      Mr. Wilson uploaded a series of files to a server.                    He

13      uploaded nine CAD files and one 3-D printable file.                    And let

14      me briefly explain the difference, Your Honor.

15          A CAD file is merely a graphical representation of an item

16      on the screen.     You can't print from a CAD file.             So, for

17      example, the AR-15 file that's online right now and has been

18      there since Friday, it's a CAD file.          You cannot print that.

19          The only printable file at this point is the Liberator,

20      the original pistol, the one-shot pistol that started this

21      entire saga some years ago.

22          At that point, Cody uploaded the files on Friday.                      My

23      co-counsel and I anticipated that there would be legal

24      action, so we filed first.        We brought a lawsuit in the

25      federal district court in Austin, and we named the party
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 30 of 47
                                                              July 31, 2018            29

 1      Attorney General Grewal from New Jersey, as well as the L.A.

 2      City Attorney.     We fully expected other parties to sue us,

 3      and we anticipate adding them, in due course, in our

 4      litigation, and I can, perhaps, get into that a little bit

 5      later why this is not the correct venue.

 6          But that brings us to Saturday -- Sunday afternoon.

 7      Attorney General Shapiro of Pennsylvania filed for a TRO

 8      against us, and on, basically, one hour's notice, Judge

 9      Diamond, in the Eastern District of Philadelphia, held an

10      emergency hearing.

11          A couple of things happened that are relevant.                    First,

12      Pennsylvania's complaint is not sufficient.            There is no

13      subject matter jurisdiction.        They asked them to refile,

14      which they've done.      But, second, I made a representation on

15      behalf of my client that we would do a couple of things.

16      First, we would not post any new files until Judge Diamond

17      had a chance to rule, and he'd not done that, said let's

18      maintain the status quo.        And, second, I said we would

19      undertake what's called IP blocking, and let me explain what

20      this means.

21          We can actually use technology to block IP addresses from

22      certain jurisdictions.       And I can tell you, Judge, this is

23      pretty cutting edge.       Usually this is done on a countrywide

24      basis; for example, North Korea or China.            But we're actually

25      looking at a statewide case, and we found a good way of doing
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 31 of 47
                                                              July 31, 2018           30

 1      this.   We also blocked mobile IP addresses.           We found that

 2      when people use their Verizon or AT&T phones, they're often

 3      connecting with towers in other jurisdictions.              So we've got

 4      a pretty good blockage rate.

 5          So we told Judge Diamond that we would voluntarily block

 6      access from the Commonwealth of Pennsylvania.              We also

 7      blocked the state of New Jersey.         And Judge Diamond denied

 8      the TRO at that point as moot and asked us to come back later

 9      this week.    That's Sunday evening.

10          Then later, on Monday, we were sued in several places.

11      Attorney General Grewal sued us in state court -- I'll get to

12      that in a minute -- and the Attorney General of Washington

13      sued us in your court yesterday.         We're almost to the

14      present.

15          About two hours ago, I held an emergency TRO hearing by

16      phone with Judge Koprowski in Essex County, New Jersey.                    It's

17      a chancery court, a court of equity.          And the Attorney

18      General of New Jersey asked Judge Koprowski to enter an ex

19      parte temporary restraining order.          And truthfully, Your

20      Honor, it's a global injunction.         They didn't just seek to

21      limit the access of the files in New Jersey; they asked us to

22      take down the website in its entirety.           And I can report that

23      after a very lengthy hearing, Judge Koprowski, after I had a

24      chance to present, he denied the global injunction.                   He

25      denied it, and he expressed severe concerns for the prior
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 32 of 47
                                                              July 31, 2018           31

 1      restraint and the First Amendment, something that my friends

 2      on the other side haven't even mentioned yet.

 3          I made the similar proffer to Judge Koprowski that I made

 4      to Judge Diamond:       That we would stipulate to block all IP

 5      addresses in New Jersey and also would not post any new files

 6      for a period of 30 days.        And I'm going to make the same

 7      proffer to this court.       We have no intent to post any new

 8      files, under our representation to Judge Koprowski, for 30

 9      days.     And if any of the blue states, for this piece, on this

10      list would like to sign up, I'd be happy to add you to the

11      block list.     And we've gotten pretty good at it.             We've

12      really improved our technology to do this.

13          The reason I mention this history, Your Honor, is it's

14      twofold.     First, the risk of irreparable harm, we argue,

15      slight.     First, these files have been on the Internet for

16      years.     For years.    As far as we know, the Attorney General

17      of Washington has never sued Grab CAD or any other site that

18      hosts these files.       They've only sued us.       If this was truly

19      such an irreparable injury, they'd be filing lawsuits all

20      over the place, and they simply haven't.           So I question

21      whether it's irreparable.

22          But second, we moved first.         We uploaded before the suit

23      was filed.     And the status quo is what it is right now.              The

24      files are available online.        And we think it would be a

25      serious prior restraint to change the status quo and order us
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 33 of 47
                                                              July 31, 2018              32

 1      to remove it, which is why I make the same proffer to you

 2      that I made to Judge Koprowski.         I will maintain the status

 3      quo.    Whatever files are there now, I'll keep, and for a

 4      period of 30 days, we promise we will not upload anything

 5      new.

 6          I suspect there will be a lot of pleadings and motions and

 7      venue, things that will be happening next month, but we'll

 8      give enough time, and we'll be flexible on that deadline.

 9          But I do want to focus Your Honor on one question of

10      jurisdiction, and we submitted a letter to the court somewhat

11      late.    I apologize.    It only came to us a couple of hours

12      ago.    But their Ninth Circuit precedent suggesting that you

13      cannot challenge a settlement after it's been finalized, the

14      court lacks jurisdiction, we see this, at bottom, as a

15      collateral attack on the settlement, which Judge Pitman

16      approved of and already the case was dismissed.               For sure

17      Judge Pitman will lack the authority to reopen it.                    I don't

18      see how this court has the authority to do anything for it.

19          Moreover, Your Honor, I think we're in a position now

20      where the risk of irreparable harm is largely exaggerated

21      because of the fact these files are already available online.

22          One other point on the brief piece, Your Honor.                   This is

23      not only affecting the rights of Mr. Wilson and Defense

24      Distributed, the settlement refers to any U.S. person.                    That

25      means every U.S. person is now going to be subject to a prior
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 34 of 47
                                                              July 31, 2018              33

 1      restraint if a temporary restraining order is issued.

 2          I echo the government's argument on standing.                I think

 3      they're correct that these things are not subject to review.

 4      Nothing has been removed from the list yet; therefore, there

 5      is no congressional notification.

 6          At bottom, I think we have settled law, Your Honor.                   If

 7      Washington was really upset about the settlement, they could

 8      have intervened with the Brady Campaign down in Texas.                    They

 9      failed to do it.      I think that constitutes waiver.                And also

10      I'm putting notice that we will probably intend to try to

11      move this case down to the Western District of Texas, or if

12      not, add a party separately because of the actions taken

13      here.   But this is not the right place.

14          The states have shown they can come after us in state

15      court for nuisance claims and the like.           There's no need to

16      waste the federal court's time with these APA claims based on

17      what I think has no ground for review.

18          If Your Honor has any more questions, I'd be happy to

19      answer them; otherwise, I will yield the balance of my time

20      and reiterate that my proffer is on the table for the parties

21      to consider.

22                THE COURT:     Okay.    And just for the record,

23      Mr. Blackman, you do represent each of the three defendants

24      here, correct, including the Second Amendment Foundation?

25                MR. BLACKMAN:      Yes, Your Honor.      And I've cleared
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 35 of 47
                                                              July 31, 2018   34

 1      this with my client, and they're okay with it, this proffer.

 2                 THE COURT:    Okay.    I appreciate it.

 3                 MR. BLACKMAN:     In fact, I'm already bound -- I'm

 4      already bound by it.       There's not much -- there's not much

 5      new.     I'm just adding different states via the

 6      already-existing arrangement.

 7                 THE COURT:    And where are you speaking to us from?

 8                 MR. BLACKMAN:     I'm in Houston, Texas, at the moment.

 9                 THE COURT:    But you've been all over the country?

10                 MR. BLACKMAN:     Your Honor, I think I billed 80 hours

11      in the last four or five days, so it's been a pretty hectic

12      time.     I've been sued by Pennsylvania twice, I've been sued

13      by New Jersey twice.       We'll have a change of venue in due

14      time.     But I've had a very good time litigating this issue,

15      and I'm grateful you didn't make me fly to Seattle for the

16      war.

17                 THE COURT:    Okay.    Thanks very much, Mr. Blackman.

18          All right.     Let me turn back to Mr. Rupert to address the

19      offer here, which has happened in other districts, where the

20      indication is no new files will be posted, and they'll use

21      this blockage of specific jurisdictions in terms of IP

22      addresses, and even mobile access.

23                 MR. RUPERT:     We don't believe that's sufficient, Your

24      Honor.     In fact, we're not even requesting any relief from

25      this party we just named as a necessary defendant.
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 36 of 47
                                                              July 31, 2018         35

 1          Our issue is with the federal government and their failure

 2      to comply with the required -- the requirements.

 3          I would note that the munitions list is one of the big

 4      issues here.     While we have one group of defendants here that

 5      wants to post files, if it's off the munitions list, anybody

 6      can post them.     That's the big issue here.

 7          And we go back to the public safety concern that we have.

 8      With all the press this is getting, it's going -- there's

 9      going to be stuff posted.        There's no doubt about it, with

10      all the news stories we have.         That's why we don't believe

11      that this offer, if it's even technically possible, is

12      sufficient.

13          I would note I have grave concerns about whether it's

14      technically possible in the first place.           Because if it were,

15      I mean, it would have been made to the federal government in

16      that litigation, which went on for five years, about trying

17      to limit where the material could go, and it wasn't.                  So we'd

18      have to consult with technical experts, but I'm highly

19      skeptical it's even possible, but if it were, it's not the

20      relief that we're seeking.        We're interested in enjoining the

21      federal government as opposed to the defendants.

22                THE COURT:     So when you say you want to enjoin the

23      federal government, you're saying you don't want them to

24      change their regulations that are there, but if somebody were

25      to violate those regulations and get ahold of the information
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 37 of 47
                                                              July 31, 2018     36

 1      that the defendants have, and go ahead and post it, you would

 2      rely on the federal defendants to do something about it,

 3      wouldn't you?

 4                MR. RUPERT:     In part.    There may be state laws that

 5      are -- criminal laws that are at issue.           I mean, there is an

 6      intent element we're going to have to do there.

 7          But we believe if the federal government enforces these

 8      laws, or, I mean, just -- has the laws on the book -- excuse

 9      me -- that that alone will prevent this material from going

10      to the Internet because, frankly, it has for the past five

11      years.

12          Now, there are some dark websites.           I mean, I'm not saying

13      that -- you know, that for every -- you can't find something

14      that -- whatever the dark web is.          I admit, I don't know --

15      fully know what the dark web is, other than, you know, as we

16      all read about it in spy novels.

17          But when we're talking about easily accessible websites,

18      that's the concern here.        Once you put it up there, anybody

19      can download it.

20          And while there may have been some downloads, you know,

21      because -- you know, the settlement agreement had indicated

22      that it was going to be finalized five days after certain

23      actions happened, but they quickly went ahead and dismissed

24      it anyway, but, you know, let's stop the -- the overwhelming

25      majority of folks that are going to download it, you know,
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 38 of 47
                                                              July 31, 2018         37

 1      that's the concern, and we believe if it goes back on the

 2      munitions list, that will do that.

 3                THE COURT:     What about the government's argument that

 4      the --

 5                MR. BLACKMAN:      Your Honor, may I be heard briefly,

 6      please, on this part?

 7                THE COURT:     This is Mr. Soskin?

 8                MR. BLACKMAN:      Mr. Blackman.

 9                THE COURT:     Okay.    Go ahead, Mr. Blackman.

10                MR. BLACKMAN:      Thank you, Your Honor.         I --

11      interrupting on the phone is always risky, so I appreciate

12      you hearing me.

13                THE COURT:     Take yourself off speakerphone again.

14                MR. BLACKMAN:      Oh, that's right, that's right.          I'm

15      sorry.

16          The plaintiffs have argued, at several points, that we're

17      necessary parties.      They are seeking to take action to revoke

18      a property interest we have.        We have a property interest in

19      certain licenses, and they are trying to deprive us.

20          And to the extent that the government is enjoined, we are

21      enjoined.     We're not merely necessary parties, which is why I

22      think that this is probably not the correct venue for this

23      case.    But I will reject the idea that we're simply

24      bystanders.     The government thinks -- they're bystanders.            We

25      think they're bystanders.        I think we're in bed together.         I
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 39 of 47
                                                              July 31, 2018       38

 1      think we rise together, we fall together.            We're both parties

 2      to this agreement, as it were, and to the extent one party is

 3      enjoined, then we're also enjoined, and we lose an interest

 4      that we currently have, which is why I think the proffer we

 5      made is necessary.

 6          To the extent that the plaintiffs want a TRO, it will be

 7      affecting something, and I think the offer we made is

 8      something to assuage their concerns about irreparable injury.

 9          Thank you for letting me be heard, Your Honor.

10                THE COURT:     Yes, Mr. Blackman.       It's very interesting

11      to see how the anarchist and the government are aligned from

12      time to time.

13                MR. BLACKMAN:      Judge -- Judge, it's hilarious.          I

14      called Mr. Soskin before, I said, "Ha, we're on the same side

15      now, aren't we?"      It was a very strange phone call.

16                THE COURT:     Okay.    Back to Mr. Rupert.

17                MR. RUPERT:     I'm not sure where we left off here.

18                THE COURT:     Well, what I was going to ask you about

19      is, is the temporary modification under the ITAR something

20      that implicates the 30-days' notification and the concurrence

21      of the defense, or is that only the later action?

22                MR. RUPERT:     The temporary modification clearly does.

23      We have to go back and look at the statute.            The statute says

24      that if you remove an item from the munitions list, then you

25      need to give 30 days' notice.         And what they're trying to do,
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 40 of 47
                                                              July 31, 2018           39

 1      using an administrative rule, is to modify it but remove it.

 2          I mean, if we go back to the statute, the statute doesn't

 3      have an exception for a temporary removal.            It says if you

 4      remove it, there's, again, no distinction between temporary

 5      or permanent, you need to give required notice.

 6          And then we look to the executive order, it says if there

 7      is -- I believe, a substantive change -- I'd have to look at

 8      the exact language here.        I'll get it here -- "a change in

 9      designations, the Department of Defense needs to concur."

10          Again, this idea that you can temporarily do things

11      doesn't change the fact that you still have to make these

12      statutory; an executive order, meet those requirements; an

13      executive order for the defense and the statute for

14      notification of Congress.

15                THE COURT:     But the actual CFR, Section 126.2, says

16      that it may order the temporary suspension or modification of

17      any or all of the regulations of this subchapter in the

18      interest of the security and foreign policy of the United

19      States.

20          It doesn't talk about those other factors there.                  You read

21      that into it as --

22                MR. RUPERT:     No.   I'm going back to the statute.            I

23      mean, you know, the administrative rules can only go as far

24      as the statute allows, and if the statute says you need 30

25      days, you can't make a rule that totally abrogates that.
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 41 of 47
                                                              July 31, 2018            40

 1                THE COURT:     Another flip-flop here where the deep

 2      state is on the side of the anarchists and --

 3                MR. RUPERT:     One thing about this whole thing, you

 4      know, we don't agree with President Trump very much, but when

 5      he tweeted, "This doesn't make much sense," that's one thing

 6      we do agree with.

 7                THE COURT:     Okay.    Great.

 8            Anything else, Mr. Rupert, you wanted to say?              Why don't

 9      you address the issue of how can various attorneys general

10      disrupt the settlement agreement that's reached in a separate

11      lawsuit involving separate parties.

12                MR. RUPERT:     Sure.

13            Again, we're not attacking the settlement agreement

14      directly.    We are attacking the Department's ability to do

15      certain things required by the agreement.            But I do believe

16      there's a distinction to that.

17            Now, it may put the government in breach of that

18      settlement agreement, and they'll have to remedy that as best

19      they can.    But if you're going to do a settlement or make any

20      change, you need to follow the rules.           That's all we're

21      asking that they do.       If they can go ahead and get Defense's

22      concurrence and, you know, have a record to support this so

23      it's not arbitrary and capricious, and then give Congress

24      notice, they can do this.         They can, but they haven't done

25      it.    That's the nature of the APA and an APA claim.                 So you
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 42 of 47
                                                              July 31, 2018             41

 1      can make changes, but the rules must be followed.

 2          Did you want me to address -- I don't mean to distract

 3      from the point there, but there was an argument by, I

 4      believe, the government attorney about this idea of, "Well,

 5      hey, we're changing the rules, some other rules so we didn't

 6      have to -- so we did this temporary modification."                    I would

 7      just point out, and I think Your Honor highlighted the

 8      interesting timing they had with that, where the notice and

 9      comment closed on July 9th, and this is announced on July

10      10th, and if it goes public, well, then, the new rules would

11      say that commerce can't challenge this.

12          But all that being said, if you want -- the government can

13      make changes to the ITAR, but you have to follow the rules.

14      And even if you're going to do rule-making in the future, I

15      mean, that rule is not final in any way, and there may be

16      litigation over that, too.

17          If you're going to try to do something, you have to follow

18      the statute, and the statute says 30 days' notice to

19      Congress, executive order says Defense has to concur, and we

20      just don't have that here.

21          Any other questions you have, Your Honor?

22                THE COURT:     No.   Thank you very much.

23          Well, we're operating under tremendous time duress in the

24      sense that the court has to -- if it is going to grant a

25      temporary restraining order, it must do so today in order to
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 43 of 47
                                                              July 31, 2018           42

 1      stop the matter, in terms of anyone being able to post, on

 2      the Internet, the files that would allow for the printing of

 3      these various weapons.

 4          Now, defendant Defense Distributed has offered to say,

 5      "We'll hold off for 30 days.        We won't post any new files on

 6      our website.     We'll block," but this case has gotten so

 7      much -- not just this case but this issue has become so

 8      prominent in the national dialogue, that it goes beyond just

 9      what Defense Distributed or the Second Amendment Foundation

10      can control.     And I think that, under the circumstances here,

11      I am going to grant the temporary restraining order.                    I think

12      that the plaintiffs have established a likelihood of success,

13      at least on some of their Administrative Procedure Act

14      claims, that there is a possibility of irreparable harm in

15      the absence of preliminary relief because of the way these

16      things -- these guns can be made on 3-D printers.                 And

17      there's some question about, well, they're not really good

18      guns and they're not going to perform well and too expensive

19      and people don't have access to 3-D printers, but there are

20      3-D printers in college campuses and publicly available

21      places.    I believe there is standing on the part of the

22      attorneys general here and a likelihood of potential

23      irreparable harm in these untraceable weapons with no serial

24      numbers ending up in the hands of people who should never be

25      allowed to possess firearms because of prior felony
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 44 of 47
                                                              July 31, 2018   43

 1      convictions, prior domestic violence convictions, being

 2      adjudicated as mentally unstable or involuntarily committed

 3      for some reason, and, under the circumstances, I believe the

 4      balance of equities tip in favor of the plaintiffs, and the

 5      injunction is in the public interest.

 6          Now, to be sure, there are First Amendment issues at play

 7      here, which are very serious and will need to be looked at

 8      very closely as we move to the next phase on preliminary

 9      injunction.     But given the kind of timing duress that the

10      court is under here, I am making the finding that we are

11      going to maintain what I consider to be the status quo, which

12      is no posting of instructions on how to produce 3-D guns on

13      the Internet from the defendants or from anyone else, without

14      running afoul of the federal law.          So I am going to enter a

15      temporary restraining order, the actual language of which I

16      may have not completely done today, but I'll have something

17      written in the next hour.

18          And I believe I would like to set a follow-up hearing for

19      Friday, August 10th, at 9:00 a.m., here, and that -- at that

20      stage, we'll have a better picture of where we're headed and,

21      perhaps, even where the federal government might in some way

22      modify its position, given the Presidential tweet this

23      morning.    But even setting that aside, I believe there are

24      serious issues that the court needs to address more carefully

25      at the preliminary injunction hearing on Friday, August 10th,
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 45 of 47
                                                              July 31, 2018       44

 1      at 9:00 a.m., here in Seattle.

 2          So I want to thank all of the attorneys --

 3                MR. BLACKMAN:      Your Honor -- Your Honor, may I be

 4      heard?    This is Mr. Blackman.       I just want to make sure I

 5      have the correct remedy.

 6          Are you issuing an order for my client to take down his

 7      website immediately?

 8                THE COURT:     Not to take down the website immediately

 9      because that's not the relief that the plaintiffs requested;

10      isn't that right, Mr. Rupert?

11                MR. RUPERT:     That's correct, Your Honor.            Our request

12      is for the federal defendant.

13                THE COURT:     Your client is not ordered to take down

14      his website immediately, no.

15                MR. BLACKMAN:      But the effect of your order is to

16      render my client's actions now illegal under federal law,

17      just to be clear?

18                THE COURT:     That's right, which anarchists do all the

19      time.    So if that's the path he wants to take, knowing the

20      consequences, that's fair.        But I'm not being asked to enjoin

21      your client directly.       I'm being asked to enjoin the federal

22      defendants from putting on the OK list the production of

23      these weapons.

24                MR. BLACKMAN:      Your Honor, I note my client, though

25      an anarchist, complies with all court orders, and he has for
     Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 46 of 47
                                                              July 31, 2018         45

 1      years.

 2                THE COURT:     I'm using shorthand, Mr. Blackman.           You

 3      understand.

 4          Okay.    Thanks very much, counsel.        I want to thank you for

 5      the excellent briefing, and we'll be adjourned.

 6                MR. BLACKMAN:      Your Honor --

 7                THE COURT:     Sorry, we're adjourned.

 8                    (The proceedings concluded at 3:07 p.m.)

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 2:18-cv-01115-RSL Document 155-1 Filed 12/17/18 Page 47 of 47
                                                         July 31, 2018   46



                           C E R T I F I C A T E




                     I, Nancy L. Bauer, CCR, RPR, Court Reporter for

   the United States District Court in the Western District of

   Washington at Seattle, do hereby certify that I was present

   in court during the foregoing matter and reported said

   proceedings stenographically.

                     I further certify that thereafter, I have

   caused said stenographic notes to be transcribed under my

   direction and that the foregoing pages are a true and

   accurate transcription to the best of my ability.




                     Dated this 2nd day of August 2018.



                                         /S/   Nancy L. Bauer

                                         Nancy L. Bauer, CCR, RPR
                                         Official Court Reporter
Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 1 of 49




                             Exhibit B
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 2 of 49


 1                                    UNITED STATES DISTRICT COURT

 2                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 3     _____________________________________________________________

 4                                                                  )
        STATE OF WASHINGTON, et al.,                                )   C18-1115-RSL
 5                                                                  )
                                       Plaintiffs,                  )   SEATTLE, WASHINGTON
 6                                                                  )
        v.                                                          )   August 21, 2018
 7                                                                  )
        UNITED STATES DEPARTMENT OF                                 )   MOTION HEARING
 8      STATE, et al.,                                              )
                                                                    )
 9                                     Defendants.                  )

10     _____________________________________________________________

11                     VERBATIM REPORT OF PROCEEDINGS
                   BEFORE THE HONORABLE ROBERT S. LASNIK
12                      UNITED STATES DISTRICT JUDGE
       _____________________________________________________________
13

14
       APPEARANCES:
15

16

17      For the Plaintiffs:                         Jeffrey G. Rupert
                                                    Attorney General's Office
18                                                  PO Box 40110
                                                    Olympia, WA 98504
19
                                                    Jeffrey T. Sprung
20                                                  Kristin Beneski
                                                    Zachary P. Jones
21                                                  Attorney General's Office
                                                    800 5th Avenue
22                                                  Suite 2000
                                                    Seattle, WA 98104
23
                                                    Scott J. Kaplan
24                                                  Oregon Department of Justice
                                                    100 SW Market Street
25                                                  Portland, OR 97201

          Stenographically reported - Transcript produced with computer-aided technology
             Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 3 of 49


 1      For the Defendant                         Steven A. Myers
        United States                             US Department of Justice
 2      Defendants:                               20 Massachusetts Avenue NW
                                                  Washington, DC 20530
 3
        For the Defendant                         Charles R. Flores
 4      Defense Distributed:                      Daniel Hammond
                                                  Beck Redden LLP
 5                                                1221 McKinney Street
                                                  Suite 4500
 6                                                Houston, Texas 77010

 7      For the Defendants                        Matthew Goldstein
        Defense Distributed;                      Farhang & Medcoff
 8      Second Amendment                          4901 East Broadway Blvd.
        Foundation, Inc.;                         Suite 311
 9      and Conn Williamson:                      Tucson, AZ 85711

10                                                Joel B. Ard
                                                  Immix Law Group PC
11                                                701 5th Avenue
                                                  Suite 4710
12                                                Seattle, WA 98104

13

14

15

16

17

18

19

20

21

22

23

24

25



           Debbie Zurn - RPR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 4 of 49
                                                                                                                   3


 1                  THE CLERK:             Case C18-1115-L, State of Washington,

 2     et al, versus United States Department of State, et al.

 3     Counsel, would you please make your appearances.

 4                  MR. RUPERT:              Jeff Rupert, Assistant Attorney General

 5     for plaintiff, states.

 6                  MR. SPRUNG:              And Jeff Sprung, Assistant Attorney

 7     General.

 8                  MS. BENESKI:               Kristin Beneski, Assistant Attorney

 9     General for the State of Washington.

10                  MR. JONES:             Zach Jones, Assistant Attorney for the

11     State of Washington.

12                  MR. KAPLAN:              Scott Kaplan, Assistant Attorney General

13     for the State of Oregon.

14                  THE COURT:             Who is also a member of the bar of the

15     State of Washington.

16                  MR. KAPLAN:              Yes, Your Honor.

17                  THE COURT:             Great.

18                  MR. MYERS:             Good morning, Your Honor, Steven Myers on

19     behalf of the federal defendants.

20                  THE COURT:             Mr. Myers, are you all alone representing

21     the entire United States of America?

22                  MR. MYERS:             I am, Your Honor, yes.

23                  THE COURT:             We appreciate that.

24                  MR. ARD:           Good morning, Your Honor, Joel Ard for the

25     defendants Second Amendment Foundation, Defense Distributed,



           Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 5 of 49
                                                                                                                     4


 1     and Conn Williamson.

 2                  MR. GOLDSTEIN:                 Your Honor, Matthew Goldstein for the

 3     private parties Conn Williamson, Defense Distributed and

 4     Second Amendment Foundation.

 5                  THE COURT:             Sure.

 6                  MR. HAMMOND:               Dan Hammond for Defense Distributed.

 7                  MR. FLORES:              Your Honor, my name is Chad Flores.                                   I'm

 8     representing Defense Distributed.                              And I will be giving the

 9     argument for all of the private defendants.

10                  THE COURT:             Welcome, Mr. Flores.                      Thank you.

11          All right.            Well, we are here for the follow-up of the

12     temporary restraining order, and arguing today whether the

13     Court should issue a preliminary injunction in this case.

14     And I believe we will start with Mr. Rupert.

15          And there was an indication that, Mr. Sprung, you would

16     address a Second Amendment issue if it came up; is that

17     right?

18                  MR. SPRUNG:              Yes, Your Honor.

19                  THE COURT:             Okay.        I think I might save that for

20     rebuttal.         So thanks for letting me know.

21          So, Mr. Rupert, you have the floor.

22                  MR. RUPERT:              Thank you, Your Honor.

23          Your Honor, the State Department voluntarily entered into

24     a settlement agreement with an organization run by a crypto

25     anarchist.          The State Department has chosen to give access to



           Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 6 of 49
                                                                                                                   5


 1     potentially untraceable and undetectable firearms to any

 2     terrorist, felon, or domestic abuser, with a laptop and 3D

 3     printer.        This Court granted a temporary restraining order,

 4     and we're now asking the Court to convert that to a

 5     preliminary injunction.

 6          We have procedural claims, the 30-day notice to Congress

 7     and the Department of Defense concurrence, as well as an

 8     arbitrary and capricious claim.                             The order I was going to

 9     address it in, unless Your Honor wanted me to go in a

10     different order, is I was going to address irreparable harm

11     first, since that seems to be the main challenge by the

12     government; then likelihood of success on the merits;

13     standing; and --

14                  THE COURT:             That's fine.

15                  MR. RUPERT:              -- then First Amendment.

16                  THE COURT:             Um-hum.

17                  MR. RUPERT:              As far as irreparable harm, the

18     government's chief contention is that the harms that the

19     states have identified in their many declarations cannot be

20     traced to the government's actions.                                I think that's

21     thoroughly rebutted by the evidence in the record; in fact,

22     by the government's own prior filings in the Texas

23     litigation.

24          Notably, in the April 2018 brief, the government argued

25     that the Internet does not have separate parts, domestic and



           Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 7 of 49
                                                                                                                    6


 1     foreign, it's all one Internet.                             So once this information

 2     goes online, it's going to be available.                                     And as the Court

 3     noted in its prior temporary restraining order decision, the

 4     proliferation of these firearms will have many of the

 5     negative impacts on the state level that the federal

 6     government once feared on an international stage.

 7          The Court then quoted a number of the government's own

 8     words against them -- or not against them, excuse me, just as

 9     illustrative from the briefing.                             But I'd also highlight the

10     declaration of Lisa Aguirre, or Aguirre, I'm not sure how you

11     pronounce her name.                  But she talked about the potential for

12     terrorist groups using such weapons against the United

13     states.

14          Well, the states are a part of the United States.                                               So we

15     believe that the government's own evidence demonstrates that

16     the government is well aware that significant harm could

17     occur to the states if its rulings are permitted to stand

18     here.

19          One of the central issues that is the cause for the harm

20     is the widespread use of metal detectors.                                      Now, we've

21     submitted numerous declarations about metal detectors, and

22     how they are used, and how they do not pick up these plastic

23     guns.     But I'd highlight the declaration from Mary McCord.

24     She was the Acting Assistant Attorney General for National

25     Security, retiring in May 2017.                             But she oversaw all federal



           Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 8 of 49
                                                                                                                   7


 1     counterterrorism, espionage, and export control prosecutions,

 2     including prosecutions of terrorists.

 3          And she details the difficulties that would occur if these

 4     guns become prevalent.                     Because they're just not picked up by

 5     metal detectors.               And it's well known by the government, it's

 6     in Lisa Aguirre's declaration as well.                                   Then there's numerous

 7     other declarations that make the same point.

 8          But metal detectors, as are in the declarations, are used

 9     throughout the United States, in airports, the courthouse --

10     in fact, the courthouse downstairs -- government buildings,

11     prisons, stadiums, even schools.                             One of the interesting

12     things one of the experts pointed out that I hadn't even

13     thought about, that with 3D printers in schools, if the

14     school has a metal detector, the gun could be printed in the

15     school, even evading it further.

16          Now, this all demonstrates the public-safety concern that

17     the states have raised here, by the government's sweeping

18     change of its position that it had for five years.                                              Now, the

19     states have numerous laws about who is prohibited from owning

20     a gun, such as felons, domestic abusers, those with mental

21     health issues, or for age.                        And we have background checks

22     that are used to identify those folks.

23          Some states even have limits on the manufacturing of a

24     gun.    Massachusetts does, for instance.                                  New Jersey does as

25     well.     Well, all of those could easily be evaded, again, with



           Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 9 of 49
                                                                                                                   8


 1     a 3D printer and these files.                           And then the issue becomes,

 2     that I just identified, the metal detectors are not going to

 3     be useful at all.

 4          Just a few other points I'll highlight on irreparable

 5     harm, and then I'll move on.                          I want to just focus on, for a

 6     moment, the deposition of Professor Patel from the University

 7     of Washington, who is a MacArthur Genius Fellow.                                            He talks

 8     about how 3D printing works now, and that this Liberator gun

 9     could easily be printed.                      But then also discusses the

10     advances that he believes, in his opinion, will occur rapidly

11     in this area, that the technology will proceed far -- be far

12     better than we currently have, as new gun designs come out,

13     and, frankly, the 3D printing advances.

14          I also want to highlight that the 3D guns will spread.

15     And by that I'm referring to the declaration from Ron Hosko.

16     He's a 30-year career FBI agent.                             He was the Assistant

17     Director of the FBI's Criminal Investigative Division and led

18     the Bureau's largest program worldwide.                                    But his declaration

19     discusses his experiences and his belief that the 3D printers

20     will be embraced by criminal enterprises, if it becomes

21     available.

22          One other thing to highlight, and then I'll kind of go on

23     to a few other points here, is that we do know, from the

24     declaration from Blake Graham, the special agent for the

25     California Department of Justice, that ghost guns, these are



           Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 10 of 49
                                                                                                                    9


 1      the metal guns that don't have any identifier on them, they

 2      are emerging more and more in California.                                      They've been used

 3      in a number of mass shootings.

 4          There's heightened risk of terrorist attacks.                                            And the

 5      Aguirre and McCord declarations detail those.                                         Then the

 6      ability of law enforcement to use serial numbers to solve

 7      crimes would be greatly compromised if these became

 8      widespread.           And there, I point to the declaration of John

 9      Camper from the Colorado Bureau of Investigation, who they

10      did some testing on these guns, and they concluded that

11      standard forensic techniques cannot be applied to link a

12      projectile or bullet to a particular 3D-printed firearm.

13      That's because the barrel is not rifled, and the firing

14      conditions can't be replicated.                             And, frankly, it was unsafe

15      to fire some of the guns.

16          One of the things we hear in response is, well, the

17      Undetectable Firearms Act, you know, that covers this, so why

18      are you complaining, states?                          Well, as Mary McCord in her

19      declaration notes that the Undetectable Firearms Act does

20      nothing to deter terrorists or bad actors from making a 3D

21      weapon.       In fact, the current system has firearms dealers

22      whose livelihood depends on compliance with federal and state

23      law.    But those will be removed if these become widespread.

24          I think Chief Best from the Seattle Police Department

25      summed it up best with if we have 3D guns, you know, such a



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 11 of 49
                                                                                                                       10


 1      world will be more dangerous for the public and for the

 2      police officers whose job it is to protect the public.

 3          So we believe the irreparable harm element has been shown

 4      to grant a preliminary injunction.                               And we note that there is

 5      no evidence to the contrary submitted by the government or

 6      the other private defendants.

 7          Turning now to likelihood of success on the merits.                                                     As we

 8      discussed last time, I think it's pretty clear the items are

 9      on the Munitions List.                     The government has taken that

10      position for five years starting in 2013, all the way up to

11      April 2018 in court filings.

12          They then took two actions to remove the items from the

13      Munitions List, the temporary modification and the letter.

14      Both require notice, 30 days' notice to Congress.                                             And that's

15      -- the statute that requires that is 22 -- excuse me --

16      2778(f)(1).

17          There's no dispute that the notice to Congress was not

18      given.      And that's in the record with the declarations from

19      Representative Engel, as well as the letter from Senator

20      Menendez.         The position of the government is, though, that it

21      wasn't required because they believe that the statute, when

22      it refers to items, is actually referring to a category or

23      subcategories of items.                     We've discussed this in the brief,

24      but we don't believe that finds support in the actual text of

25      the statute or the case law.



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 12 of 49
                                                                                                                     11


 1          And they also talk about a Skidmore defense.                                           But Skidmore

 2      doesn't apply if the statute is unambiguous.                                        In support we

 3      would highlight the CFR section that we highlighted, as well

 4      as the case law, which distinguishes between categories and

 5      items.      And even the executive order that we have at issue,

 6      refers to items or categories of items.                                    And if an item was a

 7      category it wouldn't make any sense.

 8          So we believe that when these were removed, that notice

 9      was required.             And there's no dispute it was not given.

10                   THE COURT:             Mr. Rupert, when we first met, the

11      absence of 30-days notice was particularly acute, because we

12      were acting on virtually no notice whatsoever.                                          Now Congress

13      obviously has, even if they haven't received the official

14      notice, they're on notice.                        And they will have had about

15      30 days to act.              And I think it's fairly obvious they're not

16      going to act.             So what is the irreparable harm of not giving

17      the notice?

18                   MR. RUPERT:              Actually the notice, if you look at the

19      statute provision, it requires the notice shall describe the

20      nature of any controls to be imposed, and that item under any

21      other provision of law.                     It's just not clear what position

22      the government is taking, if it is going to do anything to

23      protect these weapons, under another mechanism or not.                                                 And

24      it is a formal mechanism to Congress that is required to be

25      done.     And, again, it's a procedural claim, but it was not



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 13 of 49
                                                                                                                            12


 1      done.

 2            The other procedural claim that we identify was the

 3      concurrence of the Secretary of Defense.                                       And there's a bit

 4      of a dispute whether that's reviewable.                                      We believe it is

 5      based on the City of Carmel case from the Ninth Circuit.                                                       The

 6      government had cited a district court decision out of the

 7      D.C. -- D.C., the Defender of Wildlife case, which had some

 8      similar language.                  But I would say the Defender of Wildlife

 9      case noticeably has a section labeled, "Application and

10      judicial review."                  That's not in the executive order that we

11      have here.            And we believe, therefore, that the City of

12      Carmel case controls.

13            So as far as the Department of Defense, the declarations

14      submitted by the government trying to explain what did occur,

15      there's no mention in that declaration whatsoever that the

16      Department of Defense concurred in the temporary

17      modification.

18            I will say, though, that that declaration does say that

19      the Department of Defense concurred in the letter.                                                Now,

20      there's no details about the date, time, or person that gave

21      it.      But it does say that.                      And I would note that there's a

22      distinction between the letter and the modification, too.

23      The letter addresses just the specific articles that were at

24      issue.        That's the Liberator gun and a few other items.                                                 The

25      modification, on the other hand, was much broader, because



              Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 14 of 49
                                                                                                                     13


 1      that covered not only the guns that -- the designs that had

 2      been submitted, but as well as any future 3D guns that might

 3      be submitted by private defendants or anyone else.                                              So that's

 4      the much broader one that there's no concurrence from the

 5      Department of Defense.

 6          Just to give background here.                              Removals from the Munitions

 7      List rarely occur.                 And I'm referring to the declaration from

 8      Representative Engel's letter as well as Senator Menendez's

 9      letter.       And they explained the usual process that occurs

10      where, well, 30 days is what is required statutorily.                                                Often

11      it's far greater than that.                         And the Department of Defense is

12      involved in this whole process.                             And that just wasn't done

13      here.

14          I want to move to the arbitrary and capricious claim.                                                   We

15      don't have the record here, and we will need that when we

16      reach the final merits of this, but we believe there is

17      sufficient information before you right now to demonstrate a

18      likelihood of success on the merits.                                 That's because of the

19      following:          First, there's a prior CJ determination in 2015,

20      as well as the Aguirre declarations that have findings that

21      these items need to be on the Munitions List for national

22      security reasons.                And they also detail the harm that would

23      occur if they were removed.

24          Second, the government in past litigation filings for over

25      three years, said essentially the same thing, discussing the



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 15 of 49
                                                                                                                    14


 1      harms and need for national security for these items to

 2      remain on the Munitions List.                           And the third, I would cite

 3      the Heidema declaration that the government has submitted in

 4      opposition.           Now, this declaration details the government's

 5      rationale for making its decision.

 6          Now, it does, as I mentioned, address the concurrence to

 7      the letter by the Department of Defense.                                     But it's notable

 8      about what is not in this declaration.                                   This declaration

 9      doesn't say there's any justification, rationale or findings

10      for the government's change in position from 2015 in the CJ

11      or the Aguirre declaration until now.

12          The government's declaration does not say there's any

13      national security or public safety, it doesn't even mention

14      at all about putting these guns out there.                                      And there's --

15      the government doesn't say that a new CJ was done.                                              What the

16      government does rely on is proposed rulemaking that it has

17      done to move some items from Category I of the Munitions

18      List, over to the Commerce Department.

19          But this can't be a basis for this decision, at least if

20      it is -- it's an arbitrary and capricious one, because it

21      would be an attempt to make an end run around the rulemaking

22      process.        Because these rules are not final.                                  We don't know

23      what will come out of it, in fact.                               And if they're trying to

24      short-circuit the rulemaking process by using this

25      modification, I think it fails right there as arbitrary and



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 16 of 49
                                                                                                                     15


 1      capricious.

 2          Then more telling, I would look at the actual rationale

 3      that they identify for moving items from the Munitions List

 4      over to Commerce.                And I'm referring to paragraph 19 of

 5      Ms. Heidema's declaration.                        She refers to the transfer of

 6      certain items was informed by the Defense Department's

 7      assessment that the items proposed for transfer are already

 8      commonly available.

 9          We know plastic guns are not commonly available.                                               So if

10      that's the rationale for the government's decision now to

11      make plastic guns available, not even the declaration

12      supports that.             And we believe that it's arbitrary and

13      capricious.

14          One of the other items in paragraph 19 that's highlighted

15      is that little national security concern is highlighted by

16      the fact that the Department of Defense does not generally

17      review export license applications for the physical items

18      described in Category I, as the Department does for license

19      applications in other categories.                              Well, we know that they

20      actually did review this one here, that's the 2015 CJ

21      determination.             So, again, this declaration by Ms. Heidema of

22      trying to justify the government's decisions in this case,

23      actually does not justify it at all, and shows the arbitrary

24      nature of it.

25          The final thing -- two other things to highlight.                                                There



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 17 of 49
                                                                                                                    16


 1      has been suggestions by the private defendants that the First

 2      Amendment was a factor in this analysis.                                     But Ms. Heidema's

 3      declaration makes clear that the Department denies and

 4      continues to deny that it violated the First or Second

 5      Amendment or acted in ultra vires.                               So that was not the

 6      rationale either.

 7          And, finally, I'm not quite sure how best to categorize

 8      it, because it's so unusual it's hard to find any case law.

 9      But we have the President himself tweeting, that this doesn't

10      seem to make much sense.                      And that's not quite the legal

11      standard, but ultimately that's what is an arbitrary and

12      capricious decision.                   Does this make sense or not?                             And we

13      believe that based on Ms. Heidema's declaration, as well as

14      the prior declarations in the 2015 CJ determination that it

15      does not.

16          I was going to move on to standing, unless the Court had

17      any questions about the likelihood of success on the merits.

18                   THE COURT:             Well, on the Heidema declaration, she's

19      not somebody who was brought in in a new administration or

20      anything like that.                  It seems like she's been part of the

21      government agencies that have been looking at this for

22      several years.             The federal defendants have made the argument

23      that this was a kind of boring bureaucratic look at

24      something, and just happened to cover the 3D guns, but it

25      wasn't set out to change things, in particular to that, it



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 18 of 49
                                                                                                                         17


 1      was this 50-caliber or below.

 2          What evidence do the states have that this really was a

 3      setup to change the 3D guns, rather than a bureaucratic

 4      process that could put anyone to sleep?

 5                   MR. RUPERT:              I think the timing is one of the big

 6      questions that we have throughout this whole thing, the way

 7      it was revealed at certain times, the settlement.

 8          Overall, though, regardless of why it was done, what's in

 9      that declaration versus what is not, the case law is clear on

10      arbitrary and capriciousness.                           If you're going to make a

11      significant change, you need to have a rationale for it.                                                    It

12      doesn't need to be a better rationale.                                   But you do need to

13      have a rationale.                And none is identified in this

14      declaration.            Because as I pointed out, this doesn't apply to

15      plastic guns, the rationale that they have, that it's readily

16      available, the guns, because that's just not so for plastic

17      guns.

18                   THE COURT:             So the action may not be arbitrary and

19      capricious to the larger categories, but its impact on the

20      plastic gun issue is?

21                   MR. RUPERT:              Correct.           That's why we do wonder what

22      will come out in the final rulemaking, which we don't know.

23      But you do wonder, do plastic guns get excepted from the

24      final rulemaking.                And then we'll just have to see what they

25      do, and then we'll have to see if there's any challenges to



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 19 of 49
                                                                                                                    18


 1      that.

 2                   THE COURT:             Okay.        You can move on now, to standing.

 3                   MR. RUPERT:              Sure.

 4          As we discussed last time, standing is injury in fact,

 5      traceability and redressability.                             But these requirements are

 6      relaxed in the APA case.                      And the state has standing, if it's

 7      either sovereign, quasi-sovereign, or proprietary interest.

 8      I want to highlight the Massachusetts v. EPA case that talks

 9      about the special solicitude in the standing analysis,

10      because that does change it somewhat when the states are

11      involved.         And that was applied for the EPA case, and also

12      recently applied in the Texas v. United States case, that was

13      affirmed by an equally divided court in 2016.

14          This is, I think, pretty well laid out in the briefs, so I

15      was going to move through it somewhat quickly.                                          The states

16      have a sovereign interest to create and enforce the legal

17      code.     And we believe that the government's actions under

18      forces our ability to enforce the statutory codes.                                              And we

19      have multiple declarations that support that.

20          It also undermines the maintenance and recognition of

21      borders, because this will allow guns, based on the McCord

22      declaration, to come across the borders by air, sea, and

23      water.      Also affects the police power, because it seriously

24      impedes the ability to protect the residents from injury and

25      death.      And there's numerous declarations that go into that.



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 20 of 49
                                                                                                                    19


 1          On the proprietary standing, the state has submitted

 2      declarations related to its jails.                               Metal detectors are

 3      widely used there.                 And if this technology, that technology

 4      being 3D guns, is widely implemented, the metal detectors are

 5      going to have a significant hole.                              And we'll have to buy a

 6      whole new wave of technology to scan folks when they come

 7      back in, or guests that come in.                             And we're going to have to

 8      do hand searches.                So there's going to be significant expense

 9      involved.

10          The same with law enforcement, anybody who is relying on

11      metal detectors is going to have to upgrade their technology,

12      if such technology exists, or they're going to have to go to

13      more hand searches, which is going to be more intensive and

14      require more manpower.                     So we believe that's the proprietary

15      interest right there.

16          As far as quasi-sovereign, we believe there's, again, a

17      threat, similar to the sovereign and proprietary, a threat to

18      safety and physical well-being, to the states' residents by

19      making these weapons more available, which sort of dovetails

20      with what I've discussed about irreparable harm.

21          The next part of a standing analysis is zone of interest

22      and prudential standing.                      This is not meant to be an

23      especially demanding test.                        And it's presumptive -- agency

24      actions are presumptively reviewable.                                  When you look at the

25      AECA itself, it's intended to protect domestic security by



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 21 of 49
                                                                                                                         20


 1      restricting the flow of military information abroad.                                               But it

 2      does so in furtherance of world peace and the security and

 3      foreign policy of the United States.

 4          As I said before, the states are the United States.                                                     If

 5      this is going to -- if we're doing it to protect national

 6      security, we should be doing it to protect the states.                                                 And

 7      we have declarations in the record that talk about these guns

 8      flowing across our borders, or the potential that somebody in

 9      a foreign country could seize an airplane by getting onto the

10      airplane in a foreign country and flying it towards the

11      States.

12          I'm going to move on to the First Amendment issues, unless

13      Your Honor had any questions about standing.

14          We believe the First Amendment is irrelevant to the merits

15      of the case.            And we do that because the government, in the

16      Heidema declaration, states that they didn't rely on the

17      First Amendment in deciding these decisions.                                        Now, I do

18      believe the Court should consider the First Amendment when it

19      balances the equities, and that element of the temporary

20      restraining order.                 We believe it's an easy decision there,

21      though, because Judge Pitman has already done that review,

22      being on a somewhat different standard, but on a preliminary

23      injunction standard, and determined that plaintiffs have not

24      shown a substantial likelihood of success on the merits of

25      their claim under the First Amendment.



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 22 of 49
                                                                                                                    21


 1          We have a number of arguments in here, and I'm going to

 2      focus on Judge Pitman's analysis.                              But I do want to highlight

 3      some of those arguments before I get to Judge Pitman.

 4          First is that 3D guns themselves are not an expressive

 5      act.    And for that, I'm relying on the Vartuli case cited in

 6      the briefs.           Because the nature of these guns is that you

 7      just press a button and it prints.                               So we don't believe that

 8      itself is an expressive act.

 9          One of our other arguments that we raise in our briefs is

10      that these load files are integral to criminal conduct and

11      are, therefore, exempt from the First Amendment.                                            And there's

12      some cases that we cite for that.                              But the gist of that is

13      that with the Undetectable Firearms Act, as well as the state

14      law restrictions, it's illegal to possess a weapon such as a

15      plastic gun.            So, therefore, these guns -- excuse me, the

16      files are so tied to those plastic guns, that they themselves

17      have no First Amendment protection.

18          But what I want to focus most on is intermediate scrutiny

19      or whether this is content neutral, as Judge Pitman had

20      determined.           Before we get there, though, we need to look at

21      this issue of a prior restraint.                             Because the private

22      defendants have claimed that if there's a prior restraint,

23      that strict scrutiny automatically applies.                                       Well, that's

24      just not so in the case law.

25          As Judge Pitman cited, the standard review for analyzing



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 23 of 49
                                                                                                                    22


 1      prior restraints, there's different standards of review

 2      depending on the restraint at issue.                                 While there's a heavy

 3      presumption against validity, that's not a standard review in

 4      itself.       And he cites, for instance, the Seattle Times case,

 5      where there was a prior restraint, but strict scrutiny was

 6      not applied.

 7          Following Judge Pitman's analysis, he determined that the

 8      law is content neutral.                     And he did so because the ITAR does

 9      not regulate disclosure of technical data, based on the

10      message it's communicating.                         And that's exactly our position

11      as well.        Because the fact that some of these private

12      defendants are in favor of global access to firearms or have

13      some other agenda, is not the basis for regulating the export

14      of the computer files at issue.

15          The motivation of the government, as the government said

16      itself in its brief, is not the product of hostility towards

17      their ideas or the spread of 3D printing technology, but it's

18      the very means to easily do so.                             So I believe that

19      intermediate scrutiny applies here because it's content

20      neutral.

21          If there is intermediate scrutiny, again, I'm going to

22      follow Judge Pitman's reasoning here.                                  There's a substantial

23      government interest in regulating the dissemination of

24      military information and combatting terrorism.                                          And there's

25      numerous cases on that point.                           We believe that the



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 24 of 49
                                                                                                                          23


 1      regulations here are narrowly tailored, and there's a

 2      procedure to challenge it with a CJ.                                 And the declaration

 3      from Ms. Aguirre indicated that most CJs are granted.                                                By

 4      that, I mean you're allowed to export the item.

 5          Finally, there are alternative avenues to produce this

 6      information.            But here, notably, it only applies to Internet

 7      posting.        They can hand them around domestically.                                       And also

 8      there's a wide exception in the statute for general

 9      scientific, mathematical or engineering papers.

10          I would note that Judge Pitman's decision relied on a

11      Ninth Circuit case, which we again believe controls, is the

12      Chi Mak case, from the Ninth Circuit in 2012, where the Ninth

13      Circuit quoted -- quote says, it repeatedly rejected First

14      Amendment challenges to the AECA, its implementation of

15      regulations in its predecessor statute.

16          So, again, we believe that decides the issue with the

17      First Amendment.               But Your Honor only has to reach these

18      issues on the balancing of the equities test for an

19      injunction.

20          Moving on to the balancing of the equities.                                           We believe

21      there's a real and present danger to the public safety.                                                     The

22      President seems to agree.                       And the preliminary injunction, if

23      it were issued, as with temporary restraining orders, will

24      not harm the government.                      It would put us back to where we

25      were before this all happened.                            As to the First Amendment



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 25 of 49
                                                                                                                    24


 1      issues that have been raised by the private defendants, I'll

 2      just address them there.                      And they didn't have this ability

 3      to publish for five years here.                             And just continuing it on

 4      while this litigation proceeds, we don't believe will cause

 5      much harm, when compared with the irreparable harm that the

 6      states would suffer, as demonstrated by our declarations.

 7          I don't have anything further, unless Your Honor has any

 8      questions.

 9                   THE COURT:             I'll catch you in rebuttal.

10                   MR. RUPERT:              Okay.        Thank you.

11                   THE COURT:             Um-hum.          Mr. Myers.

12                   MR. MYERS:             Thank you, Your Honor.                        The federal

13      government agrees that undetectable plastic firearms pose a

14      significant risk to domestic public safety.                                       The Department

15      of Justice is fully committed to vigorously enforcing the

16      Undetectable Firearms Act.

17                   THE COURT:             How do you vigorously enforce an act to

18      find undetectable guns, until that gun ends up being used?

19      How do you proactively stop and find those things?

20                   MR. MYERS:             Your Honor, federal law enforcement is

21      involved in finding all kinds of illicit contraband;

22      undetectable firearms, unlawful drugs, any number of things.

23      The federal government has a lot of experience doing that.

24                   THE COURT:             Right.         But we don't just wait for the

25      heroin to be produced, and then try to find it.                                           We say it's



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 26 of 49
                                                                                                                    25


 1      against the law to produce the heroin.

 2                   MR. MYERS:             Correct, Your Honor.

 3                   THE COURT:             If we have something that, by definition,

 4      is undetectable and untraceable, wouldn't it make sense that

 5      it should not be manufacturable?

 6                   MR. MYERS:             And to be clear, Your Honor, it is

 7      unlawful to produce an undetectable firearm.

 8                   THE COURT:             Right.

 9                   MR. MYERS:             As in other contexts it's unlawful to

10      produce illegal drugs.                     So that is our point.                      It is unlawful

11      to produce an undetectable firearm.                                And it's the

12      Undetectable Firearms Act that is the basis for that

13      illegality.           And the government is fully committed to

14      enforcing that statute.

15          It's also fully committed to enforcing other prohibitions

16      on firearms ownership, by people who are ineligible to own

17      firearms:         Felons, and those who were judged mentally ill,

18      and others.           But the fact that a weapon is dangerous

19      domestically, and there's a basis to regulate it

20      domestically, doesn't mean that it provides a critical

21      military or intelligence advantage, which is the standard

22      that applies when the State Department exercises its

23      authority under the Arms Export Control Act.

24                   THE COURT:             So are you saying it never should have

25      been there in the first place?



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 27 of 49
                                                                                                                    26


 1                   MR. MYERS:             Your Honor, the key event, from the

 2      government's perspective, is the May notices of proposed

 3      rulemaking from state and commerce, that reflect the

 4      government's judgment that nonautomatic firearms, sub

 5      50-caliber, do not present a critical military or

 6      intelligence advantage.                     So, no, I'm not saying it never

 7      should have been.

 8                   THE COURT:             But we now have a new proposed

 9      modification that will take all those weapons off the table,

10      as far as the Export Control Act goes.

11                   MR. MYERS:             Correct.

12                   THE COURT:             And I didn't require production of the

13      record under this tight time schedule, because I didn't want

14      you worrying about that.                      But at some point the question of

15      whether this was the bureaucracy at work, but not noticing

16      that it affected 3D printed weapons; or, my goodness, let's

17      get these 3D weapons unregulated and this is the way to do

18      it, does become important, doesn't it?

19                   MR. MYERS:             Your Honor, if this case -- assuming this

20      case proceeds and we're directed to produce the

21      administrative record, everything that is part of the record

22      will be before the Court.

23                   THE COURT:             Well, do you know the answer to the

24      question?         Was it -- did somebody notice that this

25      modification is going to change the 3D gun thing, and it was



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 28 of 49
                                                                                                                      27


 1      part of the process; or, we just wanted to change the

 2      50-caliber or less, nonautomatic, and we didn't even think

 3      about the 3D printing?

 4                   MR. MYERS:             Your Honor, I think the face of the

 5      documents that we've relied on and put before the Court

 6      suggests that there's been a year's long effort to revise the

 7      United States Munitions List.                           And as part of that, the

 8      judgment has been made that sub-50-caliber nonautomatic

 9      firearms ought not be regulated under the AECA and ITAR.                                                    And

10      that extends to professional firearms or plastic firearms,

11      provided that they are nonautomatic and sub-50-caliber.

12          To be clear, even if the Court were to grant plaintiffs

13      every ounce of relief that they seek in this case, Defense

14      Distributed could still mail every American citizen in the

15      country the files that are at issue here.                                      And what that gets

16      at, and what I really want to underscore, is the fundamental

17      disconnect between the claims that plaintiffs are asserting

18      here, and the statutory regime at issue.

19          Again, there are domestic prohibitions on undetectable

20      firearms, on firearm possession.                             Some of those are federal.

21      Some of those are state.                      And all remain on the books and

22      capable of being enforced.                        But plaintiffs are trying to rely

23      on the wrong statutes.

24          So let me start by talking about plaintiffs' theory of

25      injury, which is relevant to their claims of both standing



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 29 of 49
                                                                                                                    28


 1      and irreparable harm.                    Their main argument is that as a

 2      result of these files being available, that's going to lead

 3      to the proliferation of undetectable guns.                                      Again, that harm,

 4      that potential harm is not properly traceable to the

 5      regulatory action that's at issue here.                                    If those harms

 6      occur, it will be because of separate violations of separate

 7      statutory prohibitions.

 8          Plaintiffs similarly try to question defendants' national

 9      security judgment.                 But the federal government's judgment is

10      that the risk of small-caliber weapons of this kind does not

11      justify their regulation under the Arms Export Control Act.

12          And that judgment, the federal government's national

13      security judgment, to the extent it's reviewable at all, is

14      entitled to significant deference from the Court.

15          Plaintiffs make the observation that the states are the

16      United States.             And I suppose that's true in some sense, of

17      course.       But the federal government has principal

18      responsibility for ensuring the national security of the

19      country.        And the Arms Export Control Act is part of that.

20      That's the function of that statute.

21          With respect to abrogation of state laws, plaintiffs say

22      that somehow the federal government is interfering with their

23      ability to enforce their state laws.                                 But that's just not so.

24      We are not suggesting that the actions at issue here

25      undermine or preempt state law in any respect.                                          Plaintiffs



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 30 of 49
                                                                                                                    29


 1      are just as able to enforce those laws today as they were a

 2      year ago.

 3          As I've tried to indicate, this fundamental mismatch

 4      between what plaintiffs are concerned about and the statute

 5      on which they're relying, also really undermines their

 6      prudential standing.                   As a matter of prudential standing,

 7      they need to show that their claims are in the zone of

 8      interests of the statutory provision upon which they rely.

 9      But as the Ninth Circuit has made clear, the Arms Export

10      Control Act is designed to, and I'm quoting, "Protect against

11      the national security threat caused by the unrestricted flow

12      of military information abroad."                             That's the United States v.

13      Posey case from the Ninth Circuit.

14          The vast majority of the harms that they're talking about

15      are purely domestic harms that are properly the subject of

16      domestic regulation.                   But they're not relevant to the foreign

17      affairs concerns of the Arms Export Control Act.                                            And, again,

18      plaintiffs are not able and should not be able to

19      second-guess the executive national security determinations.

20      That is the essential function of the federal government, not

21      state governments.

22          Unless Your Honor has questions on what I've said so far,

23      I'll turn to the likelihood of success on the merits of their

24      APA claims.

25                   THE COURT:             Go ahead.



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 31 of 49
                                                                                                                    30


 1                   MR. MYERS:             Their primary argument is this 30-day

 2      notice provision that arises from 22 U.S.C. Section 2278(f).

 3      And what that statute says is that before items are removed

 4      from the Munitions List, there needs to be 30 days' notice to

 5      Congress.

 6          Your Honor can simply look at the United States Munitions

 7      List to see that nothing, no items have been removed from the

 8      Munitions List.              The Munitions List consists of 21

 9      categories.           And then there are items within those

10      categories.           And the items, for example in Category I, are

11      things like nonautomatic and semiautomatic firearms, to

12      caliber 50, or combat shotguns, or silencers, mufflers and

13      flash suppressors.                 Again, all of those items are still

14      there.      The USML has not changed at all as a result of the

15      actions challenged here.

16          What the July 27th notice did was temporarily exclude very

17      specific technical data from the scope of the USML, and

18      essentially meant that the USML would not be applied as to

19      those specific files pertaining to those specific articles.

20      But, again, the items on the USML remain exactly the same.

21          The Heidema declaration, which we have submitted, makes

22      clear that the government has consistently, since at least

23      2011, understood the statute's use of the term "items" in

24      exactly that way.                And it further makes clear that Congress

25      has been put on notice that that's how the State Department



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 32 of 49
                                                                                                                    31


 1      understands the statute.                      So that understanding is entitled

 2      to some degree of deference from this Court.

 3          Indeed, 22 CFR Section 126.2 specifically contemplates

 4      temporary suspensions of the regulations as to particular

 5      articles.         And so what I think plaintiffs are really

 6      suggesting is that that regulation is an impermissible

 7      interpretation of the statute.                            And that regulation is

 8      likewise entitled to some degree of deference, as a

 9      reasonable construction of what the statute means.

10          Plaintiffs further say that defendants have violated the

11      executive order which requires the concurrence of the

12      Secretary of Defense.                    First of all, that claim only can go

13      forward if there has, in fact, been a change to items or

14      categories of items.                   So in a certain sense, it's duplicative

15      of the notice to Congress claim that I was just discussing.

16      In addition, Section 6(c) of the executive order is explicit

17      that it does not create rights that are enforceable at law

18      against the United States; which is not the case in the

19      authority upon which plaintiffs have relied to try to say

20      that they can litigate under the executive order.

21          And, finally, the Heidema declaration makes perfectly

22      clear that the Defense Department has been consulted

23      throughout this process, both with respect to the notices of

24      proposed rulemaking, which would exclude all -- which would

25      remove all nonautomatic small-caliber firearms from



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 33 of 49
                                                                                                                    32


 1      Category I, and specifically with respect to the subject

 2      files that are at issue here.

 3          Finally, with respect to plaintiffs' arbitrary and

 4      capricious claim, we submit that the notices of proposed

 5      rulemaking directly answer that claim.                                   Those notices of

 6      proposed rulemaking make clear that the federal government

 7      has been involved in a year's long process to determine what

 8      kinds of weapons present a critical military or intelligence

 9      advantage.          And they further reflect the government's

10      judgment that small-caliber, nonautomatic firearms, of a kind

11      that you can buy in essentially any gun store in the United

12      States, do not present such a critical military or

13      intelligence advantage.

14          And so we think that answers their arbitrary and

15      capricious claim.

16                   THE COURT:             Of course you cannot buy a 3D-printed gun

17      in any firearms store in the United States that's

18      undetectable and untraceable, can you?

19                   MR. MYERS:             No, Your Honor, if it were undetectable

20      and untraceable, that would be a violation of the

21      Undetectable Firearms Act.

22                   THE COURT:             So what I keep coming back to, Mr. Myers,

23      is saying we're just doing this gross category of "under

24      50-caliber nonautomatic" because that has no defense or

25      international implications, may apply to every other weapon,



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 34 of 49
                                                                                                                    33


 1      but does it apply to a 3D gun that is undetectable and

 2      unprintable?            And if you look at the government's positions

 3      in the case in front of Judge Pitman in Texas, they kept

 4      saying:       This is different.                    This is serious.                  This could be

 5      utilized in ways that have a direct impact on our country,

 6      because of the proliferation in foreign lands, the fact that

 7      people who don't have our best interests in mind can get the

 8      guns and then come in with them, or use them to get on

 9      airplanes.          And we could end up with other kinds of 9/11

10      situations or shoe-bomber situations.                                  That this was a very

11      serious issue, in and apart from the 50-caliber issue.

12          You keep wanting to say:                          That's just not part of the

13      process.        It's not what we were talking about.                                    If it happens

14      to implicate that, we'll deal with it in the way we deal with

15      law enforcement in general.                         And that doesn't comfort people,

16      because we already see mentally ill people get their hands on

17      guns and have mass shootings.                           We already see people who are

18      felons get their hands on guns.                             We see people, who are not

19      entitled to have guns, get their hands on guns.                                           We see

20      children shoot other children with what they think are toy

21      guns.     And, my goodness, these plastic guns look even more

22      like toy guns.

23          Where is the recognition, seems to be coming somewhat from

24      the President that:                  Wait a minute, this is a different

25      matter, and Sarah Sanders, we're glad that the judge put a



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 35 of 49
                                                                                                                      34


 1      little stop in this so we can take a better look at it.

 2      Where is the better look at it?

 3                   MR. MYERS:             Your Honor, since Your Honor entered the

 4      TRO, the government has been further studying and further

 5      looking into this issue, as the press secretary I think

 6      indicated she was -- or the President was welcoming that

 7      opportunity.            That further look has concluded.                                And the

 8      government's position on this issue has not changed.                                               And the

 9      position of the United States is the position that we've set

10      out in the brief filed with this Court.

11                   THE COURT:             Okay.        So that review internally in the

12      Executive Branch did occur, and the decision was made not to

13      change the position?

14                   MR. MYERS:             There has been no change in position

15      since we filed our TRO brief and since we filed the PI brief

16      and this morning's hearing.

17                   THE COURT:             Right.         But my question was a little bit

18      different, though.                 I understand there's been no change.                                     But

19      was that decision not to make a change at the highest levels

20      of the Executive Branch, or we just don't know why it wasn't

21      changed.

22                   MR. MYERS:             Your Honor, I can't really speak as to

23      who or where in the Executive Branch considerations, you

24      know, have or haven't taken place.                               I can say that the

25      position I'm articulating today is the vetted, authorized



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 36 of 49
                                                                                                                    35


 1      position of the United States Government.

 2                   THE COURT:             Great.         Thanks, Mr. Myers.                    I don't want

 3      to stop you.            Are you moving on to anything else?

 4                   MR. MYERS:             Your Honor, I think all I would add or

 5      all I would just underscore is that the government

 6      understands all of the harms and issues that Your Honor has

 7      just identified.               Again, we understand that undetectable

 8      plastic firearms are a serious security threat.                                           The

 9      Department of Justice takes the issue seriously, is committed

10      to vigorously enforcing statutes that deal with those topics,

11      we just don't think that the Arms Export Control Act is the

12      relevant statute here.

13                   THE COURT:             As far as the First Amendment issues go,

14      the federal government has never taken a position that

15      anything that had to do with the Arms Export Control Act

16      implicated First Amendment issues, correct?

17                   MR. MYERS:             We've denied liability on the First

18      Amendment claim.

19                   THE COURT:             And even the settlement with Defense

20      Distributed didn't admit to any First Amendment violations?

21                   MR. MYERS:             It continues to deny liability, right.

22                   THE COURT:             Okay.        And you understand that you and

23      the private defendants do separate on this last issue that

24      you talked about.                They want everyone to have an

25      undetectable, untraceable gun, because they -- at least



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 37 of 49
                                                                                                                    36


 1      according to Mr. Wilson -- that's the way they will protect

 2      themselves from an overbearing, overcontrolling government.

 3      And so you're not on the same page on that.

 4                   MR. MYERS:             Again, the Department of Justice is fully

 5      committed to enforcing all federal criminal laws that

 6      regulate these topics.

 7                   THE COURT:             Thanks, Mr. Myers.

 8                   MR. MYERS:             Thank you, Your Honor.

 9                   THE COURT:             Mr. Flores.

10                   MR. FLORES:              Thank you, Your Honor.                       We appreciate

11      the Court's indulgence in letting us brief and argue this

12      case as something of a bystander.                              We should probably start

13      by recognizing that as the Court correctly saw at the TRO

14      stage, and as we see in footnote 1 of the motion, the

15      plaintiffs don't seek any relief against us in this case.

16      And so we have views we'd like to express, but our role is a

17      unique one.

18          I think it's also critical to acknowledge that what we

19      heard both from counsel for the plaintiffs and the government

20      is that my clients could mail the files at issue to anyone in

21      the country and violate no law.                             And so really what we're

22      talking about isn't the question of whether, but how much.

23      How much of this activity can occur, due to the use of the

24      Internet?         And I think that's a critical thing to realize

25      when we're looking at things like irreparable harm and the



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 38 of 49
                                                                                                                    37


 1      evidence that you look at from the plaintiffs.

 2          When you decide whether or not to enter an injunction, you

 3      can't look at evidence of all of the activity that's going

 4      on, you have to look at the marginal increase that would be

 5      at issue in this case, because of this particular set of

 6      parties.

 7          I don't really want to get into the merits of a lot of the

 8      discussion here.               I actually want to focus on a procedural

 9      point.      And that is that this isn't an up-or-down question of

10      whether or not to continue the TRO and whether or not the

11      temporary modification should stay in place.                                        I think that in

12      order to sign the order that they've drafted for you, you

13      would need to conduct the analysis, the full analysis of

14      standing, and the merits, and irreparable harm, and the

15      constitutional claims, at least four times.

16          Because, remember, the temporary modification doesn't just

17      apply to 3D guns generally.                         We're talking about very

18      particular files that are defined consistently throughout the

19      actions.        You have four categories.                          Category I is the

20      published files, which is a defined set of expression.

21      Category II is the ghost gunner files.                                   Category III is the

22      CAD files.          And Category IV is the other files.

23          And the procedural point I have to make is that we have

24      very strong arguments that apply to many of these.                                              And the

25      plaintiffs have some okay counterarguments.                                       I acknowledge



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 39 of 49
                                                                                                                    38


 1      they are close arguments.                       But I think that at worst, you're

 2      going to have to split the baby here.

 3          For example, I think our best argument is that the cat is

 4      out of the bag as to the files that are already online.

 5      There is an enumerated list of ten files at issue.                                              These

 6      belong in the category of the published files and the CAD

 7      files that are already available online, no matter what

 8      happens in this case.

 9          And so we think that takes out their case, both at a

10      standing level and at a traceability level.                                       And they have an

11      answer.       And their answer is, yes, but the order also

12      concerns other files that don't exist yet.                                      That may be the

13      case.     I have other answers as to other files.                                       But that

14      means you can't issue an injunction as to the matters that

15      are already out in the public domain.

16          And so throughout the analysis, they have to thread the

17      needle all the way through as to all four pieces that we're

18      talking about here.

19          Now, on that last piece, the other files that don't exist

20      yet, we do have a solution to that, and that's a standing

21      problem.        This is precisely the kind of speculative harm that

22      isn't justiciable.                 Because remember, we don't know what

23      files we're talking about.                        We're just imagining what could

24      be created in the future by, not us, but the people who we

25      send expressive files to.                       And so that, we think, there



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 40 of 49
                                                                                                                    39


 1      doesn't have standing to assert.

 2          The standing analysis also needs to be divided, we think.

 3      We see three standing arguments.                             And I think only one of

 4      them is debatable.                 And that one really narrows the case.

 5      The first standing argument that we don't think they succeed

 6      on is this pure sovereign interest in the states' ability to

 7      enact their laws and to have their Executive Branch enforce

 8      those laws.           They can still do that for the reasons that my

 9      friend for the government explained.                                 But that's not at risk

10      here.

11          The second kind of standing argument they have is this

12      quasi-sovereign interest in protecting the safety of the

13      citizens and making sure that there's a peaceable place to

14      live.     This is a parens patriae argument.                                   The argument that

15      the government can assert the general interest in the safety

16      of its citizens.               And as a matter of law, if that ever works,

17      it only works between a state and another state or a state

18      and a private party.                   It does not run in actions against the

19      government.           Because when there are two governments, only one

20      of them can assert the interests of the people, and in this

21      case it's the federal government.

22          So the best argument they have is actually not one that

23      they can deploy against the government here.

24          Then we come to the third standing piece.                                         And I think the

25      most arguable point is about the jails, and the notion that



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 41 of 49
                                                                                                                      40


 1      this may make jails more expensive.                                I don't think that gets

 2      them there.           I think that's a speculative kind of claim.                                           But

 3      if it does, remember when you're balancing the equities,

 4      you're not balancing the harm of every citizen in the state.

 5      What you're balancing is the increased expense of new weapon

 6      detectors versus the balances on the other side.                                            So these

 7      are two critical examples of how we can't just paint with a

 8      broad brush and say:                   3D guns, okay or not okay.                           We're

 9      talking about a very specific set of files.

10          I have two more points that I want to make, Your Honor.

11      One of them is a little bit in the weeds and another is sort

12      of a separate issue.                   The first point is in the weeds of the

13      merits of the case, about whether a removal occurred.                                                You

14      heard an argument from the government that said the reason

15      there haven't been procedural violations is because an item

16      isn't at issue here.                   We have a slightly different argument.

17      Even if you think that an item is at issue, removal didn't

18      occur.      Because there is a difference between removing things

19      from the list and supplying an exemption.

20          And I'll start with an analogy and then I'll take you to

21      the text.         The analogy is:                 I am arguing before the Court

22      today.      I haven't been admitted to the bar.                                   There are rules

23      that say I have to take and be a member of the Washington

24      bar, and I'm not.                And yet I'm here.                   And the fact that I'm

25      here, the Court admitted me pro hoc, it doesn't mean the



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 42 of 49
                                                                                                                    41


 1      Court removed the requirement of bar admission from the usual

 2      way of getting into court.                        There's a separate system.

 3          And you can see this in the statute.                                    It's at 2278(g)(6).

 4      And that's where the statute says that the President can

 5      require a license or other form of authorization.                                             So you see

 6      this throughout the regulatory provisions as we go pretty

 7      deep into it in the briefs, is that there isn't just one way

 8      to turn the switch on and off.                            The President has

 9      flexibility.            This isn't removing anything.                             We're talking

10      about an exemption.

11          The last issue I want to talk about today is the matter

12      that we filed with the Court on Sunday night.                                         And it's a

13      question of subject matter jurisdiction.                                     We are in the case

14      because the plaintiffs say we're a necessary party.                                              And I'm

15      not sure that that is so.                       If the case continues, we'll have

16      to litigate that.                We'll have to litigate a lot of things.

17          But according to the complaint in paragraph 24, the reason

18      we're in the case is because the relief that they ask for may

19      affect the settlement agreement.                             And recall that the

20      settlement agreement is a contract that involves the United

21      States as a party and my client, Defense Distributed.                                                So

22      they say we're here because something in this case is going

23      to affect the contract.

24          If that's so, we may have a Tucker Act problem.                                              And the

25      Tucker Act problem is that suits on contract belong only in



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 43 of 49
                                                                                                                    42


 1      the court of federal claims.                          And even when they can be

 2      brought in district court, no injunctive relief is available.

 3          Now, I'm not sure exactly what the plaintiffs mean when

 4      they say this case could affect our rights under the

 5      settlement agreement, so maybe we can hear that in rebuttal.

 6      But if part of this case entails changing the obligations of

 7      the settlement agreement, the Court has to take a hard look.

 8      We've given the Court, I think, a starting point for that

 9      analysis textually, so it would be a question of 1491 on

10      whether the case is founded upon the contract.                                          And maybe

11      it's not.         In which case, we would acknowledge if it's not

12      founded on that, we're out.                         But it's a matter of subject

13      matter jurisdiction.                   And I wanted to bring it to the Court's

14      attention, because of our somewhat attenuated role in the

15      case.

16          Unless the Court has further questions, we'll yield the

17      remainder of our time.

18                   THE COURT:             Thanks very much, Mr. Flores.                              It's nice

19      to have you here, even if it's under an exemption.

20          All right.             Mr. Rupert.              I don't think I'll need to hear

21      from Mr. Sprung.

22                   MR. RUPERT:              Thank you.             Your Honor, we've had a

23      discussion of statutory schemes and going through all the

24      elements.         But I do want to highlight what's at issue here.

25      For instance, we have Moms Demand Action in the courtroom



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 44 of 49
                                                                                                                    43


 1      here.     The public is very concerned about these 3D weapons

 2      and the potential harm that they could cause.                                         So I want to

 3      focus on the irreparable harm.                            And I will certainly address

 4      the points that were made.                        But I think that's what drove our

 5      action and is one of the defining features of this case, is

 6      all of the undisputed evidence in the record demonstrating

 7      irreparable harm, both from the states as well as the federal

 8      government, before it made this change.

 9          We heard a number of things from the federal government

10      which I think we have addressed many of them on my initial

11      presentation, but I'll just highlight a few.                                        We heard again

12      this idea that items, removal of items is, in fact, a

13      category.         And, again, I think we would point to largely what

14      we did before.             If you look at, particularly the executive

15      order that refers to items or categories of items, that

16      interpretation just doesn't find support.                                      I would also

17      highlight the declarations from the congressmen, who

18      certainly believe that they were required to give notice for

19      this.

20          There was also this idea that there was not a removal of

21      items.      Well, I submit that when you exclude items, that is,

22      in fact, a removal.                  And I don't think that bears a lot of

23      discussion, unless Your Honor has questions about that.

24          I do want to highlight the arbitrary and capricious claim.

25      We had some discussion, I thought Your Honor had some very



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 45 of 49
                                                                                                                      44


 1      good questions.              Because it's the exact points that we're

 2      making here that if they're going to justify this, or attempt

 3      to justify this decision about 3D guns, they can't do it by

 4      referring to a rule that's not yet final.                                      And then even in

 5      that rule, as Your Honor identified, it seems to have been a

 6      broad category.              And we don't know what the reasoning was, if

 7      it was administrative oversight, or if it was an intentional

 8      decision.

 9          But either way, when you look at the justifications in the

10      Heidema declaration for making that rulemaking proposed

11      change, again not final, it's that the items are readily

12      available.          And it's obvious that 3D guns are not readily

13      available.          And as the government then notes that, in fact,

14      it would be illegal to possess it.                               So we have a disconnect

15      there.      And we believe that demonstrates, very vividly, the

16      arbitrary and capricious nature of the government's action

17      here.

18          Now, we have the private defendants kind of pointing out

19      there were a number of files at issue here and wanting a

20      separate analysis for those.                          I would just point to Judge

21      Pitman's analysis, that's the one that we have followed.                                                    And

22      I believe Judge Pitman readily addressed this issue there.

23      So I think the Court can look to Judge Pitman for that.

24          And then there's also this, I'll call it the

25      cat-out-of-the-box argument, that the idea that, well, some



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 46 of 49
                                                                                                                          45


 1      of these files are out there on the Web, so that means that

 2      whatever we're here doing today is for no good.                                           I

 3      fundamentally disagree with that.                              I mean, it's one thing to

 4      have them out there on the far reaches of the Internet, but

 5      it is a far different thing to have them readily available

 6      for anyone to find.                  So I do think that this temporary

 7      restraining order that Your Honor has issued, as well as

 8      potentially a preliminary injunction, has a real effect in

 9      preventing the harm that we've identified.                                      And, again, we

10      have declarations supporting our position.                                      And we have

11      speculation on the other side.

12          We also have this question that, well, this idea that, you

13      know, one of the things we focused on is we that have certain

14      files right now, but then what the government has done with

15      the temporary modification is opened up all kinds of 3D gun

16      files that will come.                    And they say, well, it's too

17      speculative.

18          Again, let's look at the record.                                 We have Professor Patel

19      talking about the advances that are going to come in 3D

20      printing.         So it's not speculative at all.

21          Then, finally, there was a question about standing.                                                     But

22      the standing analysis or argument overlooks the case law, the

23      special solicitude case law, in Massachusetts v. EPA and

24      Texas v. United States of America, which recognized that.                                                     I

25      would point Your Honor to that, which is in our briefs as



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 47 of 49
                                                                                                                    46


 1      well.     And even the private defendants recognize that the

 2      proprietary standard is a much closer call, we would say it's

 3      an easy call.

 4          But if our metal detectors, like the one downstairs, are

 5      no longer effective, we're going to have to get something

 6      new.     And that doesn't come for free.                               Or the other

 7      alternative is start going back to hand searches, which are

 8      going to present some issues of their own, about trying to

 9      get everybody through, and all kinds of other situations that

10      are going to arise; if you have to search everyone by hand

11      and pat them down, it's going to take a lot more manpower.

12      So we have proprietary standing right there.

13          Then, finally, I'll address this subject matter issue

14      that's been raised in this last-minute filing with just this

15      case.     This is not a contract case.                             We said that last time

16      we were here.             This is an APA case.                     The reason we included

17      them in the case is that when we balanced the equities, they

18      may have an interest in that.                           And so we wanted them to be

19      heard.      And they are here making their arguments.

20          But at the end of the day, this is not a contract case at

21      all.     We are attacking the government's decision to allow

22      these 3D guns to be readily available, and the administrative

23      process there.             We're not attacking the settlement agreement

24      itself.

25                   THE COURT:             There may be contractual issues between



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 48 of 49
                                                                                                                     47


 1      Defense Distributed and the federal government, based on the

 2      settlement agreement.                    But it's not in front of me and it's

 3      not part of this lawsuit is what you're saying?

 4                   MR. RUPERT:              That's correct, Your Honor.

 5                   THE COURT:             I agree with that.                    But I'm glad to have

 6      Mr. Flores and his client here to express a point of view

 7      that obviously the federal government isn't willing to go

 8      that far.         So it's very useful to have him here.                                     But I agree

 9      with you, I'm not touching any contract issue in the case.

10          You know, it's a little bit frustrating to be sitting in

11      this chair as a United States District Court Judge and seeing

12      this is an issue that should be solved by the political

13      branches of government.                     Like I say, when the issue came

14      before me on July 30th and I had to make a decision on

15      July 31st, on probably the most significant case that I've

16      handled as a United States District Court Judge, and having

17      the shortest amount of time possible to rule on the case,

18      that was one thing.

19          But where are the political branches to step up and deal

20      with an important issue like this?                               And it's very

21      frustrating, because there are justifiable criticisms:                                                 Who

22      is this federal judge out in Seattle that's going to make

23      such an important decision?                         And I'm not going to make an

24      important decision about these issues that you've raised.

25      It's not for me to do.                     But it is for me to determine:                              Did



            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 2:18-cv-01115-RSL Document 155-2 Filed 12/17/18 Page 49 of 49
                                                                                                                    48


 1      the federal government follow their rules in making the

 2      modification and sending the letter?                                 And I will deal with

 3      those in that technical arena.

 4          But a solution to the greater problem is so much better

 5      suited to the other two branches of government.                                           And I really

 6      hope and wish that the Executive Branch and Congress would

 7      face up to this and say, it's a tough issue, but that's why

 8      you got into public service to begin with.

 9          But thanks very much.                       Did you have anything else,

10      Mr. Rupert?

11                   MR. RUPERT:              I do not, Your Honor.

12                   THE COURT:             I'm going to take the matter under

13      advisement.           There is some excellent briefing and issues that

14      I want to take a closer look at.                             I will definitely get a

15      written decision out by Monday, August 27th.                                        So you'll have

16      it for sure before the expiration of the TRO on the 28th.

17          Okay.         Thanks very much, counsel.                           We are adjourned.

18                                                  (Adjourned.)

19                                          C E R T I F I C A T E

20

21          I certify that the foregoing is a correct transcript from

22      the record of proceedings in the above-entitled matter.

23

24      /s/ Debbie Zurn

25      DEBBIE ZURN
        COURT REPORTER


            Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
Case 2:18-cv-01115-RSL Document 155-3 Filed 12/17/18 Page 1 of 33




                            Exhibit C
      Case
        Case
           2:18-cv-01115-RSL
             1:18-cv-00637-RP Document
                               Document155-3
                                        67 Filed
                                              Filed
                                                  12/03/18
                                                    12/17/18Page
                                                              Page
                                                                 1 of
                                                                   2 of
                                                                      3233



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION


DEFENSE DISTRIBUTED and SECOND                   §   Case No. 1:18-CV-637-RP
AMENDMENT FOUNDATION, INC.,                      §
                                                 §
                     Plaintiffs,                 §
                                                 §
                     v.                          §    Plaintiffs’ Motion for a
                                                 §    Preliminary Injunction
GURBIR GREWAL, in his official capacity as       §
New Jersey Attorney General; MICHAEL             §
FEUER, in his official capacity as Los Angeles   §
City Attorney; ANDREW CUOMO, in his              §
official capacity as New York Governor;          §
MATTHEW DENN, in his official capacity as        §
Attorney General of the State of Delaware;       §
JOSH SHAPIRO, in his official capacity as        §
Attorney General of Pennsylvania; and            §
THOMAS WOLF, in his official capacity as         §
Pennsylvania Governor,                           §
                                                 §
                     Defendants.                 §
          Case
            Case
               2:18-cv-01115-RSL
                 1:18-cv-00637-RP Document
                                   Document155-3
                                            67 Filed
                                                  Filed
                                                      12/03/18
                                                        12/17/18Page
                                                                  Page
                                                                     2 of
                                                                       3 of
                                                                          3233



                                                  TABLE OF CONTENTS
                                                                                                                                   Page
SUMMARY OF THE ARGUMENT ............................................................................................. 1
STATEMENT OF THE CASE....................................................................................................... 4
I.        Defense Distributed publishes digital firearms information. .............................................. 4
          A. Defense Distributed publishes digital firearms information via the internet................ 5
          B. Defense Distributed publishes digital firearms information via the U.S. mail............. 7
          C. Defense Distributed offers and advertises digital firearms information....................... 8
II.       New Jersey is censoring Defense Distributed with both civil and criminal law. ............... 9
          A. New Jersey’s civil actions erect an informal system of prior restraints. ...................... 9
          B. New Jersey’s new speech crime targets Defense Distributed. ................................... 10
ARGUMENT ............................................................................................................................... 13
I.        The Court should enjoin enforcement of the Section 3(l)(2) speech crime. ..................... 13
          A.         Plaintiffs will likely succeed on the merits of the First Amendment claim. ......... 13
                     1.         Content-based censorship makes Section 3(l)(2) unconstitutional. .......... 14
                     2.         Overbreadth makes Section 3(l)(2) unconstitutional. ............................... 17
                     3.         A missing scienter element makes Section 3(l)(2) unconstitutional. ........ 20
          B.         Plaintiffs will likely succeed on the merits of the Due Process Clause claim. ..... 20
          C.         Plaintiffs will likely succeed on the merits of the Commerce Clause claim. ....... 22
          D.         Plaintiffs will likely succeed on the merits of the Supremacy Clause claim. ....... 23
                     1.         CDA Section 230 preempts Section 3(l)(2). ............................................. 23
                     2.         The State Department’s authority preempts Section 3(l)(2). .................... 24
          E.         Plaintiffs will suffer irreparable harm in the absence of immediate relief. .......... 25
          F.         The balance of equities favors the Plaintiffs and a preliminary injunction will
                     serve the public interest. ....................................................................................... 27
II.       The Court should enjoin New Jersey’s civil enforcement efforts..................................... 27
CONCLUSION ............................................................................................................................. 28
CERTIFICATE OF SERVICE ..................................................................................................... 30




                                                               i
       Case
         Case
            2:18-cv-01115-RSL
              1:18-cv-00637-RP Document
                                Document155-3
                                         67 Filed
                                               Filed
                                                   12/03/18
                                                     12/17/18Page
                                                               Page
                                                                  3 of
                                                                    4 of
                                                                       3233



        Plaintiffs Defense Distributed and the Second Amendment Foundation, Inc. (“SAF”) move

for a preliminary injunction against Defendant Gurbir Grewal, the New Jersey Attorney General.

                               SUMMARY OF THE ARGUMENT

        In November 2018, the State of New Jersey enacted Senate Bill 2465, a new criminal law.

Section 3(l)(2) criminalizes constitutionally protected speech that Defense Distributed has engaged

in before and desires to engage in again soon. Defense Distributed now refrains from engaging in

that speech for fear of prosecution by Defendant Gurbir Grewal, the New Jersey Attorney General.

        Section 3(l)(2) does not address conduct. Rather, it addresses a specific kind of speech:

digital firearms information. The new law criminalizes “digital instructions” that “may be used”

to “produce a firearm” with a “three-dimensional printer.” Section 3(l)(2) makes it a crime to

“distribute” that speech “to a person in New Jersey” (except for manufacturers and wholesalers).

The law provides a nearly limitless definition of “distribute”: “to sell, or to manufacture, give,

provide, lend, trade, mail, deliver, publish, circulate, disseminate, present, exhibit, display, share,

advertise, offer, or make available via the Internet or by any other means, whether for pecuniary

gain or not, and includes an agreement or attempt to distribute.”

        This law is unconstitutional. It is an extreme act of content-based censorship that has no

hope of satisfying strict scrutiny because it is ineffective, overbroad, and underinclusive all at once.

It punishes speakers worldwide not because the speech itself does any harm, but because of

speculation that the speech may sometimes bear a contingent and indirect relationship to bad acts.

        No medium escapes this new crime. Section 3(l)(2) outlaws speech delivered “by any

means.” It expressly criminalizes the sharing of information “via the Internet” and also expressly

criminalizes sharing via standard postal “mail.” The crime also extends to rudimentary in-person

interactions such as “display[ing],” “present[ing],” and “giv[ing]” information. New Jersey’s new

speech ban sweeps in every way that people might possibly share these ideas with one another.
       Case
         Case
            2:18-cv-01115-RSL
              1:18-cv-00637-RP Document
                                Document155-3
                                         67 Filed
                                               Filed
                                                   12/03/18
                                                     12/17/18Page
                                                               Page
                                                                  4 of
                                                                    5 of
                                                                       3233



       All kinds of digital firearms information are censored by this new speech crime. The ban

covers both “computer-aided design files” and “other code or instructions stored and displayed in

electronic format as a digital model.” How the information is actually used is irrelevant. The

crime applies if information “may be used” by a third party in certain activities. The speech’s mere

potential relationship to that conduct is adequate for a conviction. It matters not how unlikely that

potentiality may be, or whether the speaker had any specific knowledge or intent. In addition, the

new law makes it a crime to merely “offer” or “advertise” or “make available” the information.

       For years, Defense Distributed has done what Section 3(l)(2) now criminalizes: openly

distribute digital firearms information to the public domain through both the internet and the mail.

In addition, Defense Distributed made offers and advertisements about both distribution methods.

       New Jersey is targeting Defense Distributed with the new crime. At the law’s signing

ceremony, the Attorney General singled out Defense Distributed founder Cody Wilson by name.

He said that this law must be enacted because of “a Texan named Cody Wilson” and “his

supporters,” who had “take[n] advantage of loopholes” in the past and are “still trying to release

these codes.” Section 3(l)(2) was made “to stop them” and to “stop the next Cody Wilson.” With

his new speech crime “tool” in hand, New Jersey’s Attorney General threatened Defense

Distributed and everyone else that shares digital firearms information: “we will come after you.”

       Irreparable harm of the highest constitutional order will occur if Section 3(l)(2) is enforced

against Defense Distributed and/or SAF’s members. But the harm is not just prospective. With

each passing day, Section 3(l)(2) causes irreparable harm by chilling constitutionally protected

speech and triggering self-censorship. Plaintiffs are not the only ones so injured. Every American

who dares speak to a fellow citizen about modern firearm production under the First and Second

Amendments suffers because of this law’s effort to mute all digital firearms information.




                                             2
       Case
         Case
            2:18-cv-01115-RSL
              1:18-cv-00637-RP Document
                                Document155-3
                                         67 Filed
                                               Filed
                                                   12/03/18
                                                     12/17/18Page
                                                               Page
                                                                  5 of
                                                                    6 of
                                                                       3233



       In this action, Plaintiffs are likely to succeed in having Section 3(l)(2) held unconstitutional

and its enforcement permanently enjoined. This is true both as to the First Amendment actions

and as to those brought under the Due Process Clause, Commerce Clause, and Supremacy Clause.

Until then, the Court should preserve the status quo and prevent irreparable harm by enjoining

New Jersey’s enforcement Section 3(l)(2) against the Plaintiffs.

       In addition to its new criminal law, New Jersey’s Attorney General has for months been

acting to censor the Plaintiffs under the color of state civil laws. He sent cease-and-desist letters

to Defense Distributed, sued Defense Distributed in state and federal court, and threatened Defense

Distributed’s service providers in an effort to shut down the speech indirectly. Through these civil

legal actions, New Jersey’s Attorney General has attempted to impose a prior restraint that is just

as violative of the First Amendment as is Section 3(l)(2)’s new speech crime. The New Jersey

Attorney General’s civil actions are also bound to be held unconstitutional in this action. They too

should be enjoined until the Court issues a final judgment stopping this censorship for good.

       “The right to think is the beginning of freedom, and speech must be protected from the

government because speech is the beginning of thought.” Ashcroft v. Free Speech Coal., 535 U.S.

234, 253 (2002). Hence, a “law imposing criminal penalties on protected speech is a stark example

of speech suppression.” Id. at 244. The Constitution is no less offended by suppressive actions

that take the form of “informal sanctions.” Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 67 (1963).

Both kinds of suppression are at issue here and both deserve to be halted immediately.

       The New Jersey Attorney General’s effort to abridge the First Amendment for the sake of

muting the Second Amendment is unprecedented and unconstitutional. By the authority of 42

U.S.C. § 1983 and Ex parte Young, 209 U.S. 123 (1908), the Court should issue a preliminary

injunction against the New Jersey Attorney General and stop his unlawful efforts to ban the free

exchange of digital firearms information that belongs in the public domain.



                                              3
       Case
         Case
            2:18-cv-01115-RSL
              1:18-cv-00637-RP Document
                                Document155-3
                                         67 Filed
                                               Filed
                                                   12/03/18
                                                     12/17/18Page
                                                               Page
                                                                  6 of
                                                                    7 of
                                                                       3233



                                 STATEMENT OF THE CASE

       Plaintiffs’ First Amended Complaint states the basic facts. Doc. 23 (hereinafter “FAC”).

Plaintiffs adopt that pleading here by reference. See Fed. R. Civ. P. 10(c).1 Exhibits are submitted

by Plaintiffs’ Motion for a Preliminary Injunction Appendix in order, such that Exhibit 1 is the

Appendix’s Attachment #1, Exhibit 2 is the Appendix’s Attachment #2, and so forth.

I.     Defense Distributed publishes digital firearms information.

       This action begins where the Court left off in Defense Distributed v. United States

Department of State, No. 1:15-CV-372-RP (W.D. Tex.) (hereinafter Defense Distributed I). That

case concerned whether federal law lets the State Department halt Defense Distributed’s online

publication of certain digital firearms information. See FAC ¶¶ 27-39.

       Plaintiffs and the State Department settled Defense Distributed I by entering into a

Settlement Agreement, Ex. 14, which, among other things, obligates the State Department to alter

certain regulations and grant the Defense Distributed I Plaintiffs—including Defense Distributed

and SAF—a federal license to freely publish digital firearms information. See FAC ¶¶ 42; Ex. 26

¶ 16-17. The State Department did so in July by modifying the regulations, Ex. 16, and issuing

the license, Ex. 15.2



1
 This motion also sets forth facts occurring after the complaint’s filing, which should be accounted
for even if pleadings need to be amended later. See 11A Charles Alan Wright & Arthur R. Miller
et al., Federal Practice & Procedure § 2949 & nn. 5-6 (3d ed. West 2018); see also Fed. R. Civ. P.
15. The Court should also employ Federal Rule of Evidence 201 to take judicial notice of facts
such as other courts’ dockets, see Exs. 4, 13, 17, 19, 20; Orabi v. Att’y Gen. of the U.S., 738 F.3d
535, 537 & n.1 (3d Cir. 2014), and the contents of pertinent internet websites, see Exs. 6, 27, 29,
30-41, 49; see United States v. Flores, 730 F. App’x 216, 221 n.1 (5th Cir. 2018) (unpublished)
(Haynes, J., concurring); Kitty Hawk Aircargo, Inc. v. Chao, 418 F.3d 453, 457 (5th Cir. 2005);
Helen of Troy, L.P. v. Zotos Corp., 235 F.R.D. 634, 640 (W.D. Tex. 2006).
2
 The Department of Justice had long taken the position that such a censorship regime would be
unconstitutional. See U.S. Dep’t of Justice Office of Legal Counsel (“OLC”), Mem. to Dr. Frank
Press, Science Advisor to the President, on the Constitutionality Under the First Amendment of
ITAR Restrictions on Public Cryptography (May 11, 1978) (Ex. 42); OLC, Mem. for the Office
of Munitions Control, Department of State on the Constitutionality of the Proposed Revision of

                                             4
       Case
         Case
            2:18-cv-01115-RSL
              1:18-cv-00637-RP Document
                                Document155-3
                                         67 Filed
                                               Filed
                                                   12/03/18
                                                     12/17/18Page
                                                               Page
                                                                  7 of
                                                                    8 of
                                                                       3233



       The regulatory changes and license that resulted from Defense Distributed I may be

sufficient to establish the Plaintiffs’ right to share the digital firearms information at issue here.

But as a matter of law, they are not necessary. The Constitution guarantees the Plaintiffs’ right to

engage in the speech at issue. The Plaintiffs can legally do so now regardless of whether the State

Department acknowledges that right with a regulatory modification and/or license.3

       A.      Defense Distributed publishes digital firearms information via the internet.

       Defense Distributed has published digital firearms information to the internet’s public

domain for lengthy periods of time on multiple occasions. See FAC ¶¶ 1, 2, 10, 11, 31, 53-55.

Indeed, doing so is Defense Distributed’s core mission. See Ex. 26 ¶ 4; Ex. 23 ¶ 2. The nature of

the digital firearms information that Defense Distributed has published is well-documented. See

FAC ¶¶ 30-34; Ex. 26 ¶¶ 4-11, 19-20, 26-27; Ex. 23 ¶¶ 3, 8; Ex. 12; Ex. 6 at 1-2; Ex. 13 ¶¶ 25, 36,

44-45; Ex. 534; Dkt. 57 at 2; Def. Distributed v. United States Dep't of State, 838 F.3d 451, 461

(5th Cir. 2016) (Jones, J., dissenting).



the International Traffic in Arms Regulations (July 1, 1981) (Ex. 43); OLC, Mem. for the Director,
Capital Goods Production Materials Division, Dep’t of Commerce on the Constitutionality of the
Proposed Revision of the International Traffic in Arms Regulations (July 28, 1981) (Ex. 44); OLC,
Mem. for Davis R. Robinson, Legal Advisor, Dep’t of State, on Revised Proposed International
Traffic in Arms Regulations (ITAR) (July 5, 1984) (Ex. 45); U.S. Dep’t of Justice, Report on the
Availability of Bombmaking Information (1997) (Ex. 46).
3
  In State of Washington v. United States Department of State, No. 2:18-cv-1115-RSL (W.D.
Wash.), New Jersey and other states are suing the State Department to invalidate the regulatory
modification and license issuance that occurred in July 2018. The case concerns whether the State
Department complied with the Administrative Procedure Act in performing those actions. The
case’s preliminary injunction applies only to the State Department; it does not order Defense
Distributed to do or not do anything. Ex. 20 at 25. Even if the states in that case ultimately prevail,
the State Department will not be barred from complying with the Settlement Agreement. Success
for the states in the Washington action means only that the State Department can simply re-perform
the regulatory modification and license issuance in accordance with the APA. Indeed, the
Settlement Agreement requires the government to perform its obligations thereunder in a manner
“authorized by law (including the Administrative Procedure Act).” Ex. 14 ¶ 1(a).
4
 Plaintiffs’ Exhibit 53 is the document filed in Defense Distributed I as docket entry number 37-5.
In Defense Distributed I, the Court granted a motion to file docket entry number 37-5 under seal,

                                              5
       Case
         Case
            2:18-cv-01115-RSL
              1:18-cv-00637-RP Document
                                Document155-3
                                         67 Filed
                                               Filed
                                                   12/03/18
                                                     12/17/18Page
                                                               Page
                                                                  8 of
                                                                    9 of
                                                                       3233



       First, Defense Distributed published digital firearms information to the internet’s public

domain via its websites (known as “DEFCAD”) in 2012, before Defense Distributed I began. See

FAC ¶ 31; Ex. 26 ¶¶ 8-15; Ex. 23 ¶ 3; Ex. 4 at 15-16, ¶¶ 13-16. This publication period lasted

from December 2012 to May 2013. See id.

       Second, Defense Distributed published digital firearms information to the internet’s

domain via DEFCAD in 2018, after settling Defense Distributed I. See FAC ¶ 53-54; Ex. 26 ¶¶

16-25. This publication period lasted from July 27, 2018, to July 31, 2018. See id.

       The digital firearms information that Defense Distributed published on the internet—

before and after Defense Distributed I—continues to be independently republished on the internet.

See FAC ¶¶ 54-55. To this day, the files that Defense Distributed published on DEFCAD continue

to be republished for free download by independent third parties on websites that can be located

by a simple Google search. See Ex. 24 at 1-2; Ex. 8 at 1; Ex. 28 at 1; Ex. 27 at 10.

       Without question, Defense Distributed seriously desires to continue publishing digital

firearms information on its website to the internet’s public domain. See FAC ¶ 3; Ex. 26 ¶¶ 3-7,

20, 21, 23, 32; Ex. 27 at 3-5. But Defense Distributed refrains from doing so now for fear of being

punished by states like New Jersey. See FAC ¶ 116; Ex. 26 ¶¶ 28-32.

       The recipients of Defense Distributed’s online publications include SAF’s members, who

refrain from receiving and republishing Defense Distributed’s online digital firearms information

for fear of being prosecuted by states like New Jersey. See FAC ¶¶ 1, 13; Ex. 21 ¶¶ 7-9; Ex. 22

¶¶ 6-9. Once those threats cease, SAF’s members intend to resume receiving information from

Defense Distributed and republishing it. See FAC ¶¶ 13; Ex. 21 ¶¶ 7-9; Ex. 22 ¶¶ 6-8.



and it remains so sealed. The document should remain under seal now for the same reasons that
it was placed under seal originally. In a separate filing in this case, Plaintiffs are moving to have
the document filed under seal in this docket. Until that motion is ruled upon, Plaintiffs request
that the Court take judicial notice of the document filed in Defense Distributed I as docket entry
number 37-5 and treat it as this action’s Exhibit 53. See Fed. R. Evid. 201.

                                             6
      Case
        Case
           2:18-cv-01115-RSL
              1:18-cv-00637-RP Document
                                Document155-3
                                         67 Filed
                                              Filed12/03/18
                                                    12/17/18 Page
                                                              Page9 10
                                                                    of 32
                                                                       of 33



       B.      Defense Distributed publishes digital firearms information via the U.S. mail.

       Apart from online publications, Defense Distributed has spent the last several months

distributing digital firearms information by U.S. mail. See FAC ¶ 1, 10-11. In State of Washington

v. United States Department of State, No. 2:18-cv-1115-RSL (W.D. Wash.), the State Department

and the State of New Jersey expressly conceded that Defense Distributed has a right to do just

that—to mail digital firearms information without violating any law.5

       During the Washington action’s preliminary injunction hearing, counsel for the State

Department stated that “even if the Court were to grant [New Jersey and the other plaintiff states]

every ounce of relief that they seek in this case, Defense Distributed could still mail every

American citizen in the country the files that are at issue here.” Ex. 19 at 27:12-15. At that same

hearing, counsel for New Jersey’s Attorney General agreed that, apart from internet publication,

Defense Distributed had a right to distribute digital firearms information via the mail or otherwise

“hand them around domestically” without violating any law. Ex. 19 at 23:5-9.

       Thus, ever since both the State Department and New Jersey acknowledged Defense

Distributed’s right to do so legally, Defense Distributed has been distributing digital firearms

information files by mailing them via the U.S. Postal Service.          See Ex. 26 ¶¶ 5-7, 26-27.

Specifically, “Defense Distributed sold digital firearms information by using an ecommerce

platform on DEFCAD to facilitate the transaction and using the U.S. Postal Service as its means

of delivering the information.” Id. ¶ 26. After “customers entered an order using DEFCAD’s

online ecommerce platform,” Defense Distributed put the “information on a USB drive or SD card

and mailed the drive or card to . . . customers via the U.S. Postal Service.” Id. ¶ 27.



5
 Cf. Def. Distributed v. U.S. Dept. of State, 121 F. Supp. 3d 680, 695 (W.D. Tex. 2015) (“As [the
State Department] point[s] out, Plaintiffs are free to disseminate the computer files at issue
domestically in public or private forums, including via the mail or any other medium that does not
provide the ability to disseminate the information internationally.”).

                                              7
       Case
         Case
            2:18-cv-01115-RSL
              1:18-cv-00637-RP Document
                                Document155-3
                                         67 Filed
                                               Filed
                                                   12/03/18
                                                     12/17/18Page
                                                               Page
                                                                  1011
                                                                     of of
                                                                        3233



        For Defense Distributed, SAF, and anyone else interested in digital firearms information,

the postal mail alternative to internet publication is not an “adequate substitute[].” City of Ladue

v. Gilleo, 512 U.S. 43, 56 (1994). Internet distribution is essential for many reasons. Most

importantly, it is essential because it enables the collaborative development of digital firearms

information in the public forum now known as the “Open Source Community.”6

        Defense Distributed refrains from continuing to distribute digital firearms information via

the mail for fear of being punished by states like New Jersey. Once that threat ceases, Defense

Distributed intends to continue engaging in this speech, see FAC ¶¶ 3, 116; Ex. 26 ¶¶ 4-7, 20, 23,

28-32, and SAF’s members intend to continue receiving it, benefitting from it, and republishing it,

Ex. 21 at ¶¶ 7-9; Ex. 22 ¶¶ 6-9.

        C.      Defense Distributed offers and advertises digital firearms information.

        In addition to its actual publications via the internet and mail, Defense Distributed also

offers and advertises the distribution of digital firearms information to potential recipients. See

FAC ¶ 1, 10; Ex. 26 ¶¶ 6, 26-27. These efforts include advertisements and offers on DEFCAD

itself, participation in trade shows, e-mail advertisements, and media advertising efforts. Ex. 26

¶¶ 6, 26, 32; Ex. 9 at 2.




6
  The “open-source community” is a “loosely organized, ad-hoc community of contributors from
all over the world who share an interest in meeting a common need, ranging from minor projects
to huge developments, which they carry out using a high-performance collaborative development
environment, allowing the organizational scheme and processes to emerge over time.” Javier
Soriano, Genovea López & Rafael Fernández, Collaborative Development Environments, in
Goran D. Putnik & Maria M. Cunha, I Encyclopedia of Networked and Virtual Organizations at
231 (2008) (Ex. 50). “The concept represents one of the most successful examples of high-
performance collaboration and community-building on the Internet.” Id; see also Georg von
Krogh, Open-Source Software Development, 44 MIT-Sloan Mgmt. Rev. 3, 14 (2003) (Ex. 47);
Eric S. Raymond, The Cathedral and the Bazaar, 3 First Monday 3 (1998),
https://firstmonday.org/article/view/578/499 (Ex. 48).


                                             8
      Case
        Case
           2:18-cv-01115-RSL
             1:18-cv-00637-RP Document
                               Document155-3
                                        67 Filed
                                              Filed
                                                  12/03/18
                                                    12/17/18Page
                                                              Page
                                                                 1112
                                                                    of of
                                                                       3233



       Out of fear of prosecution by New Jersey, Defense Distributed refrains from continuing to

offer and advertise its digital firearms information to persons in New Jersey. Ex. 26 ¶ 32. Once

that threat ceases, Defense Distributed plans to resume offering and advertising its willingness to

engage in the speech at issue. See Ex. 26 ¶¶ 4-7, 29-32.

II.    New Jersey is censoring Defense Distributed with both civil and criminal law.

       New Jersey is engaged in a concerted and deliberate effort to stop Defense Distributed’s

expression of digital firearms information. See FAC ¶¶ 75-87. The censorship effort has taken

three forms. First, New Jersey is attempting to unsettle the resolution of Defense Distributed I.

See FAC ¶¶ 56-63; Exs. 7-8. Second and third, New Jersey is censoring Defense Distributed

directly under the color of both state civil and criminal law.

       A.      New Jersey’s civil actions erect an informal system of prior restraints.

       Apart from and before the enactment of New Jersey’s new criminal statute, the New Jersey

Attorney General has spent months censoring Defense Distributed with a campaign of civil legal

actions that amount to a prior restraint. He inflicts this system of informal censorship upon both

Defense Distributed itself and the third parties that service Defense Distributed’s website.

        This campaign began on July 26, 2018, when the New Jersey Attorney General sent

Defense Distributed a cease-and-desist letter. Ex. 3. That cease-and-desist letter claimed that

publishing and republishing files on the internet violated New Jersey’s “public nuisance and

negligence laws.” Id. at 1. Then it commanded Defense Distributed to stop publishing digital

firearms information or else: “If you do not halt your efforts to proceed with publication, I will

bring legal action against your company. . . .” Ex. 3 at 1.

       Four days later, the Attorney General sued Defense Distributed in a New Jersey state court

and sought an ex parte temporary restraining order to prevent Defense Distributed’s publication

of digital firearms information. See FAC ¶ 81; Ex. 4; see also Exs. 9-10; Dkt. 57 at 4 & n.2. This



                                              9
      Case
        Case
           2:18-cv-01115-RSL
             1:18-cv-00637-RP Document
                               Document155-3
                                        67 Filed
                                              Filed
                                                  12/03/18
                                                    12/17/18Page
                                                              Page
                                                                 1213
                                                                    of of
                                                                       3233



action, a quintessential prior restraint, was removed to federal court and administratively

terminated. Ex. 51.

       Additionally, New Jersey’s Attorney General is waging an external campaign to silence

Defense Distributed’s speech by sending coercive legal letters to Defense Distributed’s interactive

computer service providers. See FAC ¶¶ 82-87. First, the Attorney General urged Dreamhost, an

internet hosting provider, to terminate its service contract with Defense Distributed by deploying

threats, coercion, and intimidation—all under the banner of “public nuisance law.” Ex. 5 at 1.

Second, the New Jersey Attorney General delivered a similarly threatening, coercive, and

intimidating “Legal Request” to Cloudflare, an internet security provider. Ex. 5 at 3.

       The New Jersey Attorney General’s own press releases promote these activities as part of

a unified and intentional campaign. The cease-and-desist letters, the intimidation of service

providers, and the commencement of civil actions are all part of the New Jersey Attorney General’s

plan to stop Defense Distributed “from publicly releasing computer files.” Ex. 6 at 1.

       B.      New Jersey’s new speech crime targets Defense Distributed.

       Senate Bill 2465 amplified New Jersey’s existing regime of unconstitutional civil actions

by creating a new speech crime. The Governor signed Senate Bill 2465 at a public ceremony,

flanked by the Attorney General and the bill’s leading legislative sponsor. The statements

delivered at this event prove that New Jersey’s new speech crime was enacted for the purpose of

censoring—and eventually, selectively prosecuting—Defense Distributed. 7




7
   In addition to the event’s transcript, Ex. 2, the government’s version of the video is at
https://www.youtube.com/watch?v=lJiQ6iFH5x4 and another copy of the same video is available
at https://files.beckredden.com/dl/bKzFup6UmV.


                                            10
       Case
         Case
            2:18-cv-01115-RSL
              1:18-cv-00637-RP Document
                                Document155-3
                                         67 Filed
                                               Filed
                                                   12/03/18
                                                     12/17/18Page
                                                               Page
                                                                  1314
                                                                     of of
                                                                        3233



        First, the Governor called Senate Bill 2465 part of the very same “fight” and very same

“efforts” as the cease-and-desist letter that the Attorney General sent to Defense Distributed:

        The Attorney General has been a national leader in this fight. Last June he issued
        a cease and desist letter to the companies that deal in ghost guns, saying explicitly
        that New Jersey is off limits to them. He joined likeminded attorneys general in
        successfully stopping in federal court the release of blueprints that would have
        allowed anyone with a computer and access to a 3D printer the ability to build their
        own, untraceable firearm. This law that we’re going to sign today further backs
        up his efforts, and I thank him for all that he has done. Thank you, Gurbir.

Ex. 2 at 7:15-8:1 (emphasis added). The Governor also praised the Attorney General’s campaign

of “naming and shaming” Defense Distributed and other companies that engage in constitutionally

protected activity. Id. at 9:7.

        Next, Attorney General Grewal called out Defense Distributed founder Cody Wilson by

name. He said that he needed “stronger tools to stop them” because “a Texan named Cody

Wilson,” Defense Distributed, and its supporters—i.e., the Second Amendment Foundation—were

“not relenting” and “still trying to release these codes online.” Id. at 12:6-12:24.

        Later in the ceremony, the Attorney General called out Defense Distributed founder by

name again. After tacitly admitting that prior law did not make Defense Distributed’s expression

illegal, he said that the new criminal law was being enacted “to stop the next Cody Wilson - to

fight the ghost gun industry”:

        [B]ad actors were trying to take advantage of loopholes because no law squarely
        addressed printable guns or ghost guns. So we had to rely on other laws, like our
        public nuisance law or our assault weapons law, to fight back. Now don’t get me
        wrong: Those laws are important and they’re great tools, and they helped us stop
        the spread of these dangerous, untraceable weapons. But a law right on point
        strengthens law enforcement’s hand even more.

        And so today, there is no question that printable guns and ghost guns are deadly,
        and selling them in New Jersey is illegal. And that’s why I’m so proud to support
        Governor Murphy’s efforts and the legislature’s efforts to close those loopholes, to
        stop the next Cody Wilson, to fight the ghost gun industry, and to regulate the next
        dangerous gun models before they spread into our communities.

Id. at 14:8-25 (emphasis added).


                                             11
      Case
        Case
           2:18-cv-01115-RSL
             1:18-cv-00637-RP Document
                               Document155-3
                                        67 Filed
                                              Filed
                                                  12/03/18
                                                    12/17/18Page
                                                              Page
                                                                 1415
                                                                    of of
                                                                       3233



       Finally, Attorney General Grewal promised that New Jersey intends to “come after”

“anyone who is contemplating making a printable gun” and “the next ghost gun company.” Id. at

15:1-11. A press release further touted the enforcement threats. Ex. 52.

       New Jersey’s Governor signed Senate Bill 2465 into law at the end of that ceremony. Ex.

1, S. 2465, 218th Leg., Reg. Sess., 2018 NJ Sess. Law Serv. Ch. 138 (N.J. 2018) (hereinafter “SB

2465”) (Ex. 1); see Dkt. 57 at 3. The law took effect immediately. SB 2465 § 4.

       Section 3(l)(2) of SB 2465 criminalizes speech about firearms. Neighboring provisions

criminalize conduct. But Section 3(l)(2) imposes a freestanding prohibition on speech; its

operation does not depend on the previous criminal acts. Speech and speech alone is the sole

ingredient of the Section 3(l)(2) crime:

       l. Manufacturing or facilitating the manufacture of a firearm using a
       three-dimensional printer. In addition to any other criminal penalties provided
       under law it is a third degree crime for:
               ...
               (2) a person to distribute by any means, including the Internet, to a
               person in New Jersey who is not registered or licensed as a
               manufacturer as provided in chapter 58 of Title 2C of the New
               Jersey Statutes, digital instructions in the form of computer-aided
               design files or other code or instructions stored and displayed in
               electronic format as a digital model that may be used to program a
               three-dimensional printer to manufacture or produce a firearm,
               firearm receiver, magazine, or firearm component.

       As used in this subsection: “three-dimensional printer” means a computer or
       computer-driven machine or device capable of producing a three-dimensional
       object from a digital model; and “distribute” means to sell, or to manufacture, give,
       provide, lend, trade, mail, deliver, publish, circulate, disseminate, present, exhibit,
       display, share, advertise, offer, or make available via the Internet or by any other
       means, whether for pecuniary gain or not, and includes an agreement or attempt to
       distribute.

SB 2465 § 3(l)(2). A conviction entails at least three to five years of imprisonment, see N.J. Stat.

2C:43-6(a)(3); N.J. Stat. 2C:43-7(a)(4) (sometimes five to ten), and a fine of up to $15,000, see

N.J. Stat. 2C:43-3(b)(1).




                                             12
       Case
         Case
            2:18-cv-01115-RSL
              1:18-cv-00637-RP Document
                                Document155-3
                                         67 Filed
                                               Filed
                                                   12/03/18
                                                     12/17/18Page
                                                               Page
                                                                  1516
                                                                     of of
                                                                        3233



        In this way, New Jersey has delivered a worldwide censorship edict by denying the

Plaintiffs’ right to share digital firearms information on the internet, via the mail, and via any other

conceivable method. The American public now has no right to access and share the digital

information that is indispensable to any true engagement in the technical discussions, mechanical

engineering, and other development activities that inhere in modern private firearms ownership.

                                            ARGUMENT
        Plaintiffs move for a preliminary injunction against Defendant Gurbir Grewal in his official

capacity as New Jersey Attorney General. The Court should enjoin the New jersey Attorney

General from (1) enforcing Section 3(l)(2) of Senate Bill 2465 against the Plaintiffs, and (2) using

cease-and-desist letters and other civil legal actions to stop the Plaintiffs’ publication of digital

firearms information. See 42 U.S.C. § 1983; Ex parte Young, 209 U.S. 123 (1908).

        “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed on

the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

balance of equities tips in his favor, and that an injunction is in the public interest.” Winter v. Nat.

Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); see Tex. v. Seatrain Int'l, S.A., 518 F.2d 175, 180

(5th Cir. 1975) (“[N]one of the four prerequisites has a fixed quantitative value. Rather, a sliding

scale is utilized, which takes into account the intensity of each in a given calculus.”). With respect

to both the criminal and civil censorship actions at issue here, the test for injunctive relief is met.

I.      The Court should enjoin enforcement of the Section 3(l)(2) speech crime.

        A.    Plaintiffs will likely succeed on the merits of the First Amendment claim.

        The complaint pleads that New Jersey has violated and is threatening to violate 42 U.S.C.

§ 1983 by acting, under color of state law, to abridge the Plaintiffs’ First Amendment freedoms.

See FAC ¶¶ 120-30. With respect to the enforcement of Section 3(l)(2), Plaintiffs are likely to

succeed on the merits of the First Amendment claim for at least three independent reasons.




                                              13
      Case
        Case
           2:18-cv-01115-RSL
             1:18-cv-00637-RP Document
                               Document155-3
                                        67 Filed
                                              Filed
                                                  12/03/18
                                                    12/17/18Page
                                                              Page
                                                                 1617
                                                                    of of
                                                                       3233



       Before addressing those arguments, the Court should hold that the Plaintiffs’ distribution

of the digital firearms information at issue qualifies as First Amendment speech. In accordance

with the complaint, see FAC ¶¶ 3, 10, 11, 30-34, proof shows that the digital firearms information

at issue here qualifies as First Amendment speech under all of the applicable modern precedents.8

               1.      Content-based censorship makes Section 3(l)(2) unconstitutional.

       Section 3(l)(2) is a content-based speech restriction. Facially, the law is content-based

because it criminalizes “digital instructions” that “may be used to program a three-dimensional

printer to manufacture or produce a firearm, firearm receiver, magazine, or firearm component.”

SB 2465 § 3(l)(2); see Reed v. Town of Gilbert, Ariz., 135 S. Ct. 2218, 2227 (2015); Nat’l Inst. of

Family & Life Advocates v. Becerra (“NIFLA”), 138 S. Ct. 2361, 2371 (2018). The law’s

justification also makes it content-based because its enactors created the crime to punish the idea

being conveyed—digital firearm information. See Ex. 2; Ward v. Rock Against Racism, 491 U.S.

781, 791 (1989); Boos v. Barry, 485 U.S. 312, 320-21 (1988).



8
  Compare Ex. 26 ¶¶ 5-10, 19-20, 26-27 (Defense Distributed’s Director explaining the nature of
exemplary digital firearms information), Ex. 53 (same), and Ex. 25 (industry expert explaining 3D
printing processes), with Sorrell v. IMS Health Inc., 564 U.S. 552, 570 (2011) (“[T]he creation and
dissemination of information are speech within the meaning of the First Amendment.”), Bartnicki
v. Vopper, 532 U.S. 514, 526-27 (2001) (similar), Junger v. Daley, 209 F.3d 481, 482 (6th Cir.
2000) (“Because computer source code is an expressive means for the exchange of information
and ideas about computer programming, we hold that it is protected by the First Amendment.”),
Universal City Studios, Inc. v. Corley, 273 F.3d 429, 449 (2d Cir. 2001) (“[C]omputer code, and
computer programs constructed from code can merit First Amendment protection.”), Bernstein v.
U.S. Dep’t of State, 922 F. Supp. 1426, 1436 (N.D. Cal. 1996) (“For the purposes of First
Amendment analysis, this court finds that source code is speech.”); see also Brief of Amicus
Curiae Electronic Frontier Foundation in Support of Plaintiffs-Appellants, Defense Distributed v.
U.S. Dep’t of State, 2015 WL 9267338, at * 11, 838 F.3d 451 (5th Cir. 2016) (“The functional
consequences of speech are considered not as a bar to protection, but to whether a regulation
burdening the speech is appropriately tailored.”); Def. Distributed v. U.S. Dept. of State, 121 F.
Supp. 3d 680, 692 (W.D. Tex. 2015) (“Plaintiffs made clear at the hearing that Defense Distributed
is interested in distributing the files as ‘open source.’ That is, the files are intended to be used by
others as a baseline to be built upon, altered and otherwise utilized. Thus, at least for the purpose
of the preliminary injunction analysis, the Court will consider the files as subject to the protection
of the First Amendment.”).

                                              14
      Case
        Case
           2:18-cv-01115-RSL
             1:18-cv-00637-RP Document
                               Document155-3
                                        67 Filed
                                              Filed
                                                  12/03/18
                                                    12/17/18Page
                                                              Page
                                                                 1718
                                                                    of of
                                                                       3233



       As a content-based speech restriction, the Constitution renders Section 3(l)(2)

presumptively invalid; it is enforceable only if New Jersey “prove[s] that the restriction furthers a

compelling interest and is narrowly tailored to achieve that interest.” Reed, 135 S. Ct. at 2231.

New Jersey cannot meet that burden for at least four reasons.

       First, Section 3(l)(2) does not survive strict scrutiny because it does not advance a

compelling state interest. The holding of Ashcroft v. Free Speech Coalition, 535 U.S. 234 (2002),

applies directly to this case: “The mere tendency of speech to encourage unlawful acts is not a

sufficient reason for banning it.” Id. at 253. The government lacks a compelling state interest and

“may not prohibit speech” if the speech merely “increases the chance an unlawful act will be

committed ‘at some indefinite future time.’” Id. A mere “remote connection” between speech and

a third party’s criminal conduct is not enough. Id. “Without a significantly stronger, more direct

connection, the Government may not prohibit speech on the ground that it may encourage [third-

parties] to engage in illegal conduct.” Id. Under Ashcroft, New Jersey lacks a compelling state

interest in banning Plaintiffs’ expression of digital firearms information.

       Second, Section 3(l)(2) does not meet strict scrutiny’s narrow tailing requirement because

of plausible, less restrictive alternatives. New Jersey could achieve its ends by banning only the

harmful conduct at issue—not speech that is merely and only sometimes remotely associated with

that conduct. See Bartnicki v. Vopper, 532 U.S. 514, 529 (2001) (“The normal method of deterring

unlawful conduct is to impose an appropriate punishment on the person who engages in it.”).

Indeed, other provisions of SB 2465 do just that by criminalizing the possession of certain firearms.

       Third, Section 3(l)(2) does not survive strict scrutiny because it is substantially

underinclusive. While it criminalizes the “distribution” of digital firearms information, Section

3(l)(2) does nothing about the possession of that same information. While it criminalizes speech

regarding “firearms,” Section 3(l)(2) does nothing about speech regarding other dangerous



                                             15
      Case
        Case
           2:18-cv-01115-RSL
             1:18-cv-00637-RP Document
                               Document155-3
                                        67 Filed
                                              Filed
                                                  12/03/18
                                                    12/17/18Page
                                                              Page
                                                                 1819
                                                                    of of
                                                                       3233



instrumentalities such as poison and bombs. And while it criminalizes speech by normal people,

Section 3(l)(2) does nothing about the speech of firearms manufacturers or wholesalers. The

statute ignores these and many other appreciable sources of the problem it supposedly targets.

Therefore, Section 3(l)(2) is not narrowly tailored. See Reed, 135 S. Ct. at 2231-32.

       Fourth, Section 3(l)(2) does not survive strict scrutiny because New Jersey cannot prove

that the law actually advances the state’s aims. In the First Amendment context, government

justifications backed by mere “anecdote and supposition” will not suffice, United States v. Playboy

Entm’t Grp., Inc., 529 U.S. 803, 822 (2000), and neither will “ambiguous proof,” Brown v. Entm’t

Merchs. Ass’n., 564 U.S. 786, 800 (2011). Compelling “empirical support” of efficacy must be

supplied. Globe Newspaper Co. v. Superior Court for Norfolk County, 457 U.S. 596, 609 (1982).

But there is none here—not in the text of the bill, not its legislative history, and not anywhere else.

Cf. Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292, 2313-14 (2016) (“Determined

wrongdoers, already ignoring existing statutes and safety measures, are unlikely to be convinced

to adopt safe practices by a new overlay of regulations.”).

       In particular, New Jersey’s effort to prove efficacy is bound to fail because the information

they seek to censor is already freely available across the internet. The digital firearms information

that Defense Distributed already published was thereby committed to the internet’s public domain,

where independent republishers beyond Defense Distributed and New Jersey’s control will make

those files readily accessible on one website or another forever—regardless of whether New

Jersey’s Attorney General decides to exact vengeance on the publisher he most dislikes.




                                              16
      Case
        Case
           2:18-cv-01115-RSL
             1:18-cv-00637-RP Document
                               Document155-3
                                        67 Filed
                                              Filed
                                                  12/03/18
                                                    12/17/18Page
                                                              Page
                                                                 1920
                                                                    of of
                                                                       3233



       New Jersey has repeatedly admitted as much in its own court filings, which take the

position that “posting these codes is a bell that can never be un-rung.” Ex. 4 at 99; see also Ex. 6

at 1 (“Once [Defense Distributed] opens that Pandora’s box, it can never be closed.”). Proof of

this reality is, indeed, overwhelming.9 Because of this fact, New Jersey cannot possibly establish

that post-hoc prosecution of Defense Distributed will effectuate its supposed interest in erasing

already-released information from the public domain.

               2.      Overbreadth makes Section 3(l)(2) unconstitutional.

       Plaintiffs are also likely to succeed on the merits of their First Amendment claim because

Section 3(l)(2) is unconstitutionally overbroad. The overbreadth doctrine “prohibits the

Government from banning unprotected speech” where, as is the case with Section 3(l)(2), “a

substantial amount of protected speech is prohibited or chilled in the process.” Ashcroft, 535 U.S.

at 255. Section 3(l)(2) violates this doctrine in no less than six separate ways.

       First, Section 3(l)(2) is overbroad because it criminalizes speech regardless of its

relationship to illegal conduct. Constitutionally, the “government may not prohibit speech because

it increases the chance an unlawful act will be committed ‘at some indefinite future time’”; it may

“suppress speech for advocating the use of force or a violation of law only if ‘such advocacy is

directed to inciting or producing imminent lawless action and is likely to incite or produce such

action.’” Id. at 253-54 (quoting Hess v. Indiana, 414 U.S. 105, 108 (1973) (per curiam), and

Brandenburg v. Ohio, 395 U.S. 444, 447 (1969) (per curiam)). In other words, states can only

prohibit speech to prevent illegal conduct when the speech is “integral to criminal conduct,”

United States v. Stevens, 559 U.S. 460, 468 (2010) (emphasis added). But speech cannot be

“integral to criminal conduct” if it has only a “contingent and indirect” relationship to that conduct.


9
 See Ex. 8 at 1; Ex. 12 at 3; Ex. 23 ¶ 4; Ex. 24; Ex. 27 at 10; Ex. 28 at 1; Ex. 29; Ex. 30; Ex. 32 at
1, 3; Ex. 33; Ex. 37; Ex. 38; Ex. 39; Ex. 40; Ex. 41; Ex. 49; see also Ex. 30; Ex. 31.


                                              17
      Case
        Case
           2:18-cv-01115-RSL
             1:18-cv-00637-RP Document
                               Document155-3
                                        67 Filed
                                              Filed
                                                  12/03/18
                                                    12/17/18Page
                                                              Page
                                                                 2021
                                                                    of of
                                                                       3233



Ashcroft, 535 U.S. at 250. It is not enough for the state to allege, as New Jersey does here, that

there is “some unquantified potential for subsequent criminal acts.” Id. Indeed, the Supreme Court

has recognized that “it would be quite remarkable to hold that speech by a law-abiding possessor

of information can be suppressed in order to deter conduct by a non-law abiding third party.”

Bartnicki, 532 U.S. at 529-30.

       Virtually all of the speech covered by Section 3(l)(2) falls squarely on the protected side

of Brandenburg and Ashcroft’s line, either because the expression’s recipient commits no illegal

act at all or because, if they did, the causal link is merely contingent and indirect. Cf. Staples v.

United States, 511 U.S. 600, 610 (1994) (“[T]here is a long tradition of widespread lawful gun

ownership by private individuals in this country.”). Yet Section 3(l)(2) still criminalizes every

instance of “distribut[ion]” no matter what. That alone constitutes classic overbreadth.

       Second, Section 3(l)(2) is overbroad because it also criminalizes the low-tech, in-person

“offer” and “advertise[ment]” of instructions—squarely protected speech—even if no actual

distribution of the information occurs. In the case of an unconsummated offer or advertisement,

the state lacks a sufficiently compelling interest in applying its content-based speech ban.

       Third, Section 3(l)(2) is overbroad because it criminalizes an “agreement or attempt to

distribute.” New Jersey lacks a compelling interest to criminalize an “agreement or attempt to

distribute” instructions if the distribution never comes to fruition. The same overbreadth logic

applies to the statute’s criminalization of instructions that “may be used” toward a prohibited

purpose but are not in fact.

       Fourth, Section 3(l)(2) is overbroad because it also criminalizes sharing information about

any “firearm component.” This covers a wide array of generic items—such as fasteners, nuts,

bolts, and screws—that have unlimited potential uses and are not unique to firearms. Even if New




                                             18
      Case
        Case
           2:18-cv-01115-RSL
             1:18-cv-00637-RP Document
                               Document155-3
                                        67 Filed
                                              Filed
                                                  12/03/18
                                                    12/17/18Page
                                                              Page
                                                                 2122
                                                                    of of
                                                                       3233



Jersey could criminalize certain speech concerning a completed “firearm,” it could not possibly

criminalize speech about mundane parts available in any hardware store.

       Fifth, Section 3(l)(2) is overbroad because it fails to distinguish between information that

has, and has not, been committed to the public domain. Digital firearms information is already

freely circulating in the public domain because of publications that took place before this law was

enacted. See supra at pp. 16-17 nn. 5-6. “[T]he Government may not . . . restrict individuals from

disclosing information that lawfully comes into their hands in the absence of a ‘state interest of the

highest order.’” United States v. Aguilar, 515 U.S. 593, 605 (1995). However, this statute draws

no distinction between truly novel “instructions” and those that anyone has been able to obtain

with simple Google searches for months. Therefore, the statute’s coverage of these readily-

available files renders it overbroad.

       Finally, the state cannot salvage its statute by proffering a narrow reading. The statute

covers all of these problematic situations too clearly to allow for any such attempt at narrowing

(which would not necessarily bind future criminal prosecutions anyhow). See Dana’s R.R. Supply

v. Att’y Gen., Florida, 807 F.3d 1235, 1242 (11th Cir. 2015) (“We will not, however, contort,

disfigure, or vitiate a law’s plain meaning and readily discerned purpose merely for the sake of

statutory preservation.”). Because Section 3(l)(2)’s ordinary meaning is so overly broad, it creates

an unconstitutional “chilling effect on free speech” for countless Americans, regardless of any

atextual saving construction the state’s lawyers might conjure. Brown v. Entm’t Merchs. Ass’n,

564 U.S. 786, 807 (2011). The overbreadth doctrine does not permit such legerdemain in the First

Amendment context. See Stevens, 559 U.S. at 481.




                                             19
      Case
        Case
           2:18-cv-01115-RSL
             1:18-cv-00637-RP Document
                               Document155-3
                                        67 Filed
                                              Filed
                                                  12/03/18
                                                    12/17/18Page
                                                              Page
                                                                 2223
                                                                    of of
                                                                       3233



               3.      A missing scienter element makes Section 3(l)(2) unconstitutional.

       The Plaintiffs’ First Amendment claim is also likely to succeed because Section 3(l)(2)

lacks a necessary scienter element. States cannot create speech crimes without including a

stringent requirement of scienter—that is, knowledge of the fact that truly distinguishes innocent

acts from guilty ones. See, e.g., Holder v. Humanitarian Law Project, 561 U.S. 1, 16-17 (2010);

New York v. Ferber, 458 U.S. 747, 765 (1982); Smith v. California, 361 U.S. 147, 153-54 (1960).

Section 3(l)(2) lacks the needed scienter element because it does not even require the speaker to

know that instructions will “be used to program a three-dimensional printer to manufacture or

produce a firearm, firearm receiver, magazine, or firearm component”—let alone know that the

recipient would use the information to engage in illegal production of a firearm.10 Hence, the

requisite scienter requirement is missing. See Rice v. Paladin Enters., Inc., 128 F.3d 233, 247-48

(4th Cir. 1997); see also Boos, 485 U.S. at 320-21.

       B.    Plaintiffs will likely succeed on the merits of the Due Process Clause claim.

       Plaintiffs are also likely to succeed on the merits of their claim that Section 3(l)(2) is void

for vagueness under the Due Process Clause. See FAC ¶¶ 147-56.11 “A law may be vague in

violation of the Due Process Clause for either of two reasons: ‘First, it may fail to provide the kind


10
   Federal laws permit the manufacture of a firearm for personal use. See Does an Individual Need
a License to Make a Firearm for Personal Use?, Bureau of Alcohol, Tobacco, Firearms and
Explosives (Nov. 6, 2017), https://www.atf.gov/firearms/qa/does-individual-need-license-make-
firearm-personal-use (“[A] license is not required to make a firearm solely for personal use.”);
William J. Krouse, Gun Control: 3D-Printed AR-15 Lower Receivers, Cong. Res. Serv. Insight, 2
(Aug. 22, 2018), https://fas.org/sgp/crs/misc/IN10957.pdf (“In short, unfinished receivers and the
components needed to build fully functional AR-15s and other firearms are legally available on
the U.S. civilian gun market and can be purchased without a background check under federal
law.”); see also, e.g., 18 U.S.C. § 922(a)(1)(a).
11
   Pre-enforcement facial vagueness challenges are allowed to address the Due Process Clause’s
concern for “arbitrary and discriminatory enforcement,” Act Now to Stop War & End Racism Coal.
& Muslim Am. Soc’y Freedom Found. v. D.C., 846 F.3d 391, 410 (D.C. Cir. 2017), and also to the
extent that they seek to halt the chilling of protected speech, Dana’s, 807 F.3d at 1241. Plaintiffs’
claim implicates both concerns.


                                             20
      Case
        Case
           2:18-cv-01115-RSL
             1:18-cv-00637-RP Document
                               Document155-3
                                        67 Filed
                                              Filed
                                                  12/03/18
                                                    12/17/18Page
                                                              Page
                                                                 2324
                                                                    of of
                                                                       3233



of notice that will enable ordinary people to understand what conduct it prohibits; second, it may

authorize and even encourage arbitrary and discriminatory enforcement.’” Act Now, 846 F.3d at

409 (quoting City of Chicago v. Morales, 527 U.S. 41, 56 (1999)).                  Section 3(l)(2) is

unconstitutionally vague in both respects.

       A key Section 3(l)(2) vagueness problem is that it criminalizes the “publication” of “code

or instructions stored and displayed in electronic format as a digital model that may be used to

program a three-dimensional printer to manufacture or produce a firearm, firearm receiver,

magazine, or firearm component.” Yet it is impossible for sophisticated parties, let alone ordinary

people, to understand what counts as “code . . . that may be used to” engage in the proscribed

programming.

       In the same way that “(w)hat is contemptuous to one man may be a work of art to another,”

Smith v. Goguen, 415 U.S. 566, 575 (1974), what “may be used” by one programmer can be totally

useless to another. Speakers like Defense Distributed cannot tell in advance on which side of the

line their speech will fall. Indeed, like the residual clause at issue in Johnson v. United States, 135

S. Ct. 2551 (2015), Section 3(l)(2) ties the crime’s meaning not to “real-world facts or statutory

elements,” but to a “judicially imagined” notion of what information “may be used” by

hypothetical persons. Id. at 2557.

       Because of indeterminacies like this, the statute both chills speech nationwide and

encourages arbitrary and discriminatory enforcement, see Smith, 415 U.S. at 575 (“Statutory

language of such a standardless sweep allows policemen, prosecutors, and juries to pursue their

personal predilections.”). Indeed, this case proves the latter point especially: the statements made

during Section 3(l)(2)’s signing ceremony show that New Jersey’s Attorney General wishes to

prosecute Defense Distributed not because it poses some sort of unique threat, but because Defense

Distributed and its founder espouse views that New Jersey’s politicians dislike. See Ex. 2.



                                              21
      Case
        Case
           2:18-cv-01115-RSL
             1:18-cv-00637-RP Document
                               Document155-3
                                        67 Filed
                                              Filed
                                                  12/03/18
                                                    12/17/18Page
                                                              Page
                                                                 2425
                                                                    of of
                                                                       3233



       C.      Plaintiffs will likely succeed on the merits of the Commerce Clause claim.

       Plaintiffs are also likely to succeed with the claim that New Jersey has subjected and is

subjecting the Plaintiffs to an unconstitutional deprivation of the right to be free of commercial

restraints that violate the dormant Commerce Clause. See FAC ¶¶ 157-66. Two modes of judicial

review occur in dormant Commerce Clause cases. Apart from the default balancing test of Pike v.

Bruce Church, Inc., 397 U.S. 137 (1970), strict scrutiny applies to any law that discriminates

against out-of-state economic interests on its face, in its purpose, or in its practical effect. E.g.,

Rocky Mtn. Farmers Union v. Corey, 730 F.3d 1070, 1087 (9th Cir. 2013).

       Section 3(l)(2) triggers strict scrutiny because it discriminates against out-of-state

economic interests by “regulat[ing] conduct that takes place exclusively outside the state.”

Backpage.com, LLC v. Hoffman, No. 13-CV-03952 DMC JAD, 2013 WL 4502097, at *11 (D.N.J.

Aug. 20, 2013). Specifically, discrimination occurs with respect to website publication: even

though speakers like Defense Distributed operate their websites in a passive fashion from outside

of New Jersey, Section 3(l)(2) expressly projects New Jersey’s law about what can and cannot be

said on the internet throughout the entire Union. See Am. Libraries Ass’n v. Pataki, 969 F. Supp.

160, 182 (S.D.N.Y. 1997).

       Discrimination also occurs with respect to the statute’s “offer” and “advertisement” bans.

That conduct will often occur entirely outside of New Jersey—such as at the trade shows that

Defense Distributed attends—and still qualify as a crime under Section 3(l)(2).

       Because these applications are direct and substantial parts of the statute, Section 3(l)(2) is

unconstitutional per se, “regardless of whether the statute’s extraterritorial reach was intended by

the legislature.” Healy v. Beer Inst., 491 U.S. 324, 336 (1989); see Am. Booksellers Found. v.

Dean, 342 F.3d 96, 104 (2d Cir. 2003); Pataki, 969 F. Supp. at 182. The Court should so hold.




                                             22
      Case
        Case
           2:18-cv-01115-RSL
             1:18-cv-00637-RP Document
                               Document155-3
                                        67 Filed
                                              Filed
                                                  12/03/18
                                                    12/17/18Page
                                                              Page
                                                                 2526
                                                                    of of
                                                                       3233



       D.      Plaintiffs will likely succeed on the merits of the Supremacy Clause claim.

       Plaintiffs’ complaint pleads that New Jersey is violating 42 U.S.C. § 1983 by censoring

speech with state laws that Congress chose to preempt and immunize the citizenry from. FAC ¶¶

167-73. Plaintiffs are likely to succeed on the merits of this claim for multiple reasons.

               1.      CDA Section 230 preempts Section 3(l)(2).

       First, Congress immunized the Plaintiffs from prosecution under Section 3(l)(2) with the

Communications Decency Act of 1996 (“CDA”), “Congress’s grant of ‘broad immunity’ to

internet service providers ‘for all claims stemming from their publication of information created

by third parties.’” Google, Inc. v. Hood, 822 F.3d 212, 220 (5th Cir. 2016). CDA Section

230(c)(1) provides that, for interactive computer services such as a website, “[n]o provider or user

of an interactive computer service shall be treated as the publisher or speaker of any information

provided by another information content provider.” 47 U.S.C. § 230(c)(1).12 Section 230(e)(3),

in turn, preempts state laws that are “inconsistent with” subsection (c)(1). 47 U.S.C. § 230(e)(3).

       The Plaintiffs’ case directly implicates CDA Section 230. Much of the digital firearms

information that Defense Distributed published in the past, and desires to publish in the future, is

“information provided by another information content provider.” 47 U.S.C. § 230(c)(1).

       The digital firearms information that Defense Distributed published in July 2018 is a

perfect example. “With the exception of the Liberator CAD files, which were previously posted

by Defense Distributed before receiving the State Department’s letter, the other CAD files posted

at this time were created by persons other than Defense Distributed and had been posted on the

internet by persons other than Defense Distributed before Defense Distributed republished them




12
  “The term ‘information content provider’ means any person or entity that is responsible, in whole
or in part, for the creation or development of information provided through the Internet or any
other interactive computer service.” § 230(f)(3).


                                             23
      Case
        Case
           2:18-cv-01115-RSL
             1:18-cv-00637-RP Document
                               Document155-3
                                        67 Filed
                                              Filed
                                                  12/03/18
                                                    12/17/18Page
                                                              Page
                                                                 2627
                                                                    of of
                                                                       3233



on DEFCAD.” Ex. 26 ¶ 19. Thus, while this action certainly concerns the Plaintiffs’ right to

publish new digital firearms information, for purposes of the CDA, this case also implicates

Plaintiffs’ right to republish digital firearms information that was provided by other people

engaged in the open source development process.13

       Section 3(l)(2) criminalizes the distribution of information regardless of whether

information was republished—i.e., “provided by another information content provider.” As such,

Section 3(l)(2) is facially “inconsistent with” Section 230(c)(1) and preempted. This fault makes

Section 3(l)(2) facially invalid, for “there can be no constitutional application of a statute that, on

its face, conflicts with Congressional intent and therefore is preempted by the Supremacy Clause.”

United States v. Arizona, 641 F.3d 339, 346 (9th Cir. 2011).

       This conclusion is not novel. Courts have consistently invalidated similar state criminal

laws because they were preempted by CDA Section 230. See Backpage.com, LLC v. Hoffman,

No. 13-CV-03952 DMC JAD, 2013 WL 4502097, at *1 (D.N.J. Aug. 20, 2013); Backpage.com,

LLC v. Cooper, 939 F. Supp. 2d 805, 823 (M.D. Tenn. 2013); Backpage.com, LLC v. McKenna,

881 F. Supp. 2d 1262, 1271 (W.D. Wash. 2012). The Court should follow those decisions here.

               2.      The State Department’s authority preempts Section 3(l)(2).

       Additionally, New Jersey’s use of Section 3(l)(2) to stop Defense Distributed’s publication

of digital firearms information is preempted by the federal government’s exclusive authority over

foreign affairs. Specifically, Congress charged the executive branch with administering and

enforcing pertinent provisions of the Arms Export Control Act of 1976 (“AECA”), 22 U.S.C. ch.

39, and the International Traffic in Arms Regulations (“ITAR”), 22 C.F.R. Parts 120-130. See 28




13
   A judgment based solely on the CDA would not provide complete relief to Plaintiffs, as
Defendants could rely on other provisions of state law—such as “public nuisance and negligence
laws”—to prohibit the distribution of new digital firearm information. See infra Part II.

                                              24
      Case
        Case
           2:18-cv-01115-RSL
             1:18-cv-00637-RP Document
                               Document155-3
                                        67 Filed
                                              Filed
                                                  12/03/18
                                                    12/17/18Page
                                                              Page
                                                                 2728
                                                                    of of
                                                                       3233



U.S.C. §§ 516, 519; see also 22 U.S.C. § 2778(a)(1); 22 U.S.C. § 2778(g)(6); 22 U.S.C.

§ (e)(2)(A); 22 C.F.R. § 126.7(a).

       By seeking to criminalize Plaintiffs’ publication of matters that the State Department has

expressly authorized for publication, New Jersey seeks to have its legislature take over the

President’s job of “control[ling] the import and the export of defense articles.” § 2778(a)(1).

Indeed, Attorney General Grewal declared, “[t]he federal government is no longer willing to stop

Defense Distributed from publishing this dangerous code, and so New Jersey must step up.” Ex.

6 at 1. States cannot regulate this aspect of foreign policy. See Crosby v. Nat’l Foreign Trade

Council, 530 U.S. 363, 375 (2000); Nat’l Foreign Trade Council, Inc. v. Giannoulias, 523 F. Supp.

2d 731, 738-742 (N.D. Ill. 2007). The Supremacy Clause forbids this usurpation of federal power.

See Armstrong v. Exceptional Child Ctr., Inc., 135 S. Ct. 1378, 1384 (2015).

       E.      Plaintiffs will suffer irreparable harm in the absence of immediate relief.

       New Jersey’s enforcement of Section 3(l)(2) causes irreparable harm currently, and unless

enjoined, will do so to an even greater extent in the near future. Plaintiffs have engaged—and

desire to engage in the future—in at least three distinct courses of conduct that New Jersey’s speech

crime unconstitutionally outlaws. For fear of being prosecuted under New Jersey’s new speech

crime, Plaintiffs have stopped engaging in these constitutionally protected courses of conduct. In

each respect, Plaintiffs’ speech lies squarely within Section 3(l)(2)’s proscriptions. And because

the law is unconstitutional, the looming threat of its enforcement against Plaintiffs causes

irreparable harm.

       First, Section 3(l)(2) causes irreparable harm because Plaintiffs have published digital

firearms information on the internet and intend to do so in the future. See supra pp. 5-6. Section

3(l)(2) clearly covers this conduct by making it a crime to distribute the banned “digital

instructions” “by any means, including the Internet.”




                                             25
      Case
        Case
           2:18-cv-01115-RSL
             1:18-cv-00637-RP Document
                               Document155-3
                                        67 Filed
                                              Filed
                                                  12/03/18
                                                    12/17/18Page
                                                              Page
                                                                 2829
                                                                    of of
                                                                       3233



       Second, Section 3(l)(2) causes irreparable harm because Defense Distributed has published

digital firearms information via the mail and intends to do so in the future. See supra at pp. 7-8.

Section 3(l)(2) clearly covers this conduct by making it a crime to “distribute” the banned “digital

instructions” and defining “distribute” to mean “mail.”

       Third, Section 3(l)(2) causes irreparable harm because Defense Distributed has offered and

advertised digital firearms information and intends to do so in the future. See supra at 8-9. Section

3(l)(2) clearly covers this conduct by making it a crime to “distribute” the banned “digital

instructions” and defining “distribute” to mean “offer” and “advertise.”

       In each of these respects, New Jersey’s enforcement of Section 3(l)(2) would cause

irreparable harm by subjecting the Plaintiffs to unconstitutional punishment. Moreover, the

looming threat of such unconstitutional enforcement causes a nationwide chilling effect that stops

Plaintiffs and other law-abiding people from engaging in speech that the Constitution entitles them

to express freely. See supra at pp. 5-9; Dana’s, 807 F.3d at 1241 (“Litigants who are being ‘chilled

from engaging in constitutional activity,’ . . . suffer a discrete harm independent of enforcement.”).

Both of these harms—the actual enforcement of New Jersey’s unconstitutional criminal law and

the chilling effect caused by the specter of its enforcement—are irreparable. See, e.g., Elrod v.

Burns, 427 U.S. 347, 373 (1976) (plurality op.) (“The loss of First Amendment freedoms, for even

minimal periods of time, unquestionably constitutes irreparable injury.”).14




14
  The irreparable injury requirement is met notwithstanding the United States District Court for
the District of Washington’s entry of a preliminary injunction against the State Department. See
supra note 3. Additionally, New Jersey bears a “formidable” burden to demonstrate that it is no
longer threatening the Plaintiffs. Already, LLC v. Nike, Inc., 568 U.S. 85, 92 (2013). Specifically,
under the “voluntary cessation” doctrine, the Defendant must “show that the challenged behavior
cannot reasonably be expected to recur.” Id. New Jersey cannot meet that burden here because the
state continued its suppression efforts against the Plaintiffs well after the preliminary injunction’s
entry—both by enacting the Section 3(l)(2) speech crime and by continuing its civil legal actions
against Plaintiffs. See Exs. 9-10.


                                             26
       Case
         Case
            2:18-cv-01115-RSL
              1:18-cv-00637-RP Document
                                Document155-3
                                         67 Filed
                                               Filed
                                                   12/03/18
                                                     12/17/18Page
                                                               Page
                                                                  2930
                                                                     of of
                                                                        3233



        F.      The balance of equities favors the Plaintiffs and a preliminary injunction will
                serve the public interest.

        The balance of equities favors an injunction. The Plaintiffs have approached this litigation

in a fair manner, having both exhausted all possible avenues for relief in Defense Distributed I and

sought a Temporary Restraining Order shortly after New Jersey enacted its new speech crime. The

risk of erroneously denying the injunction entails the “potential for extraordinary harm and a

serious chill upon protected speech.” Ashcroft v. Am. Civil Liberties Union, 542 U.S. 656, 671

(2004). “The harm done from letting [an] injunction stand pending a trial on the merits, in contrast,

will not be extensive,” especially where, as here, “[n]o prosecutions have yet been undertaken

under the law, so none will be disrupted if the injunction stands.” Id. The state’s interest in

enforcing under their new law will be just as feasible a few weeks from now as it is at present.

        Finally, it is always in the public interest to prevent the violation of a party’s constitutional

rights. See, e.g., O’Donnell v. Goodhart, 900 F.3d 220, 232 (5th Cir. 2018). And with respect to

preemption, in particular, the “[f]rustration of federal statutes and prerogatives are not in the public

interest.” United States v. Alabama, 691 F.3d 1269, 1301 (11th Cir. 2012).

II.     The Court should enjoin New Jersey’s civil enforcement efforts.

        The Court should also issue a preliminary injunction against the New Jersey Attorney

General’s use of civil legal actions to censor Defense Distributed. In every key respect, the same

constitutional analysis that applies to the new speech crime applies to the New Jersey Attorney

General’s use of civil legal methods to achieve the same censorship ends. Indeed, the application

of “public nuisance and negligence laws” to speech on the internet is orders-of-magnitude more

overbroad, underinclusive, and vague than Section 3(l)(2). Additionally, the Plaintiffs are likely

to succeed on the merits of their Section 1983 action’s First Amendment claim because New

Jersey’s conduct violates the doctrine regarding unconstitutional prior restraints. See FAC ¶ 124.




                                               27
      Case
        Case
           2:18-cv-01115-RSL
             1:18-cv-00637-RP Document
                               Document155-3
                                        67 Filed
                                              Filed
                                                  12/03/18
                                                    12/17/18Page
                                                              Page
                                                                 3031
                                                                    of of
                                                                       3233



       New Jersey’s delivery of a cease-and-desist letter to Defense Distributed constitutes a prior

restraint because it demands—in advance, and upon pain of legal punishment—that Defense

Distributed never publish “printable-gun computer files for use by New Jersey residents.” Ex. 3

at 1. So do civil actions like the New Jersey Attorney General’s effort to obtain an ex parte

temporary restraining order against Defense Distributed. See Ex. 4.

       As prior restraints, the state’s civil censorship efforts bear a heavy presumption of

unconstitutionality. See Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 71-72 (1963); Test Masters

Educ. Servs., Inc. v. Singh, 428 F.3d 559, 579 (5th Cir. 2005). But New Jersey cannot overcome

this burden. The same reasoning that prevents Section 3(l)(2) from surviving strict scrutiny also

spells defeat for the civil censorship effort as a prior restraint. See Bernard v. Gulf Oil Co., 619

F.2d 459, 473 (5th Cir. 1980) (en banc), aff'd, 452 U.S. 89 (1981).

       Importantly, this constitutional violation encompasses both the action taken directly

against Defense Distributed and New Jersey’s associated efforts to threaten, coerce, and intimidate

Defense Distributed’s service providers. See Backpage.com, LLC v. Dart, 807 F.3d 229 (7th Cir.

2015); Okwedy v. Molinari, 333 F.3d 339 (2d Cir. 2003); Rattner v. Netburn, 930 F.2d 204 (2d

Cir. 1991). Backpage.com, LLC is on all fours, and supports every major element of Defense

Distributed’s request for this additional category of injunctive relief.

                                          CONCLUSION

       The motion for a preliminary injunction should be granted. The Court should enjoin

Defendant Gurbir Grewal, in his official capacity as New Jersey Attorney General, from enforcing

Section 3(l)(2) of Senate Bill 2465 against the Plaintiffs. The Court should also enjoin the New

Jersey Attorney General’s use of cease-and-desist letters and other civil legal actions to stop the

Plaintiffs’ publication of digital firearms information.




                                              28
      Case
        Case
           2:18-cv-01115-RSL
             1:18-cv-00637-RP Document
                               Document155-3
                                        67 Filed
                                              Filed
                                                  12/03/18
                                                    12/17/18Page
                                                              Page
                                                                 3132
                                                                    of of
                                                                       3233



Date: December 4, 2018.                    Respectfully submitted,

                                           BECK REDDEN LLP
                                           By /s/ Chad Flores
                                           Chad Flores*
                                           cflores@beckredden.com
                                           State Bar No. 24059759
                                           1221 McKinney St., Suite 4500
                                           Houston, TX 77010
                                           (713) 951-3700 | (713) 952-3720 (fax)

                                           FARHANG & MEDCOFF
                                           Matthew Goldstein*
                                           mgoldstein@fmlaw.law
                                           D.C. Bar No. 975000
                                           4801 E. Broadway Blvd., Suite 311
                                           Tucson, AZ 85711
                                           (202) 550-0040 | (520) 790-5433 (fax)

                                           Josh Blackman
                                           joshblackman@gmail.com
                                           Virginia Bar No. 78292
                                           1303 San Jacinto Street
                                           Houston, TX 77002
                                           (202) 294-9003 | (713) 646-1766 (fax)

                                           *Admitted pro hac vice

                                           Attorneys for Plaintiffs Defense Distributed
                                           and Second Amendment Foundation, Inc.




                                    29
      Case
        Case
           2:18-cv-01115-RSL
             1:18-cv-00637-RP Document
                               Document155-3
                                        67 Filed
                                              Filed
                                                  12/03/18
                                                    12/17/18Page
                                                              Page
                                                                 3233
                                                                    of of
                                                                       3233



                              CERTIFICATE OF SERVICE

On December 4, 2018, I served this filing on the following persons via CM/ECF:

       Counsel for Defendants Gurbir S. Grewal and Matthew Denn
       Kenneth W. Taber
       Ronald Casey Low

       Counsel for Defendant Michael Feuer
       Connie K. Chan
       James P. Clark
       Michael M. Walsh
       Jason P. Steed

       Counsel for Defendants Josh Shapiro and Thomas Wolf
       J. David Cabello
       John D. Kimball

       Counsel for Defendant Andrew Cuomo
       Pete Marketos
       Tyler Bexley

       Counsel for Plaintiffs
       Chad Flores
       Matthew A. Goldstein
       Joshua Michael Blackman


/s/ Chad Flores
Chad Flores




                                          30
Case 2:18-cv-01115-RSL Document 155-4 Filed 12/17/18 Page 1 of 54




                            Exhibit D
      Case
      Case2:18-cv-01115-RSL
           1:18-cv-00637-RP Document
                            Document65-26
                                     155-4 Filed
                                           Filed12/04/18
                                                 12/17/18 Page
                                                          Page12of
                                                                of53
                                                                   54



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION


DEFENSE DISTRIBUTED and SECOND §                      Case No. 1:18-CV-637-RP
AMENDMENT FOUNDATION, INC.,               §
                                          §
                     Plaintiffs,          §
                                          §
                     v.                   §
                                          §
GURBIR GREWAL, in his official §
capacity as New Jersey Attorney General; §
MICHAEL FEUER, in his official §
capacity as Los Angeles City Attorney; §
ANDREW CUOMO, in his official §
capacity as New York Governor; §
MATTHEW DENN, in his official §
capacity as Attorney General of the State §
of Delaware; JOSH SHAPIRO, in his §
official capacity as Attorney General of §
Pennsylvania; and THOMAS WOLF, in §
his official capacity as Pennsylvania §
Governor,                                 §
                                          §
                      Defendants.

                   DECLARATION OF PALOMA HEINDORFF

      I, Paloma Heindorff, declare:
      1.     I am a resident of Texas.
      2.     I am a custodian of records and Director of Defense Distributed
                      DEFENSE DISTRIBUTED AND DEFCAD
      3.     Defense Distributed is a Texas corporation headquartered in Austin, Texas.
      4.     Defense Distributed is organized and operated for the purpose of defending
the civil liberty of popular access to arms guaranteed by the United States Constitution.


                                           1
       Case
       Case2:18-cv-01115-RSL
            1:18-cv-00637-RP Document
                             Document65-26
                                      155-4 Filed
                                            Filed12/04/18
                                                  12/17/18 Page
                                                           Page23of
                                                                 of53
                                                                    54




To that end, Defense Distributed facilitates global access to, and the collaborative
production of, information and knowledge related to the digital manufacturing of arms;
and publishes and distributes, at no cost to the public, such information and knowledge
on the internet in promotion of the public interest.
       5.     Defense Distributed has distributed computer-aided design (“CAD”) files
and other digital information that can assist efforts to digitally manufacture or produce
firearms or firearm components (“digital firearms information”). With respect to a given
firearm component, the digital firearms information that Defense Distributed distributes
takes the form of stereolithography (.stl) files about the component, Initial Graphics
Exchange Specification (.igs) files about the component, SoLiDworks PaRT (.sldprt) files
about the component, SketchUp (.skp) files about the component, Standard for the
Exchange of Product Data (“STEP”) (.stp) files about the component, diagrams of the
component, renderings of the component, “read me” plain text files about the
component’s assembly methods, “read me” plain text files about the National Firearms
Act and the Undetectable Firearms Act, and/or software licenses. Defense Distributed
desires and intends to continue distributing digital firearms information lawfully.
       6.     Defense Distributed’s distributions have included the sale, giving,
providing, mailing, delivering, publishing, circulating, disseminating, presenting,
exhibiting, displaying, sharing, advertising, offering, and/or making available of digital
firearms information. Defense Distributed desires and intends to continue distributing
digital firearms information in these manners lawfully.
       7.     To accomplish its distribution activities, Defense Distributed maintains a
publicly accessible website at www.defcad.org and www.defcad.com (collectively
referred to as “DEFCAD”). Posting information on DEFCAD is a primary means by
which Defense Distributed accomplishes its distribution of digital firearms information.
Defense Distributed desires and intends to continue maintaining DEFCAD lawfully.


                                              2
      Case
      Case2:18-cv-01115-RSL
           1:18-cv-00637-RP Document
                            Document65-26
                                     155-4 Filed
                                           Filed12/04/18
                                                 12/17/18 Page
                                                          Page34of
                                                                of53
                                                                   54




    DISTRIBUTION OF DIGITAL FIREARMS INFORMATION—ROUND ONE
       8.     Beginning in 2012, Defense Distributed generated digital firearms
information in the form of CAD files that can assist an individual in digitally
manufacturing or producing a single-shot firearm known as the “Liberator,” a firearm
receiver for AR-15 rifles, and a magazine for AR-15 rifles. Defense Distributed posted
this digital firearms information on DEFCAD for free download by the public.
       9.     The digital firearms files that Defense Distributed published about the
“Liberator” are accurately described by docket entry number 36-2 in Defense Distributed
et al. v. United States Department of State et al., No. 1:15-372-RP (W.D. Tex.).
       10.    Some of the digital firearms information that Defense Distributed posted to
DEFCAD at this time was originally created by other information content providers and
posted on other websites before Defense Distributed posted the information to DEFCAD.
       11.    The digital firearms information that Defense Distributed posted to
DEFCAD at this time was downloaded approximately 100,000 times. News reports
documented this. Exhibit A is an exemplary news article that provides proof of this fact.
       12.    In May 2013, Defense Distributed received a letter dated May 8, 2013,
from Glenn Smith, Chief of the Enforcement Division at the State Department
Directorate of Defense Trade Controls. Exhibit B is a copy of that letter.
       13.    The State Department letter warned that the digital firearms information
published on DEFCAD is described in the International Traffic in Arms Regulations, 22
C.F.R. Parts 120-130 (“ITAR”), and that Defense Distributed may have released
ITAR-controlled technical data without required prior authorization from the State
Department. The State Department letter instructed Defense Distributed to remove the
digital firearms information from public access.
       14.    At the time it posted this set of digital firearms information on DEFCAD,
Defense Distributed did not know that the government would demand to pre-approve its


                                             3
       Case
       Case2:18-cv-01115-RSL
            1:18-cv-00637-RP Document
                             Document65-26
                                      155-4 Filed
                                            Filed12/04/18
                                                  12/17/18 Page
                                                           Page45of
                                                                 of53
                                                                    54




speech. Defense Distributed believed, and continues to believe, that its right to distribute
digital firearms information on the Internet and otherwise is guaranteed by the United
States Constitution. Nevertheless, due to fears of adverse civil and criminal legal action,
Defense Distributed promptly complied with the State Department’s demands and
removed this set of digital firearms information from public access on DEFCAD.
       15.    But for the State Department’s imposition of the prior restraint upon the
distribution of the digital firearms information, Defense Distributed would have
continued to freely distribute this set of digital firearms information on DEFCAD.
    DISTRIBUTION OF DIGITAL FIREARMS INFORMATION—ROUND TWO
       16.    In 2015, Defense Distributed and the Second Amendment Foundation, later
joined by Conn Williamson, filed a lawsuit in the United States District Court for the
Western District of Texas against the State Department and several of its officers, styled
Defense Distributed et al. v. United States Department of State et al., No. 1:15-372-RP
(W.D. Tex.) (hereinafter “Defense Distributed I”). As part of this action, among other
things, Defense Distributed challenged the constitutionality of the State Department’s
prior restraint of public speech imposed under the ITAR.
       17.    In June 2018, the Defense Distributed I Plaintiffs entered into a settlement
agreement with the State Department. The Settlement Agreement requires, among other
things, that the State Department issue a license to the Defense Distributed I Plaintiffs
that allows them to freely publish digital firearms information. Exhibit C is a copy of the
Settlement Agreement.
       18.    On July 27, 2018, the State Department issued the license to Defense
Distributed and the other Defense Distributed I Plaintiffs. Exhibit D is a copy of that
license.
       19.    Beginning on July 27, 2018, Defense Distributed published digital firearms
information on the Internet at DEFCAD for free download by the public. This set of


                                             4
      Case
      Case2:18-cv-01115-RSL
           1:18-cv-00637-RP Document
                            Document65-26
                                     155-4 Filed
                                           Filed12/04/18
                                                 12/17/18 Page
                                                          Page56of
                                                                of53
                                                                   54




digital firearms information consisted of ten subsets of CAD files, including the Liberator
CAD files. With the exception of the Liberator CAD files, which were previously posted
by Defense Distributed before receiving the State Department’s letter, the other CAD
files posted at this time were created by persons other than Defense Distributed and had
been posted on the internet by persons other than Defense Distributed before Defense
Distributed republished them on DEFCAD.
       20.    The Liberator files that Defense Distributed published to DEFCAD
exemplify the kind of digital firearms information that Defense Distributed intends to
develop and distribute in the future. The other files that Defense Distributed published to
DEFCAD are accurately described by Exhibit I, and they too exemplify the kind of
digital firearms information that Defense Distributed intends to distribute in the future.
       21.    Beginning on July 29, 2018, various state attorney generals filed lawsuits in
New Jersey, Pennsylvania, and Washington State to stop Defense Distributed’s
publication of digital firearms information online.       In the course of this litigation,
Defense Distributed agreed to take certain measures to block online access to the digital
firearms information by persons in New Jersey, Pennsylvania, and Los Angeles. But for
the states’ unfounded legal actions, Defense Distributed would not have engaged in these
access-blocking activities.
       22.    On July 30, 2018, attorney generals of various states sued the State
Department and the Defense Distributed I Plaintiffs in State of Washington et al., v.
United States Department of State et al., No. 2:18-cv-1115-RSL (W.D. Wash.). In that
action, Judge Robert Lasnik issued a temporary restraining order that enjoined the State
Department from implementing or enforcing the license and an ITAR regulatory change
that the State Department had made for the purpose of complying with the Settlement
Agreement.
       23.    Despite this ruling, Defense Distributed maintains that the Constitution


                                              5
       Case
       Case2:18-cv-01115-RSL
            1:18-cv-00637-RP Document
                             Document65-26
                                      155-4 Filed
                                            Filed12/04/18
                                                  12/17/18 Page
                                                           Page67of
                                                                 of53
                                                                    54




guarantees its right to distribute the digital firearms information at issue. Nonetheless,
out of an abundance of caution and for fear of further prosecution, Defense Distributed
ceased posting digital firearms information to DEFCAD for free download by the public.
       24.    Judge Lasnik issued a preliminary injunction on August 27, 2018. The
preliminary injunction reaffirmed the temporary restraining order, enjoining the State
Department from implementing the license and the ITAR regulatory change that it had
made for the purpose of complying with the Settlement Agreement.
       25.    During the preliminary injunction proceedings, the State of Washington
Attorney General’s office, speaking on behalf of all of that case’s plaintiffs, and the
Department of Justice, speaking on behalf of the State Department, represented to Judge
Lasnik that it is legal for Defense Distributed to hand or mail digital firearms information
to U.S. persons in the United States. Exhibit E is the transcript of those proceedings.
   DISTRIBUTION OF DIGITAL FIREARMS INFORMATION—ROUND THREE
       26.    After August 27, 2018, in light of the representations that both the state and
federal governments made to Judge Lasnik during the preliminary injunction
proceedings, Defense Distributed used DEFCAD to advertise and offer digital firearms
information for sale to U.S. persons, as defined in the ITAR, inside the United States (i.e.,
domestic-only sales). Exhibit F is a DEFCAD advertisement that exemplifies these
efforts. In advertisements and offers, DEFCAD provided notice that domestic sales of
the information were not available to residents of New Jersey, Pennsylvania, and other
states involved in the multidistrict litigation (a/k/a states “behind the Blue Wall”). Exhibit
G is an exemplary DEFCAD publication that provides such a notice.
       27.    In conjunction with these advertisements and offers, Defense Distributed
sold digital firearms information by using an ecommerce platform on DEFCAD to
facilitate the transaction and using the U.S. Postal Service as its means of delivering the
information. After customers entered an order using DEFCAD’s online ecommerce


                                              6
       Case
       Case2:18-cv-01115-RSL
            1:18-cv-00637-RP Document
                             Document65-26
                                      155-4 Filed
                                            Filed12/04/18
                                                  12/17/18 Page
                                                           Page78of
                                                                 of53
                                                                    54




platform, and following Defense Distributed’s review, Defense Distributed placed
purchased information on a USB drive or SD card and mailed the drive or card to
domestic-only sales customers via the U.S. Postal Service.
       28.    On November 2, 2018, Defense Distributed learned that the New Jersey
Legislature passed Senate Bill 2465, Section 3(l)(2) of which, if signed into law by the
Governor, would make it a crime to, among other things “publish, circulate, disseminate,
present, exhibit, display, share, advertise, offer, or make available via the Internet or by
any other means” to a person in New Jersey any digital instructions in the form of CAD
files or other electronic code or instructions that “may be used” to program a 3D printer
to manufacture or produce a firearm, firearm receiver, magazine, or firearm component.
       29.    Realizing that the New Jersey Governor may sign Senate Bill 2465 at any
time, Defense Distributed feared criminal enforcement of the new law against Defense
Distributed, its officers, its employees, or its agents. Namely, Defense Distributed feared
the commencement of criminal enforcement actions under Section 3(l)(2) if digital
firearms information was ever provided to a person in New Jersey, if digital firearms
information was ever offered for sale to a person in New Jersey, if digital firearms
information was ever advertised for sale to a person in New Jersey, if digital firearms
information was presented or exhibited or displayed to a person in New Jersey, and if
digital firearms information was otherwise distributed to a person in New Jersey. Based
upon this fear, Defense Distributed ceased offering, advertising, selling, or otherwise
distributing digital firearms information on DEFCAD.          All distributions of digital
firearms information via DEFCAD ceased. This involved blocking all public access to
DEFCAD and halting all shipments of digital firearms information via the U.S. Postal
Service. Exhibit I provides proof of this fact.
       30.    I saw New Jersey’s Governor sign Senate Bill 2465 on November 11, 2018.
At that event, New Jersey’s Attorney General stated that Defense Distributed was a focus


                                              7
      Case
      Case2:18-cv-01115-RSL
           1:18-cv-00637-RP Document
                            Document65-26
                                     155-4 Filed
                                           Filed12/04/18
                                                 12/17/18 Page
                                                          Page89of
                                                                of53
                                                                   54




of the new law. This and other official statements made by the New Jersey Governor and
Attorney General confirm Defense Distributed’s fear that any further distribution of
digital firearms information will likely result in enforcement actions against Defense
Distributed, as well as against Defense Distributed’s officers, employees, and/or agents.
       31.    Because of New Jersey’s effort to criminalize and otherwise censor the
distribution of digital firearms information that “may be used” to program a 3D printer to
manufacture or produce a firearm, firearm receiver, magazine, or firearm component,
Defense Distributed has incurred and continues to incur the burden of altering its
business practices to avoid the risk that the New Jersey Attorney General will prosecute
Defense Distributed and/or Defense Distributed’s officers, employees, and/or agents for
information received or information that is merely viewed by a person in New Jersey.
       32.    Because of New Jersey’s effort to criminalize and otherwise censor the
distribution of digital firearms information, Defense Distributed refrains from engaging
in the following constitutionally protected activities that it would otherwise conduct
lawfully:
       A.     Posting digital firearms information on the DEFCAD website for free
              download by the public;
       B.     Selling digital firearms information to persons in New Jersey on the
              DEFCAD website for shipment on USB drive or SD cards mailed via the
              U.S. Postal Service;
       C.     Advertising its digital firearms information offerings on the DEFCAD
              website.
       D.     Participating in trade shows where Defense Distributed is unable to
              determine the state of residence of attendees that may view its displays and
              other advertisements;
       E.     Sending advertisements via email lists where Defense Distributed is unable


                                            8
Case
 Case2:18-cv-01115-RSL
      1:18-cv-00637-RP Document 65-26
                                155-4 Filed 12/04/18
                                            12/17/18 Page 9
                                                          10ofof53
                                                                 54
    Case
    Case2:18-cv-01115-RSL
         1:18-cv-00637-RP Document
                          Document65-26
                                   155-4 Filed
                                         Filed12/04/18
                                               12/17/18 Page
                                                        Page10
                                                             11of
                                                                of53
                                                                   54



	
	
                                    	
                                    	
                                 	
                             Exhibit	A	
                                    	
                                    	
	                        	
                      Case
                      Case2:18-cv-01115-RSL
                           1:18-cv-00637-RP Document
                                            Document65-26
                                                     155-4 Filed
                                                           Filed12/04/18
                                                                 12/17/18 Page
                                                                          Page11
                                                                               12of
                                                                                  of53
                                                                                     54
3D-Printed Gun's Blueprints Downloaded 100,000 Times In Two Days (With Some Help From Kim Dotcom)                                11/19/18, 10(03 PM




             111,437 views | May 8, 2013, 05:12pm



             3D-Printed Gun's Blueprints
             Downloaded 100,000 Times In Two
             Days (With Some Help From Kim
             Dotcom)
                             Andy Greenberg Forbes Staff
                             Security
                             Covering the worlds of data security, privacy and hacker culture.




             If gun control advocates hoped to prevent
             blueprints for the world's first fully 3D-
             printable gun from spreading online, that
             horse has now left the barn about a hundred
             thousand times.

             That's the number of downloads of the 3D-
             printable file for the so-called "Liberator" gun
             that the high-tech gunsmithing group Defense
             Distributed has seen in just the last two days,
             a member of the group tells me. The gun's
             CAD files have been ten times more popular
             than any component the group has previously
             made available, parts that have included the
                                                                                          Defense Distributed founder Cody Wilson,
             body of an AR-15 and the magazine for an                                     displaying the world's first fully 3D-printed
                                                                                          gun, the "Liberator." Click to enlarge.
             AK-47."This has definitely been our most                                     (Credit: Michael Thad Carter for Forbes)



https://www.forbes.com/sites/andygreenberg/2013/05/08/3d-printed-…00-times-in-two-days-with-some-help-from-kim-dotcom/#ce0082610b88       Page 1 of 7
                      Case
                      Case2:18-cv-01115-RSL
                           1:18-cv-00637-RP Document
                                            Document65-26
                                                     155-4 Filed
                                                           Filed12/04/18
                                                                 12/17/18 Page
                                                                          Page12
                                                                               13of
                                                                                  of53
                                                                                     54
3D-Printed Gun's Blueprints Downloaded 100,000 Times In Two Days (With Some Help From Kim Dotcom)                                11/19/18, 10(03 PM



             well-received download," says Haroon Khalid, a developer working with Defense
             Distributed. "I don't think any of us predicted it would be this much."

             Update: The State Department has now demanded Defense Distributed take
             down its printable gun files due to possible export control violations.

             The controversial gun-printing group is hosting those files, which include
             everything from the gun's trigger to its body to its barrel, on a service that has
             attracted some controversy of its own: Kim Dotcom's Mega storage site. Although
             the blueprint is only publicly visible on Defense Distributed's own website
             Defcad.org, users who click on it are prompted to download the collection of CAD
             files from Mega.co.nz, which advertises that it encrypts all users' information and
             has a reputation for resisting government surveillance. Update: Mega now says
             it's deleting the gun files from its servers, and Kim Dotcom has declared the
             weapon a "serious threat to the security of the community."

             Cody Wilson, Defense Distributed's 25-year-old founder, says that the group
             chose to use Mega mostly because it was fast and free. But he also says he feels a
             degree of common cause with Kim Dotcom, the ex-hacker chief executive of Mega
             who has become a vocal critic of the U.S. government after being indicted for
             copyright infringement and racketeering in early 2012. "We're sympathetic to
             Kim Dotcom," says Wilson. "There are plenty of services we could have used, but
             we chose this one. He's down for the struggle."

             The most downloads of Defense Distributed's "Liberator," surprisingly, haven't
             come from the U.S., but from Spain, according to Khalid's count. The U.S. is
             second, ahead of Brazil, Germany, and the U.K., he says, although he wasn't able
             to provide absolute download numbers for each country.




https://www.forbes.com/sites/andygreenberg/2013/05/08/3d-printed-…00-times-in-two-days-with-some-help-from-kim-dotcom/#ce0082610b88     Page 2 of 7
                      Case
                      Case2:18-cv-01115-RSL
                           1:18-cv-00637-RP Document
                                            Document65-26
                                                     155-4 Filed
                                                           Filed12/04/18
                                                                 12/17/18 Page
                                                                          Page13
                                                                               14of
                                                                                  of53
                                                                                     54
3D-Printed Gun's Blueprints Downloaded 100,000 Times In Two Days (With Some Help From Kim Dotcom)                                11/19/18, 10(03 PM




             YOU MAY ALSO LIKE




             Update: Although Spain was initially outpacing the U.S. in downloads, it seems
             more Americans have now downloaded the file.

             The gun's blueprint, of course, may have also already spread far wider than
             Defense Distributed can measure. It's also been uploaded to the filesharing site
             the Pirate Bay, where it's quickly become one of the most popular files in the site's
             3D-printing category. "This is the first in what will become an avalanche of
             undetectable, untraceable, easy-to-manufacture weapons that will turn the tables
             on evil-doers the world over," writes one user with the name DakotaSmith on the
             site. "Share and enjoy."

             It's worth noting that only a fraction of those who download the printable gun file
             will ever try to actually create one. Defense Distributed used an $8,000 second-
             hand Stratasys Dimension SST to print their prototype, a 3D printer that the vast
             majority of its fans won't have access to.

             Nonetheless the "Liberator," which I first revealed last Friday and then witnessed
             being test-fired over the weekend, has caused an enormous stir online. Defense
             Distributed says that it received 540,000 users to its website in the two days since
             its printable gun was released, and its video revealing the gun has attracted 2.8
             million views on YouTube.

             The project has also already immediately inspired a legal backlash. New York
             congressmen Steve Israel and Chuck Schumer have both called for the renewal of
             the Undetectable Firearms Act to ban any gun that can't be spotted with a metal
             detector.



https://www.forbes.com/sites/andygreenberg/2013/05/08/3d-printed-…00-times-in-two-days-with-some-help-from-kim-dotcom/#ce0082610b88     Page 3 of 7
                      Case
                      Case2:18-cv-01115-RSL
                           1:18-cv-00637-RP Document
                                            Document65-26
                                                     155-4 Filed
                                                           Filed12/04/18
                                                                 12/17/18 Page
                                                                          Page14
                                                                               15of
                                                                                  of53
                                                                                     54
3D-Printed Gun's Blueprints Downloaded 100,000 Times In Two Days (With Some Help From Kim Dotcom)                                11/19/18, 10(03 PM



             But Defense Distributed's real goal hasn't been to create an undetectable gun so
             much as an uncensorable, digital one. As the group's founder radical libertarian
             founder Cody Wilson sees it, firearms can be made into a printable file that blurs
             the line between gun control and information censorship, blending the First
             Amendent and the Second and demonstrating how technology can render the
             government irrelevant.

             "Call me crazy, but I see a world where contraband will pass underground
             through the data cables to be printed in our homes as the drones move overhead,"
             Wilson said when we first spoke in August of last year. "I see a kind of poetry
             there…I dream of this very weird future and I’d like to be a part of it."

             —




https://www.forbes.com/sites/andygreenberg/2013/05/08/3d-printed-…00-times-in-two-days-with-some-help-from-kim-dotcom/#ce0082610b88     Page 4 of 7
                      Case
                      Case2:18-cv-01115-RSL
                           1:18-cv-00637-RP Document
                                            Document65-26
                                                     155-4 Filed
                                                           Filed12/04/18
                                                                 12/17/18 Page
                                                                          Page15
                                                                               16of
                                                                                  of53
                                                                                     54
3D-Printed Gun's Blueprints Downloaded 100,000 Times In Two Days (With Some Help From Kim Dotcom)                                11/19/18, 10(03 PM




             Follow me on Twitter, and check out my new book, This Machine Kills
             Secrets: How WikiLeakers, Cypherpunks and Hacktivists Aim To
             Free The World’s Information.

             Related on Forbes:




https://www.forbes.com/sites/andygreenberg/2013/05/08/3d-printed-…00-times-in-two-days-with-some-help-from-kim-dotcom/#ce0082610b88     Page 5 of 7
                      Case
                      Case2:18-cv-01115-RSL
                           1:18-cv-00637-RP Document
                                            Document65-26
                                                     155-4 Filed
                                                           Filed12/04/18
                                                                 12/17/18 Page
                                                                          Page16
                                                                               17of
                                                                                  of53
                                                                                     54
3D-Printed Gun's Blueprints Downloaded 100,000 Times In Two Days (With Some Help From Kim Dotcom)                                11/19/18, 10(03 PM



                                                                                  Gallery: Ten Wild Things You
                                                                                  Can 3D Print At Home
                                                                                  10 images

                                                                                  View gallery




             I'm a technology, privacy, and information security reporter and most recently
             the author of the book This Machine Kills Secrets, a chronicle of the history and
             future of infor... MORE




https://www.forbes.com/sites/andygreenberg/2013/05/08/3d-printed-…00-times-in-two-days-with-some-help-from-kim-dotcom/#ce0082610b88     Page 6 of 7
                      Case
                      Case2:18-cv-01115-RSL
                           1:18-cv-00637-RP Document
                                            Document65-26
                                                     155-4 Filed
                                                           Filed12/04/18
                                                                 12/17/18 Page
                                                                          Page17
                                                                               18of
                                                                                  of53
                                                                                     54
3D-Printed Gun's Blueprints Downloaded 100,000 Times In Two Days (With Some Help From Kim Dotcom)                                11/19/18, 10(03 PM




             106,791 views | Nov 1, 2018, 09:00am



             #Futureproofing: Why This
             Company Sources Talent Locally
             (And Why You Should Too)
                             U.S. Chamber of Commerce Staff Brand Contributor
                             Grads of Life BRANDVOICE




                             U.S. Chamber of Commerce Staff Brand Contributor                                                 Follow




             Every day, American businesses are solving some of the world’s greatest challenges, and in
             the process, they’re creating opportunity, strengthening their communities, and moving our
             country forward. Brought to you by the U.S. Chamber of Commerce, Free Enterprise brings
             their... Read More




https://www.forbes.com/sites/andygreenberg/2013/05/08/3d-printed-…00-times-in-two-days-with-some-help-from-kim-dotcom/#ce0082610b88     Page 7 of 7
    Case
    Case2:18-cv-01115-RSL
         1:18-cv-00637-RP Document
                          Document65-26
                                   155-4 Filed
                                         Filed12/04/18
                                               12/17/18 Page
                                                        Page18
                                                             19of
                                                                of53
                                                                   54



	
	
                                    	
                                    	
                                 	
                             Exhibit	B	
	                        	
         Case
         Case2:18-cv-01115-RSL
              1:18-cv-00637-RP Document
                               Document65-26
                                        155-4 Filed
                                              Filed12/04/18
                                                    12/17/18 Page
                                                             Page19
                                                                  20of
                                                                     of53
                                                                        54




                                            United States Department of State
                                            Bureau of Political-Militmy Affairs
                                            Office of Defense Trade Controls Compliance
                                            Washington, D.C. 20522-0ll2




                                                                   MAY CIS 2013
In reply refer to


Mr. Cody Wilson




Dear Mr. Wilson:

       The Department of State, Bureau of Political Military Affairs, Office of Defense
Trade Controls Compliance, Enforcement Division (DTCC/END) is responsible for
compliance with and civil enforcement of the Arms Export Control Act (22 U.S.C.
2778) (AECA) and the AECA's implementing regulations, the International Traffic in
Arms Regulations (22 C.F.R. Parts 120-130) (ITAR). The AECA and the ITAR impose
certain requirements and restrictions on the transfer of, and access to, controlled defense
articles and related technical data designated by the United States Munitions List
(USML) (22 C.F.R. Part 121).

      DTCC/END is conducting a review of technical data made publicly available by
Defense Distributed through its 3D printing website, DEFCAD.org, the majority of
which appear to be related to items in Category I of the USML Defense Distributed
may have released ITAR-controllcd technical data without the required prior
authorization from the Directorate of Defense Trade Controls (DDTC), a violation of
theiTAR.

       Technical data regulated under the ITAR refers to information required for the
design, development, production, manufacture, assembly, operation, repair, testing,
maintenance or modification of defense articles, including information in the form of
blueprints, drawings, photographs, plans, instructions or documentation. For a complete
definition of technical data, see § 120.10 of the ITAR. Pursuant to § 127.1 of the IT AR,
        Case
        Case2:18-cv-01115-RSL
             1:18-cv-00637-RP Document
                              Document65-26
                                       155-4 Filed
                                             Filed12/04/18
                                                   12/17/18 Page
                                                            Page20
                                                                 21of
                                                                    of53
                                                                       54
                                           -2-


it is unlawful to export any defense article or technical data for which a license or
written approval is required without first obtaining the required authorization from the
DDTC. Please note that disclosing (including oral or visual disclosure) or transferring
technical data to a foreign person, whether in the United States or abroad, is considered
an export under§ 120.17 of the ITAR.

       The Department believes Defense Distributed may not have established the
proper jurisdiction of the subject technical data. To resolve this matter officially, we
request that Defense Distributed submit Commodity Jurisdiction (CJ) determination
requests for the following selection of data files available on DEFCAD.org, and any
other technical data for which Defense Distributed is unable to determine proper
jurisdiction:

       l. Defense Distributed Liberator pistol
      2. .22 electric
      3. 125mm BK-14M high-explosive anti-tank warhead
      4. 5.56/.223 muzzle brake
      5. Springfield XD-40 tactical slide assembly
      6. Sound Moderator- slip on
      7. "The Dirty Diane" 1/2-28 to 3/4-16 STP S3600 oil filter silencer adapter
      8. 12 gauge to .22 CB sub-caliber insert
      9. Voltlock electronic black powder system
       10. VZ-58 front sight.

      DTCC!END requests that Defense Distributed submit its CJ requests within three
weeks of receipt of this letter and notify this office of the final CJ determinations. All
CJ requests must be submitted electronically through an online application using the
DS-4076 Commodity Jurisdiction Request Form. The form, guidance for submitting CJ
requests, and other relevant information such as a copy of the ITAR can be found on
DDTC's website at http:!/www.pmddtc.state.gov.

       Until the Department provides Defense Distributed with final CJ determinations,
Defense Disttibuted should treat the above technical data as ITAR-controlled. This
means that all such data should be removed from public access immediately. Defense
Distributed should also review the remainder of the data made public on its website to
              Case
              Case2:18-cv-01115-RSL
                   1:18-cv-00637-RP Document
                                    Document65-26
                                             155-4 Filed
                                                   Filed12/04/18
                                                         12/17/18 Page
                                                                  Page21
                                                                       22of
                                                                          of53
                                                                             54
                                                -3-


     determine whether any additional data may be similarly controlled and proceed
     according to ITAR requirements.

            Additionally, DTCC/END requests information about the procedures Defense
     Distributed follows to determine the classification of its technical data, to include the
     aforementioned technical data files. We ask that you provide your procedures for
,.   determining proper jurisdiction of technical data within 30 days of the date of this letter
       Ms. Bridget Van Buren, Compliance Specialist, Enforcement Division, at the address
     below:

                               Office of Defense Trade Controls Compliance




          We appreciate your full cooperation in this matter. Please note our reference
     number in any future correspondence.

                                             Sincerely,                   .




                                             Glenn E. Smith
                                             Chief, Enforcement Division
    Case
    Case2:18-cv-01115-RSL
         1:18-cv-00637-RP Document
                          Document65-26
                                   155-4 Filed
                                         Filed12/04/18
                                               12/17/18 Page
                                                        Page22
                                                             23of
                                                                of53
                                                                   54



	
	
                                    	
                                    	
                                 	
                             Exhibit	C	
	                        	
        Case
        Case2:18-cv-01115-RSL
             1:18-cv-00637-RP Document
                              Document65-26
                                       155-4 Filed
                                             Filed12/04/18
                                                   12/17/18 Page
                                                            Page23
                                                                 24of
                                                                    of53
                                                                       54



                                  SETTLEMENT AGREEMENT


        Defense Distributed ("DD"), Second Amendment Foundation, Inc. ("SAF"), and Conn


Williamson (collectively, "Plaintiffs,") and the United States Department of State ("State"), the


Secretary of State, the Directorate of Defense Trade Controls ("DDTC"), the Deputy Assistant


Secretary, Defense Trade Controls, and the Director, Office of Defense Trade Controls Policy


(collectively, "Defendants"), out of a mutual desire to resolve all of the claims in the case


captioned Defense Distributed, et al. v. Dep't ofState, etal., Case No. 15-cv-372-RP (W.D.


Tex.) (the "Action") without the need for further litigation and without any admission of liability,


hereby stipulate and agree as follows:


       Plaintiffs and Defendants do hereby settle all claims, issues, complaints, or actions


described in the case captioned, and any and all other claims, complaints, or issues that have


been or could have been asserted by Plaintiffs against Defendants in accordance with the


following terms and conditions:




1.     Consideration : In consideration of Plaintiffs' agreement to dismiss the claims in the


Action with prejudice as described in paragraph 2, below, Defendants agree to the following, in


accordance with the definitions set forth in paragraph 12, below:


       (a)     Defendants' commitment to draft and to fully pursue, to the extent authorized by


               law (including the Administrative Procedure Act), the publication in the Federal


               Register of a notice of proposed rulemaking and final rule, revising USML


               Category I to exclude the technical data that is the subject of the Action.


       (b)     Defendants' announcement, while the above-referenced final rule is in


               development, of a temporary modification, consistent with the International
Case
Case2:18-cv-01115-RSL
     1:18-cv-00637-RP Document
                      Document65-26
                               155-4 Filed
                                     Filed12/04/18
                                           12/17/18 Page
                                                    Page24
                                                         25of
                                                            of53
                                                               54




      Traffic in Arms Regulations (ITAR), 22 C.F.R. § 126.2, of USML Category I to


      exclude the technical data that is the subject of the Action. The announcement


      will appear on the DDTC website, www.pmddtc.state.gov, on or before July 27,


      2018.


(c)   Defendants' issuance of a letter to Plaintiffs on or before July 27, 2018, signed by


      the Deputy Assistant Secretary for Defense Trade Controls, advising that the


      Published Files, Ghost Gunner Files, and CAD Files are approved for public


      release (i.e., unlimited distribution) in any form and are exempt from the export


      licensing requirements of the ITAR because they satisfy the criteria of 22 C.F.R. §


      125.4(b)(13). For the purposes of 22 C.F.R. § 125.4(b)(13) the Department of


      State is the cognizant U.S. Government department or agency, and the Directorate


      of Defense Trade Controls has delegated authority to issue this approval.


(d)   Defendants' acknowledgment and agreement that the temporary modification of


      USML Category I permits any United States person, to include DD's customers


      and SAF's members, to access, discuss, use, reproduce, or otherwise benefit from


      the technical data that is the subject of the Action, and that the letter to Plaintiffs


      permits any such person to access, discuss, use, reproduce or otherwise benefit


      from the Published Files, Ghost Gunner Files, and CAD Files.


(e)   Payment in the amount of $39,58 1 .00. This figure is inclusive of any interest and


      is the only payment that will be made to Plaintiffs or their counsel by Defendants


      under this Settlement Agreement. Plaintiffs' counsel will provide Defendants'


                                         2
     Case
     Case2:18-cv-01115-RSL
          1:18-cv-00637-RP Document
                           Document65-26
                                    155-4 Filed
                                          Filed12/04/18
                                                12/17/18 Page
                                                         Page25
                                                              26of
                                                                 of53
                                                                    54




             counsel with all information necessary to effectuate this payment.


     The items set forth in subparagraphs (a) through (e) above constitute all relief to be


     provided in settlement of the Action, including all damages or other monetary relief,


     equitable relief, declaratory relief, or relief of any form, including but not limited to,


     attorneys' fees, costs, and/or relief recoverable pursuant to 2 U.S.C. § 1302, 2 U.S.C. §


     1311,2 U.S.C. § 1317, 22 U.S.C. § 6432b(g), 28 U.S.C. § 1920, Fed. R. Civ. P. 54(d),


     and the Local Rules.




2.   Dismissal with Prejudice : At the time of the execution of this Settlement Agreement,


     Plaintiffs agree to have their counsel execute and provide to Defendants' counsel an


     original Stipulation for Dismissal with Prejudice pursuant to Fed. R. Civ. P.


     4 1 (a)( 1 )(A)(ii) and 41(a)(1)(B). Counsel for Defendants agree to execute the stipulation


     and file it with the Court in the Action, no sooner than 5 business days after the


     publication of the announcement described in Paragraph 1 (b) of this Settlement


     Agreement and issuance of the letter described in Paragraph 1(c) of this Settlement


     Agreement. A copy of the Stipulation for Dismissal with Prejudice is attached hereto.




3.   Release: Plaintiffs, for themselves and their administrators, heirs, representatives,


     successors, or assigns, hereby waive, release and forever discharge Defendants, and all of


     their components, offices or establishments, and any officers, employees, agents, or


     successors of any such components, offices or establishments, either in their official or


                                                3
     Case
     Case2:18-cv-01115-RSL
          1:18-cv-00637-RP Document
                           Document65-26
                                    155-4 Filed
                                          Filed12/04/18
                                                12/17/18 Page
                                                         Page26
                                                              27of
                                                                 of53
                                                                    54




     individual capacities, from any and all claims, demands and causes of action of every


     kind, nature or description, whether currently known or unknown, which Plaintiffs may


     have had, may now have, or may hereafter discover that were or could have been raised


     in the Action.




4.   No Admission ofLiability: This Settlement Agreement is not and shall not be construed


     as an admission by Defendants of the truth of any allegation or the validity of any claim


     asserted in the Action, or of Defendants' liability therein. Nor is it a concession or an


     admission of any fault or omission in any act or failure to act. Nor is it a concession or


     admission as to whether the monetary or equitable relief, attorneys' fees, costs, and


     expenses sought by Plaintiffs in the Action, are reasonable or appropriate. None of the


     terms of the Settlement Agreement may be offered or received in evidence or in any way


     referred to in any civil, criminal, or administrative action other than proceedings


     permitted by law, if any, that may be necessary to consummate or enforce this Settlement


     Agreement. The terms of this Settlement Agreement shall not be construed as an


     admission by Defendants that the consideration to be given hereunder represents the


     relief that could be recovered after trial. Defendants deny that they engaged in ultra vires


     actions, deny that they violated the First Amendment, Second Amendment, or Fifth


     Amendment of the United States Constitution, and maintain that all of the actions taken


     by Defendants with respect to Plaintiffs comply fully with the law, including the United


     States Constitution.


                                               4
     Case
     Case2:18-cv-01115-RSL
          1:18-cv-00637-RP Document
                           Document65-26
                                    155-4 Filed
                                          Filed12/04/18
                                                12/17/18 Page
                                                         Page27
                                                              28of
                                                                 of53
                                                                    54




5.   Merger Clause: The terms of this Settlement Agreement constitute the entire agreement


     of Plaintiffs and Defendants entered into in good faith, and no statement, remark,


     agreement or understanding, oral or written, which is not contained therein, shall be


     recognized or enforced. Plaintiffs acknowledge and agree that no promise or


     representation not contained in this Settlement Agreement has been made to them and


     they acknowledge and represent that this Settlement Agreement contains the entire


     understanding between Plaintiffs and Defendants and contains all terms and conditions


     pertaining to the compromise and settlement of the disputes referenced herein. Nor does


     the Parties' agreement to this Settlement Agreement reflect any agreed-upon purpose


     other than the desire of the Parties to reach a full and final conclusion of the Action, and


     to resolve the Action without the time and expense of further litigation.




6.   Amendments: This Settlement Agreement cannot be modified or amended except by an


     instrument in writing, agreed to and signed by the Parlies, nor shall any provision hereof


     be waived other than by a written waiver, signed by the Parties.




7.   Binding Successors : This Settlement Agreement shall be binding upon and inure to the


     benefit of Plaintiffs and Defendants, and their respective heirs, executors, successors,


     assigns and personal representatives, including any persons, entities, departments or


     agencies succeeding to the interests or obligations of the Parties.


                                               5
      Case
      Case2:18-cv-01115-RSL
           1:18-cv-00637-RP Document
                            Document65-26
                                     155-4 Filed
                                           Filed12/04/18
                                                 12/17/18 Page
                                                          Page28
                                                               29of
                                                                  of53
                                                                     54




8.    Consultation with Counsel: Plaintiffs acknowledges that they have discussed this


      Settlement Agreement with their counsel, who has explained these documents to them


      and that they understand all of the terms and conditions of this Settlement Agreement.


      Plaintiffs further acknowledge that they have read this Settlement Agreement, understand


      the contents thereof, and execute this Settlement Agreement of their own free act and


      deed. The undersigned represent that they are fully authorized to enter into this


      Settlement Agreement.




9.    Execution: This Settlement Agreement may be executed in one or more counterparts,


      each of which shall be deemed an original, and all of which together constitute one and


      the same instrument, and photographic copies of such signed counterparts may be used in


      lieu of the original.




10.   Jointly Drafted Agreement: This Settlement Agreement shall be considered a jointly


      drafted agreement and shall not be construed against any party as the drafter.




11.   Tax and Other Consequences: Compliance with all applicable federal, state, and local tax


      requirements shall be the sole responsibility of Plaintiffs and their counsel. Plaintiffs and


      Defendants agree that nothing in this Settlement Agreement waives or modifies federal,


      state, or local law pertaining to taxes, offsets, levies, and liens that may apply to this


                                                6
      Case
      Case2:18-cv-01115-RSL
           1:18-cv-00637-RP Document
                            Document65-26
                                     155-4 Filed
                                           Filed12/04/18
                                                 12/17/18 Page
                                                          Page29
                                                               30of
                                                                  of53
                                                                     54




      Settlement Agreement or the settlement proceeds, and that Plaintiffs are executing this


      Settlement Agreement without reliance on any representation by Defendants as to the


      application of any such law.




12.   Definitions : As used in this Settlement Agreement, certain terms are defined as follows:


             The phrase "Published Files" means the files described in paragraph 25 of

             Plaintiffs' Second Amended Complaint.

             The phrase " Ghost Gunner Files" means the files described in paragraph 36 of

             Plaintiffs' Second Amended Complaint.

             The phrase " CAD Files" means the files described in paragraph 40 of Plaintiffs'

             Second Amended Complaint.

             The phrase " Other Files" means the files described in paragraphs 44-45 of

             Plaintiffs' Second Amended Complaint.

             The phrase "Military Equipment ' means (1) Drum and other magazines for

             firearms to .50 caliber (12.7 mm) inclusive with a capacity greater than 50 rounds,

             regardless of jurisdiction of the firearm, and specially designed parts         and

             components therefor; (2) Parts and components specially designed for conversion

             of a semi-automatic firearm to a fully automatic firearm; (3) Accessories or

             attachments specially designed to automatically stabilize aim (other than gun

             rests) or for automatic targeting, and specially designed parts and components

             therefor.

             The phrase "technical data that is the subject of the Action" means: (1) the

             Published Files; (2) the Ghost Gunner Files; (3) the CAD Files; and (4) the Other

             Files insofar as those files regard items exclusively: (a) in Category 1(a) of the

             United States Munitions List (USML), as well as barrels and receivers covered by

             Category 1(g) of the USML that are components of such items; or (b) items.


                                               7
          Case
          Case2:18-cv-01115-RSL
               1:18-cv-00637-RP Document
                                Document65-26
                                         155-4 Filed
                                               Filed12/04/18
                                                     12/17/18 Page
                                                              Page30
                                                                   31of
                                                                      of53
                                                                         54



         covered by Category 1(h) of the USML solely by reference to Category 1(a),
         excluding Military Equipment.


Dated:      , 2018




                                     Dated:                 , 2018


                                                                     L*




                                              Matthew A. GoTdstSix-^
                                              Snell & Wilmer LLP
                                              One South Church Ave. Ste. 1500
                                              Tucson, Arizona 85701
                                              Counsel for Plaintiffs



                                    Dated                   , 2018




                                              Eric J. soskihJ
                                              Stuart J. Robinson
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             20 Massachusetts Ave., N.W.
                                             Washington, D.C. 20001
                                             Tel. (202) 353-0533


                                             Counselfor Defendants




                                         8
    Case
    Case2:18-cv-01115-RSL
         1:18-cv-00637-RP Document
                          Document65-26
                                   155-4 Filed
                                         Filed12/04/18
                                               12/17/18 Page
                                                        Page31
                                                             32of
                                                                of53
                                                                   54



	
	
                                    	
                                    	
                                 	
                             Exhibit	D	
	                        	
      Case
      Case2:18-cv-01115-RSL
           1:18-cv-00637-RP Document
                            Document65-26
                                     155-4 Filed
                                           Filed12/04/18
                                                 12/17/18 Page
                                                          Page32
                                                               33of
                                                                  of53
                                                                     54


                                                      United States Department of State
                                                      Bureau ofPolitical-Military Affairs
                                                      Directorate ofDefense Trade Controls
                                                      Washington, D.C. 20522-0112



                                                                          July 27, 2018


Mr. Cody R. Wilson, Defense Distributed, and Second Amendment Foundation, Inc.
c/o Mr. Matthew A. Goldstein
Snell & Wilmer
One South Church Avenue
Suite 1500
Tucson, AZ 85701-1630


RE:   Directorate of Defense Trade Controls Approval of Certain Files for Public Release


Dear Mr. Wilson, Defense Distributed, and Second Amendment Foundation, Inc.:


       This letter is provided in accordance with section 1(c) of the Settlement Agreement in the
matter of Defense Distributed, etal, v. U.S. Department ofState, etal., No. 15-cv-372-RP
(W.D. Tx.) (hereinafter referred to as "Defense Distributed"). As used in this letter,


       - The phrase "Published Files" means the files described in paragraph 25 of Plaintiffs'
       Second Amended Complaint in Defense Distributed.
       - The phrase "Ghost Gunner Files" means the files described in paragraph 36 of
       Plaintiffs' Second Amended Complaint in Defense Distributed.
       - The phrase "CAD Files" means the files described in paragraph 40 of Plaintiffs' Second
       Amended Complaint in Defense Distributed.


        The Department understands that Defense Distributed submitted the Published Files,
Ghost Gunner Files, and CAD Files to the Department of Defense's Defense Office of
Prepublication and Security Review (DOPSR) in 2014 to request review for approval for public
release pursuant to International Traffic in Arms Regulations (ITAR) § 125.4(b)(13), It is our
further understanding that DOPSR did not make a determination on the eligibility of these files
for release, but instead referred you to the Directorate of Defense Trade Controls (DDTC)
regarding public release of these files.




                                                1
      Case
      Case2:18-cv-01115-RSL
           1:18-cv-00637-RP Document
                            Document65-26
                                     155-4 Filed
                                           Filed12/04/18
                                                 12/17/18 Page
                                                          Page33
                                                               34of
                                                                  of53
                                                                     54


       I advise you that for the purposes of ITAR § 125.4(b)(13), the Department of State is a
cognizant U.S. government department or agency, and DDTC has authority to issue the requisite
approval for public release. To that end, I approve the Published Files, Ghost Gunner Files, and
CAD Files for public release (i.e., unlimited distribution). As set forth in ITAR § 125.4(b)(13),
technical data approved for public release by the cognizant U.S. government department or
agency is not subject to the licensing requirements of the ITAR.


                                                       Sincerely,




                                                       Acting Deputy Assistant Secretary for the
                                                       Directorate of Defense Trade Controls




                                                 2
    Case
    Case2:18-cv-01115-RSL
         1:18-cv-00637-RP Document
                          Document65-26
                                   155-4 Filed
                                         Filed12/04/18
                                               12/17/18 Page
                                                        Page34
                                                             35of
                                                                of53
                                                                   54



	
	
                                    	
                                    	
                                 	
                             Exhibit	E	
                                    	
	                        	
Case
Case2:18-cv-01115-RSL
     1:18-cv-00637-RP Document
                      Document65-26
                               155-4 Filed
                                     Filed12/04/18
                                           12/17/18 Page
                                                    Page35
                                                         36of
                                                            of53
                                                               54


                           81,7(' 67 7(6 ',675,&7 &2857

                :(67(51 ',675,&7 2) : 6 ,1 721                             7 6( 77/(

  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


    67 7( 2) : 6 ,1 721           HW DO                     &                  56/

                           3ODL WLIIV                       6( 77/(            : 6 ,1 721

    Y                                                           J VW

    81,7(' 67 7(6 '(3 570(17 2)                             027,21         ( 5,1
    67 7( HW DO

                           'HIH GD WV

  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                  9(5 7,0 5(3257 2) 352&((',1 6
               ()25( 7 ( 2125 /( 52 (57 6 / 61,.
                   81,7(' 67 7(6 ',675,&7 -8' (
  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB



    33( 5 1&(6




    )RU WKH 3ODL WLIIV                -HIIUH                 5 SHUW
                                       WWRU H               H HUDO V 2IILFH
                                      32 R
                                      2O PSLD           :

                                      -HIIUH 7 6SU J
                                      .ULVWL   H HVNL
                                       DFKDU 3 -R HV
                                       WWRU H   H HUDO V 2IILFH
                                            WK YH H
                                      6 LWH
                                      6HDWWOH :

                                      6FRWW - .DSOD
                                      2UHJR 'HSDUWPH W RI - VWLFH
                                          6: 0DUNHW 6WUHHW
                                      3RUWOD G 25

        6   S          S          7           S   S                        S
                505   55     D   R W 5 SR W           W ZD W W   W     W             DWW
Case
Case2:18-cv-01115-RSL
     1:18-cv-00637-RP Document
                      Document65-26
                               155-4 Filed
                                     Filed12/04/18
                                           12/17/18 Page
                                                    Page36
                                                         37of
                                                            of53
                                                               54


   UHJ ODWLR V KHUH DUH                 DUURZO        WDLORUHG           D G WKHUH V D

   SURFHG UH WR FKDOOH JH LW ZLWK D &-                                   G WKH GHFODUDWLR

  IURP 0V         J LUUH L GLFDWHG WKDW PRVW &-V DUH JUD WHG

  WKDW        , PHD     R        UH DOORZHG WR H SRUW WKH LWHP

        )L DOO        WKHUH DUH DOWHU DWLYH DYH                          HV WR SURG FH WKLV

  L IRUPDWLR                 W KHUH          RWDEO         LW R O         DSSOLHV WR , WHU HW

  SRVWL J         7KH       FD    KD G WKHP DUR              G GRPHVWLFDOO               G DOVR

  WKHUH V D ZLGH H FHSWLR                    L      WKH VWDW WH IRU JH HUDO

  VFLH WLILF          PDWKHPDWLFDO RU H JL HHUL J SDSHUV

        , ZR OG       RWH WKDW - GJH 3LWPD                    V GHFLVLR        UHOLHG R       D

  1L WK &LUF LW FDVH               ZKLFK ZH DJDL              EHOLHYH FR WUROV           LV WKH

          D    FDVH     IURP WKH 1L WK &LUF LW L                                ZKHUH WKH 1L WK

  &LUF LW T RWHG                 T RWH VD V           LW UHSHDWHGO            UHMHFWHG )LUVW

    PH GPH W FKDOOH JHV WR WKH                       (&      LWV LPSOHPH WDWLR           RI

  UHJ ODWLR V L             LWV SUHGHFHVVRU VWDW WH

        6R     DJDL      ZH EHOLHYH WKDW GHFLGHV WKH LVV H ZLWK WKH

  )LUVW       PH GPH W             W     R U        R RU R O         KDV WR UHDFK WKHVH

  LVV HV R       WKH EDOD FL J RI WKH HT LWLHV WHVW IRU D

  L M     FWLR

        0RYL J R        WR WKH EDOD FL J RI WKH HT LWLHV                           :H EHOLHYH

  WKHUH V D UHDO D G SUHVH W GD JHU WR WKH S EOLF VDIHW                                           7KH

  3UHVLGH W VHHPV WR DJUHH                          G WKH SUHOLPL DU            L M     FWLR        LI

  LW ZHUH LVV HG             DV ZLWK WHPSRUDU                UHVWUDL L J RUGHUV           ZLOO

    RW KDUP WKH JRYHU PH W                     ,W ZR OG S W              V EDFN WR ZKHUH ZH

  ZHUH EHIRUH WKLV DOO KDSSH HG                            V WR WKH )LUVW          PH GPH W



                  505   55         D   R W 5 SR W         W ZD W W   W    W       DWW
Case
Case2:18-cv-01115-RSL
     1:18-cv-00637-RP Document
                      Document65-26
                               155-4 Filed
                                     Filed12/04/18
                                           12/17/18 Page
                                                    Page37
                                                         38of
                                                            of53
                                                               54


   SDUW RI WKH SURFHVV                 RU    ZH M VW ZD WHG WR FKD JH WKH

       FDOLEHU RU OHVV                 R D WRPDWLF         D G ZH GLG              W HYH        WKL N

  DER W WKH             ' SUL WL J"

                   05    0 (56         R U     R RU     , WKL N WKH IDFH RI WKH

  GRF PH WV WKDW ZH YH UHOLHG R                        D G S W EHIRUH WKH &R UW

  V JJHVWV WKDW WKHUH V EHH                     D     HDU V OR J HIIRUW WR UHYLVH WKH

  8 LWHG 6WDWHV 0                LWLR V /LVW             G DV SDUW RI WKDW                  WKH

  M GJPH W KDV EHH                PDGH WKDW V E             FDOLEHU           R D WRPDWLF

  ILUHDUPV R JKW                RW EH UHJ ODWHG            GHU WKH           (&     D G ,7 5            G

  WKDW H WH GV WR SURIHVVLR DO ILUHDUPV RU SODVWLF ILUHDUPV

  SURYLGHG WKDW WKH               DUH       R D WRPDWLF D G V E                     FDOLEHU

       7R EH FOHDU              HYH    LI WKH &R UW ZHUH WR JUD W SODL WLIIV

  HYHU        R     FH RI UHOLHI WKDW WKH               VHHN L         WKLV FDVH           'HIH VH

  'LVWULE WHG FR OG VWLOO PDLO HYHU                           PHULFD          FLWL H        L     WKH

  FR     WU       WKH ILOHV WKDW DUH DW LVV H KHUH                                G ZKDW WKDW JHWV

  DW     D G ZKDW , UHDOO               ZD W WR         GHUVFRUH            LV WKH I        GDPH WDO

  GLVFR           HFW EHWZHH      WKH FODLPV WKDW SODL WLIIV DUH DVVHUWL J

  KHUH        D G WKH VWDW WRU              UHJLPH DW LVV H

         JDL            WKHUH DUH GRPHVWLF SURKLELWLR V R                           GHWHFWDEOH

  ILUHDUPV          R     ILUHDUP SRVVHVVLR                6RPH RI WKRVH DUH IHGHUDO

  6RPH RI WKRVH DUH VWDWH                           G DOO UHPDL        R     WKH ERRNV D G

  FDSDEOH RI EHL J H IRUFHG                           W SODL WLIIV DUH WU L J WR UHO

  R    WKH ZUR J VWDW WHV

       6R OHW PH VWDUW E                 WDONL J DER W SODL WLIIV                    WKHRU        RI

  L M U           ZKLFK LV UHOHYD W WR WKHLU FODLPV RI ERWK VWD GL J



                     505   55      D   R W 5 SR W       W ZD W W   W    W            DWW
Case
Case2:18-cv-01115-RSL
     1:18-cv-00637-RP Document
                      Document65-26
                               155-4 Filed
                                     Filed12/04/18
                                           12/17/18 Page
                                                    Page38
                                                         39of
                                                            of53
                                                               54


   WKH IHGHUDO JRYHU PH W IROORZ WKHLU U OHV L                                    PDNL J WKH

   PRGLILFDWLR          D G VH GL J WKH OHWWHU"                           G , ZLOO GHDO ZLWK

  WKRVH L        WKDW WHFK LFDO DUH D

          W D VRO WLR             WR WKH JUHDWHU SUREOHP LV VR P FK EHWWHU

  V LWHG WR WKH RWKHU WZR EUD FKHV RI JRYHU PH W                                                  G , UHDOO

  KRSH D G ZLVK WKDW WKH ( HF WLYH                             UD FK D G &R JUHVV ZR OG

  IDFH     S WR WKLV D G VD                  LW V D WR JK LVV H                   E W WKDW V ZK

    R    JRW L WR S EOLF VHUYLFH WR EHJL                             ZLWK

          W WKD NV YHU             P FK         'LG       R     KDYH D          WKL J HOVH

  0U     5 SHUW"

                05    583(57            , GR        RW    R U        R RU

                7 ( &2857              , P JRL J WR WDNH WKH PDWWHU                               GHU

  DGYLVHPH W            7KHUH LV VRPH H FHOOH W EULHIL J D G LVV HV WKDW

  , ZD W WR WDNH D FORVHU ORRN DW                              , ZLOO GHIL LWHO                   JHW D

  ZULWWH        GHFLVLR          R W E     0R GD               J VW         WK     6R         R    OO KDYH

  LW IRU V UH EHIRUH WKH H SLUDWLR                             RI WKH 752 R             WKH         WK

        2ND          7KD NV YHU          P FK        FR       VHO     :H DUH DGMR U HG

                                                GMR U HG

                                       & ( 5 7 , ) , &                7 (



        , FHUWLI        WKDW WKH IRUHJRL J LV D FRUUHFW WUD VFULSW IURP

  WKH UHFRUG RI SURFHHGL JV L                        WKH DERYH H WLWOHG PDWWHU



    V      EE           U

  '( ,( 851
  &2857 5(3257(5


                  505       55     D   R W 5 SR W         W ZD W W    W     W           DWW
    Case
    Case2:18-cv-01115-RSL
         1:18-cv-00637-RP Document
                          Document65-26
                                   155-4 Filed
                                         Filed12/04/18
                                               12/17/18 Page
                                                        Page39
                                                             40of
                                                                of53
                                                                   54



	
	
                                    	
                                    	
                                	
                            Exhibit	F	
                                    	
DEFCAD                   Case
                         Case2:18-cv-01115-RSL
                              1:18-cv-00637-RP Document
                                               Document65-26
                                                        155-4 Filed
                                                              Filed12/04/18
                                                                    12/17/18 Page
                                                                             Page40
                                                                                  41of
                                                                                     of53
                                                                                        54                                              11/19/18, 9'39 PM


                      https://defcad.com/                                                                 Go    JUL AUG OCT                   !    ⍰❎
                    272 captures                                                                                    30                             f %
                    2 Feb 2011 - 19 Nov 2018                                                                   2017 2018 2019           ▾ About this capture



  DEFCAD                                                                                         Search        Partner          Login             Sign Up
  $280K/$400K (70%) DONATE



                                               BUY YOUR FILES TODAY. SIGN UP TO SELL.
                   DISCOVER                                                BUY                                    CONTRIBUTE




   Browse a growing library of files from enthusiasts          DEFCAD is a public marketplace.        Participate in the active development of your
                  and engineers.                                                                                   Second Amendment.




    Featured          Most Recent               Alphabetical




https://web.archive.org/web/20180830201455/https:/defcad.com/                                                                                   Page 1 of 3
DEFCAD                   Case
                         Case2:18-cv-01115-RSL
                              1:18-cv-00637-RP Document
                                               Document65-26
                                                        155-4 Filed
                                                              Filed12/04/18
                                                                    12/17/18 Page
                                                                             Page41
                                                                                  42of
                                                                                     of53
                                                                                        54                          11/19/18, 9'39 PM




   AR-15                          77     vz. 58                  8     AR-10               13    Liberator                     90
         DefDist                 3263           DefDist         2152       DefDist        2547       DefDist                  5050
         Jul 27, 2018                           Jul 27, 2018               Jul 27, 2018              Jul 27, 2018




    DD AR-15 80%                         Beretta 92FS            36    Ghost Gunner 2      18    DPMS 308 80%
    Lower                         27
                                                DefDist                    DefDist
                                                                                                 Lower                         8
                                                Jul 27, 2018
                                                                3534       Jul 27, 2018
                                                                                          119
          DefDist                 3174                                                               DefDist                   98
          Jul 27, 2018                                                                               Jul 27, 2018




    Ruger 10/22                    13    1911                    21
          DefDist                               DefDist
          Jul 27, 2018            2431          Jul 27, 2018    3017




https://web.archive.org/web/20180830201455/https:/defcad.com/                                                             Page 2 of 3
DEFCAD                 Case
                       Case2:18-cv-01115-RSL
                            1:18-cv-00637-RP Document
                                             Document65-26
                                                      155-4 Filed
                                                            Filed12/04/18
                                                                  12/17/18 Page
                                                                           Page42
                                                                                43of
                                                                                   of53
                                                                                      54        11/19/18, 9'39 PM




  DEFCAD                                                                      About   FAQ   Contact    Privacy


  Defense Distributed. All rights reserved.
                                                                                            ○
                                                                                            ! ○
                                                                                              " ○
                                                                                                # ○
                                                                                                  $




https://web.archive.org/web/20180830201455/https:/defcad.com/                                         Page 3 of 3
    Case
    Case2:18-cv-01115-RSL
         1:18-cv-00637-RP Document
                          Document65-26
                                   155-4 Filed
                                         Filed12/04/18
                                               12/17/18 Page
                                                        Page43
                                                             44of
                                                                of53
                                                                   54



	
	
                                    	
                                    	
                                 	
                             Exhibit	G	
                                    	
                                    	
	                        	
                      Case
                      Case2:18-cv-01115-RSL
DD AR-15 80% Lower | DEFCAD1:18-cv-00637-RP Document
                                            Document65-26
                                                     155-4 Filed
                                                           Filed12/04/18
                                                                 12/17/18 Page
                                                                          Page44
                                                                               45of
                                                                                  of53
                                                                                     54                                                      11/19/18, 11'59 PM




   DEFCAD                                                             Search                Partner                    Login                   Sign Up
   $342K/$400K (86%) DONATE




   DD AR-15 80% Lower                                                                                                   PURCHASE
            By DefDist

                                                                                                                                     e ⍰
                                                                                                                              S h a r!                   ❎
                                                                                                                                                   f %
   DD AR-15 80% Lower
    https://defcad.com/library/0dd85faa-faa6-42b5-8167-52f8f863bfd8/                                                                      Go           AUG SEP

   Allcapture
   1   products sold on this website are electronic files for unassembled individual                                         30               3174          23
   parts
   23 Sep (i.e.,
          2018 merchandise  is to be sold unassembled). The files shown on this site are                                          ▾ About this2017   2018
                                                                                                                                               capture
   only available to U.S. Persons, as defined at 22 C.F.R. 120.15. The files are also not
   available to persons outside the United States or to residents of and persons in the
   following blue states: State of New Jersey, Commonwealth of Pennsylvania, State of                         C r e at e d          J u ly 2 7 ,
   Washington, State of Connecticut, State of Maryland, State of New York, State of                           d at e :              2018
   Oregon, Commonwealth of Massachusetts, District of Columbia, State of California,
   State of Colorado, State of Delaware, State of Hawaii, State of Illinois, State of Iowa,                   F i l e t y p e s : s l d p r t, s t p
   State of Minnesota, State of North Carolina, State of Rhode Island, State of
                                                                                                              C at e g o r y: N o n e
   Vermont, Commonwealth of Virginia, State of Maine
                                                                                                              Ta g s : N o n e

       Files (1)                                                                    Type

https://web.archive.org/web/20180923135725/https://defcad.com/library/0dd85faa-faa6-42b5-8167-52f8f863bfd8/                                            Page 1 of 4
                      Case
                      Case2:18-cv-01115-RSL
DD AR-15 80% Lower | DEFCAD1:18-cv-00637-RP Document
                                            Document65-26
                                                     155-4 Filed
                                                           Filed12/04/18
                                                                 12/17/18 Page
                                                                          Page45
                                                                               46of
                                                                                  of53
                                                                                     54                                       11/19/18, 11'59 PM



                                                                                                              ! No License
             ar15_80_percent_lower.                                     s l d p r t, s t p                      Report this
             zip                                                                                              " content




        Comments (30)


         Please login to add comments


                      MaxKulik
                      My download link to get ALL the DD files has changed
                      to:
                      http://MaxKulik.net/downloads.html
                      Happy Printing!

                                                                 2 d ay s , 1 2 h o u r s

                      hardwired79
                      Thanks MaxKulik!

                                                                  3 d ay s , 9 h o u r s

                      MaxKulik
                      I would like to just share again:

                      The files are downloadable on my personal server here:
                      http://MaxKulik.net/DDCAD.zip

                                                                    1 w e e k , 4 d ay s

                      HammerHead1911
                      can't download -_-

                                                                1 month, 2 weeks

                      Vyrd
                      why i can't download?

                                                                1 month, 2 weeks


https://web.archive.org/web/20180923135725/https://defcad.com/library/0dd85faa-faa6-42b5-8167-52f8f863bfd8/                         Page 2 of 4
                      Case
                      Case2:18-cv-01115-RSL
DD AR-15 80% Lower | DEFCAD1:18-cv-00637-RP Document
                                            Document65-26
                                                     155-4 Filed
                                                           Filed12/04/18
                                                                 12/17/18 Page
                                                                          Page46
                                                                               47of
                                                                                  of53
                                                                                     54                                   11/19/18, 11'59 PM



                      BLACKCELL
                      find book on new weapons www.DELTAPress.com

                                                                1 month, 3 weeks

                      Trend777
                      Is it not downloadable? Im at Puerto Rico

                                                                1 month, 3 weeks

                      markhargrave
                      are these just the mill ones or is the 3D print one out
                      there?

                                                                1 month, 3 weeks

                      Lobison
                      so we still can not download ?

                                                                1 month, 3 weeks

                      Noback
                      Good

                                                                1 month, 3 weeks



                                  Load more comments




   DEFCAD                                                                 About          FAQ         Contact    Privacy        Terms


   Defense Distributed. All rights reserved.
                                                                                                               ○
                                                                                                               ! ○
                                                                                                                 " ○
                                                                                                                   # ○
                                                                                                                     $




https://web.archive.org/web/20180923135725/https://defcad.com/library/0dd85faa-faa6-42b5-8167-52f8f863bfd8/                     Page 3 of 4
                      Case
                      Case2:18-cv-01115-RSL
DD AR-15 80% Lower | DEFCAD1:18-cv-00637-RP Document
                                            Document65-26
                                                     155-4 Filed
                                                           Filed12/04/18
                                                                 12/17/18 Page
                                                                          Page47
                                                                               48of
                                                                                  of53
                                                                                     54                       11/19/18, 11'59 PM




https://web.archive.org/web/20180923135725/https://defcad.com/library/0dd85faa-faa6-42b5-8167-52f8f863bfd8/         Page 4 of 4
    Case
    Case2:18-cv-01115-RSL
         1:18-cv-00637-RP Document
                          Document65-26
                                   155-4 Filed
                                         Filed12/04/18
                                               12/17/18 Page
                                                        Page48
                                                             49of
                                                                of53
                                                                   54



	
	
                                    	
                                    	
                                 	
                             Exhibit	H	
                                    	
                                    	
	                        	
11/19/2018             Case
                       Case2:18-cv-01115-RSL     defdist.org65-26
                            1:18-cv-00637-RP Document
                                             Document        Mail - DEFCAD
                                                             155-4         ﬁle12/04/18
                                                                       Filed
                                                                       Filed   shipping
                                                                               12/17/18 Page
                                                                                        Page49
                                                                                             50of
                                                                                                of53
                                                                                                   54

                                                                                                Paloma Heindorff <paloma@defdist.org>



  DEFCAD file shipping 
  3 messages

  Paloma <paloma@defdist.org>                                                                   Fri, Nov 2, 2018 at 2:11 PM
  To: Stephen Sheftall <sales@ghostgunner.net>, Stacie Frost <shipping@ghostgunner.net>, Justin Frost
  <jrf@ghostgunner.net>

    Hi guys, quick note: please halt all shipments of DEFCAD files until further notice. 
     

    ­­  

     Paloma Heindorff
     Director
      

     Defense Distributed
     2320 Donley Drive, Unit C 
     Austin, TX 78758 
     p:  512.584.8013 

     www.ghostgunner.net 
      
     This e­mail transmission contains
     confidential information that is the property
     of the sender and the organization
     (DEFENSE DISTRIBUTED, INC.) for which
     the sender represents. If you are not the
     intended recipient and have by accident
     received this email, please do not retain,
     disclose, reproduce or distribute the
     contents of this e­mail transmission, or take
     any action in relevance thereon or pursuant
     thereto.  Please notify the sender of the
     error by responding to the email
     accordingly in a timely and reasonable
     fashion otherwise failure to do so may
     cause legal action to be taken.  
     Thank you.



  Stephen Sheftall <sales@ghostgunner.net>                                                                        Fri, Nov 2, 2018 at 2:28 PM
  To: Paloma <paloma@defdist.org>

    Copy that.
     
    Stephen Sheftall 
     Ghost Gunner Sales 
      
     Ghost Gunner
     2320 Donley Drive Suite C 
     Austin, TX 78758 
     p:  512.584.8013
     www.ghostgunner.net 
      
     This e­mail transmission contains
     confidential information that is the property
     of the sender and the organization (GHOST
     GUNNER, INC.) for which the sender
     represents. If you are not the intended
     recipient and have by accident received this
     email, please do not retain, disclose,

https://mail.google.com/mail/u/3?ik=b18f362a0c&view=pt&search=all&permthid=thread-a%3Ar-8089747374748517305&simpl=msg-a%3Ar-61549998074876310…   1/2
11/19/2018             Case
                       Case2:18-cv-01115-RSL     defdist.org65-26
                            1:18-cv-00637-RP Document
                                             Document        Mail - DEFCAD
                                                             155-4         ﬁle12/04/18
                                                                       Filed
                                                                       Filed   shipping
                                                                               12/17/18 Page
                                                                                        Page50
                                                                                             51of
                                                                                                of53
                                                                                                   54
     reproduce or distribute the contents of this
     e­mail transmission, or take any action in
     relevance thereon or pursuant thereto. 
     Please notify the sender of the error by
     responding to the email accordingly in a
     timely and reasonable fashion otherwise
     failure to do so may cause legal action to
     be taken.  
     Thank you.
    [Quoted text hidden]



  Justin Frost <jrf@ghostgunner.net>                                                                              Fri, Nov 2, 2018 at 2:31 PM
  To: paloma@defdist.org

    Got it. 
    [Quoted text hidden]
    ­­  

                Justin Frost 
                 Ghost Gunner Tech Support
                 Ghost Gunner
                 2320 Donley Drive Suite C 
                 Austin, TX 78758 
                 p:  737­212­1979
                 www.ghostgunner.net 
                  
                 This e­mail transmission contains
                 confidential information that is the property
                 of the sender and the organization (GHOST
                 GUNNER, INC.) for which the sender
                 represents. If you are not the intended
                 recipient and have by accident received this
                 email, please do not retain, disclose,
                 reproduce or distribute the contents of this
                 e­mail transmission, or take any action in
                 relevance thereon or pursuant thereto. 
                 Please notify the sender of the error by
                 responding to the email accordingly in a
                 timely and reasonable fashion otherwise
                 failure to do so may cause legal action to
                 be taken.  
                 Thank you.


            




https://mail.google.com/mail/u/3?ik=b18f362a0c&view=pt&search=all&permthid=thread-a%3Ar-8089747374748517305&simpl=msg-a%3Ar-61549998074876310…   2/2
Case
Case2:18-cv-01115-RSL
     1:18-cv-00637-RP Document
                      Document65-26
                               155-4 Filed
                                     Filed12/04/18
                                           12/17/18 Page
                                                    Page51
                                                         52of
                                                            of53
                                                               54




                        Exhibit	I	
Case
Case2:18-cv-01115-RSL
     1:18-cv-00637-RP Document
                      Document65-26
                               155-4 Filed
                                     Filed12/04/18
                                           12/17/18 Page
                                                    Page52
                                                         53of
                                                            of53
                                                               54




                                                Scanned with CamScanner
Case
Case2:18-cv-01115-RSL
     1:18-cv-00637-RP Document
                      Document65-26
                               155-4 Filed
                                     Filed12/04/18
                                           12/17/18 Page
                                                    Page53
                                                         54of
                                                            of53
                                                               54




                                                Scanned with CamScanner
Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 1 of 48




                             Exhibit E
      Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 2 of 48




                                           The Honorable Robert S. Lasnik
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE


STATE OF WASHINGTON, et al.                             No. 2:18-cv-01115-RSL

                    Plaintiffs,
                                                         DECLARATION OF
v.                                                      PALOMA HEINDORFF

UNITED STATES DEPARTMENT OF
STATE, et al.,

                    Defendants.




I, Paloma Heindorff, declare under penalty of perjury under the laws of the State of Texas
and the United States of America that the following is true and correct:


1.     I am over the age of 18 and have personal knowledge of all the facts stated herein.

2.     I am a custodian of records and Director of Defense Distributed. I am familiar
       with Defense Distributed’s operations and the characteristics of both the persons
       that work at Defense Distributed and the persons that Defense Distributed speaks
       and associates with.

3.     I have reviewed in detail both the Plaintiff States’ Motion to Compel Discovery
       Responses and all of its exhibits.

4.     Both on the whole and individually, complying the Plaintiffs States’
       interrogatories and requests would significantly and substantially interfere with

                                          1 of 3
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 3 of 48



     Defense Distributed’s First Amendment right to engage in its desired associations
     and expressions about the distribution of digital firearms information.

5.   Complying with the Plaintiff States’ Interrogatory Numbers 1, 3, 4, 5, 6, and 9
     would significantly and substantially interfere with Defense Distributed’s First
     Amendment right to engage in its desired associations and expressions about the
     distribution of digital firearms information. In particular, the interference would
     include (but would not be limited to) subjecting identified persons to harassment
     and community hostility, discouraging persons from affiliating with Defense
     Distributed, encouraging Defense Distributed’s current affiliates to terminate their
     relationship with Defense Distributed, chilling the free flow of information within
     Defense Distributed, and chilling Defense Distributed’s ability to freely speak and
     associate with outside persons about the distribution of digital firearms
     information. Also, the logistical demands entailed by compliance with these
     interrogatories would seriously impair and unduly disrupt Defense Distributed’s
     normal operations, which are carried out by a small staff that is already fully
     dedicated to the company’s existing day-to-day operations.

6.   Complying with the Plaintiff States’ Request for Production Numbers 1, 2, 3, 4, 5,
     and 6 would significantly and substantially interfere with Defense Distributed’s
     First Amendment right to engage in its desired associations and expressions about
     the distribution of digital firearms information. In particular, the interference
     would include (but would not be limited to) subjecting identified persons to
     harassment and community hostility, discouraging persons from affiliating with
     Defense Distributed, encouraging Defense Distributed’s current affiliates to
     terminate their relationship with Defense Distributed, chilling the free flow of
     information within Defense Distributed, and chilling Defense Distributed’s ability
     to freely speak and associate with outside persons about the distribution of digital
     firearms information. Also, the logistical demands entailed by compliance with
     these requests would seriously impair and unduly disrupt Defense Distributed’s
     normal operations, which are carried out by a small staff that is already fully
     dedicated to the company’s existing day-to-day operations.

7.   The foregoing conclusions draw support, in part, from the important role that
     anonymity plays with respect to Defense Distributed’s associations and
     expressions This is true both internally—amongst the persons that work at
     Defense Distributed to study, create, synthesize, and distribute digital firearms
     information—and externally—amongst Defense Distributed and the persons that
     Defense Distributed associates with in distributing and discussing the digital
     firearms information at issue. In each of these respects, the prospect of complying
     with discovery efforts such as the instant requests chills the free flow of

                                        2 of 3
Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 4 of 48
Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 5 of 48




                              Exhibit 1
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 6 of 48
                              Governor Signs Ghost Gun Bill                  1

 1                IN THE UNITED STATES DISTRICT COURT
 2                 FOR THE WESTERN DISTRICT OF TEXAS
 3                              AUSTIN DIVISION
 4

 5    DEFENSE DISTRIBUTED and                )     Case No. 1:18-CV-637-RO
 6    SECOND AMENDMENT                       )
 7    FOUNDATION, INC.,                      )     Plaintiff's Emergency
 8           Plaintiffs,                     )     Motion for a Temporary
 9    v.                                     )     Restraining Order and
10    GURBIR GREWAL, in his                  )     Preliminary Injunction
11    Official capacity as                   )
12    New Jersey Attorney                    )
13    General; MICHAEL FEUER,                )
14    in his official capacity )
15    as Los Angeles City                    )
16    Attorney; ANDREW CUOMO,                )
17    in his official capacity )
18    as New York Governor;                  )
19    MATTHEW DENN, in his                   )
20    official capacity as                   )
21    Attorney General of the                )
22    State of Delaware; JOSH                )
23    SHAPIRO, in his official )
24    capacity as Attorney                   )
25    General of Pennsylvania; )

                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 7 of 48
                              Governor Signs Ghost Gun Bill              2

 1    and THOMAS WOLF, in his                )
 2    official capacity as                   )
 3    Pennsylvania Governor,                 )
 4           Defendants.                     )
 5

 6

 7      * * * * * * * * * * * * * * * * * * * * * * * * *
 8                     AUDIOTAPE TRANSCRIPTION OF
 9                    GOVERNOR SIGNS GHOST GUN BILL
10         * * * * * * * * * * * * * * * * * * * * * * * *
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                   TRANSCRIBED BY Donnette Cowgill
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 8 of 48
                              Governor Signs Ghost Gun Bill                    3

 1                          P R O C E E D I N G S
 2                          MR. RESIK:            Good afternoon, everyone.
 3    My name is John Resik (phonetic) and I'm a freshman,
 4    studying at Princeton University.                         I grew up in
 5    Jersey City where, unfortunately, gun violence
 6    seemed to surround our community every single day,
 7    taking needless lives and cutting short the
 8    potential of so many.               I have family that still
 9    lives in Jersey City and while it continues to get
10    better and better, there's still needless gun
11    violence on the streets.
12                   Last month, news broke that 11 people had
13    been killed at a Pittsburgh synagogue but closer to
14    home that same weekend, Jersey City teen, Jade
15    Saunders (phonetic) was shot and killed in front of
16    her friends.        This type of violence cannot continue.
17    It is through the sustained efforts of our leaders
18    that we can work toward a safer future where no
19    person has to worry about having their life cut
20    short for fear of a gun.
21                   Thanks to some of the strictest gun safety
22    laws in the nation, New Jersey has one of the lowest
23    gun death rates in the country.                         Since taking
24    office, Governor Murphy has done a phenomenal job in
25    enacting legislation to protect the citizens of New
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 9 of 48
                              Governor Signs Ghost Gun Bill                         4

 1    Jersey.      Rather than a reaction-based approach to
 2    gun safety, Governor Murphy has proactively signed
 3    important laws that take commonsense steps to make
 4    us safer.       He has mandated background checks, helped
 5    put a system in place to keep guns out of the hands
 6    of people who should not have them, and vowed to do
 7    so much more.         Today, we take another stop toward a
 8    better New Jersey as the governor prepares to sign
 9    legislation that will outlaw ghost guns in this
10    state.
11                   No weapon should ever be untraceable and
12    after today, our communities will not have to worry
13    about these firearms.               Thank you to Governor Murphy,
14    to Attorney General Gurbir Grewal, and all the
15    legislators who came and worked together to make
16    this a reality for the citizens of New Jersey.                        It
17    is because of your continued efforts that the people
18    of New Jersey and the children of our state will
19    live and grow in a safer community.
20                   Now it is my honor to introduce Governor
21    Phil Murphy.
22                          GOVERNOR MURPHY:                  Thank you, John.
23    Man, I'm a big John fan.                 Thank you, John Resik, for
24    that -- for your introduction, for your efforts in
25    our fight against gun violence.                         Your generation has
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 10 of 48
                              Governor Signs Ghost Gun Bill                        5

 1     already shown so much courage and resolve and I urge
 2     you to keep at it.           And your brother, Peter, I think
 3     lives in Squirrel Hill, right?
 4                          MR. RESIK:            Yeah, he does.
 5                          GOVERNOR MURPHY:                  In Pittsburgh, and
 6     I read your piece about that.
 7                   Before we jump into a -- the topic of the
 8     day, which was scheduled before what happened
 9     overnight -- but last night, we were given another
10     reminder as to why we need you, John, and your peers
11     to never give up.          In Thousand Oaks, California,
12     another mass shooting.              This time at a club hosting
13     a college theme night.              Eleven people who went out
14     just to be with their friends are now dead.                        A
15     heroic Ventura County Sheriff's Sergeant responding
16     to the scene, Ron Helus, was also murdered.
17                   Attorney General Grewal and I were both at
18     the Blue Mass at the cathedral in Newark this
19     morning for fallen officers, which reminds us of the
20     indelible impact that gun violence has on all of us
21     but also it's had on the lives of our law
22     enforcement brothers, sisters, and families.
23                   Another 12 Americans whose lives have been
24     cut short by senseless gun violence.                       At what point
25     do we finally wake up to the reality that we remain
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 11 of 48
                              Governor Signs Ghost Gun Bill                        6

 1     the only advanced society that tolerates such horror
 2     on such a regular basis?                At what point do we wake
 3     up to the reality that we're the only advanced
 4     nation so awash in easy-to-access guns?                      When do we
 5     finally put two and two together?                      We dedicate today
 6     and all of our efforts going forward to the simple
 7     and commonsense premise that mass murder is not the
 8     price we have to pay for the Second Amendment?
 9                   Peter and John and his generation have
10     already done more in the last year to move this
11     conversation forward than my generation, our
12     generation, has done in decades.                       We need to listen.
13     We need to act.         And today we're doing just that.
14                   It is an honor to stand up here with the
15     Attorney General, Gurbir Grewal -- honored to be
16     with you, General -- and dear friend, Senator Joe
17     Cryan, and importantly, not just Senator Joe Cryan,
18     a dear friend, former Sheriff Joe Cryan from Union
19     County.      Also honored in the front row, in Seat 1A,
20     to be joined by Mercer County Executive Brian
21     Hughes; Senior Advisor to my office, and dear
22     friend, on gun safety matters, Bill Castner; and the
23     rock in legislative 15th representatives, Senator
24     Shirley Turner, Assemblywoman Verlina Renolds-
25     Jackson and Assemblyman Anthony Verelli.                      It's an
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 12 of 48
                              Governor Signs Ghost Gun Bill               7

 1     honor to be with you and, as usual, with the panoply
 2     and colors of t-shirts with us today, more red than
 3     blue, by the way.          The Brady folks are in the house
 4     but the moms are here in the house in a big way.
 5     But it's great to have you all here.
 6                   We're here for an important purpose.
 7     We're here to close a dangerous loophole in our gun
 8     laws and to expressly outlaw so-called ghost guns
 9     here in New Jersey.            We are ensuring that anyone
10     caught possessing a homemade or a 3D printed
11     firearm, meaning guns manufactured specifically to
12     be untraceable by law enforcement, will be
13     prosecuted to the fullest extent of the law and face
14     up to five years in prison.
15                   The Attorney General has been a national
16     leader in this fight.              Last June he issued a cease
17     and desist letter to the companies that deal in
18     ghost guns, saying explicitly that New Jersey is off
19     limits to them.         He joined like-minded attorneys
20     general in successfully stopping in federal court
21     the release of blueprints that would've allowed
22     anyone with a computer and access to a 3D printer
23     the ability to build their own, untraceable firearm.
24     This law that we're going to sign today further
25     backs up his efforts, and I thank him for all that
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 13 of 48
                              Governor Signs Ghost Gun Bill                      8

 1     he has done.        Thank you, Gurbir.
 2                   I thank Senator Cryan for his leadership,
 3     generally, and specifically for sponsoring this bill
 4     along with Senator Nick Scutari, Assemblyman Paul
 5     Moriarty -- and I was back and forth with Paul many
 6     times this morning, talking about last night in
 7     Thousand Oaks and the importance of what we're doing
 8     today -- Assemblyman Gary Schaer, and Assemblywoman
 9     Annette Quijano, was well as the overwhelming
10     majority in the legislature who passed this bill --
11     and I might add by tremendous bipartisan margins.
12                   These votes show that, unlike in
13     Washington, we could -- we can work across the aisle
14     to pass commonsense gun safety laws.                    The NRA, to
15     the surprise of absolutely no one, has mocked the
16     effort to outlaw ghost guns.                    Well, let them explain
17     why they would protect criminals who attempt to get
18     around our laws by buying ghost gun kits and
19     building untraceable guns.                  I can't wait to hear
20     their excuses as to why.                Somehow, by some extreme
21     stretch of poorly conceived logic, untraceable and
22     undetectable ghost guns are a good thing that need
23     to be protected, not made illegal.                     I just don't get
24     it.
25                   Already this year, we have taken action to
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 14 of 48
                              Governor Signs Ghost Gun Bill                         9

 1     ensure that our gun laws have the strength they need
 2     to make our communities and families safer.                        Signing
 3     the first package of bills on June 13 ranks as one
 4     of the most fulfilling days of my administration.
 5     But we continue to do more because we must.                        The
 6     attorney general has taken the unprecedented step of
 7     naming and shaming the sources of crime guns that
 8     flow into New Jersey from states with lax laws.
 9                   I have said it before, I will say it
10     again:     plus or minus 80 percent of the crimes
11     committed -- gun crimes committed in this state are
12     committed with guns that illegally came into New
13     Jersey from outside of New Jersey, which means we
14     can't do this just by our self, although we have to
15     continue to do that; therefore, we've joined with
16     our fellow states in partnership to undertake
17     important gun safety research that Congress
18     stubbornly forbids.
19                   Last week, I stood with the attorney
20     general and Assembly Majority Leader Lou Greenwald
21     to unveil our next round of commonsense bills that
22     will close remaining loopholes, institute sensible
23     regulations on ammunition sales, speed the
24     development of smart gun technology, and combat gun
25     violence in our communities, like Jersey City.
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 15 of 48
                              Governor Signs Ghost Gun Bill                    10

 1                   We have all shared the shock and despair
 2     of our fellow Americans following these mass
 3     shootings, whether it was in Parkland, in Annapolis,
 4     Pittsburgh, and now Thousand Oaks.                     But we've been
 5     spurred to act by the need to combat gun violence
 6     right here in our own communities, right here
 7     including in Trenton, which is why it's so important
 8     that the legislators who do such an extraordinary
 9     job are with us today.
10                   I will not let the next generation of New
11     Jerseyans grow up in fear.                  I have no intention of
12     letting up in the fight for commonsense gun safety,
13     and I know the leaders up here with me and in the
14     first row with me don't intend to let up.                    I know
15     the grassroots advocates and activists, who have
16     been so strong through this fight and who I'm
17     honored to stand shoulder-to-shoulder with, don't
18     either.
19                   I particularly want to acknowledge the
20     efforts of the Giffords Law Center, which brought
21     this issue to our attention and Every Town For Gun
22     Safety and the Brady Campaign to Prevent Gun
23     Violence, which helped us along the way.
24                   We must change the conversation and we
25     will.     We will not let the NRA and their small
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 16 of 48
                              Governor Signs Ghost Gun Bill                    11

 1     fringe of extremists instill their guns-in-every-
 2     corner beliefs here in New Jersey.                     Together, we
 3     will win this battle.              It may be one step at a time,
 4     one commonsense law at a time, but we will win it.
 5                   Thank you all so much, again, for
 6     everything you do, particular our leaders here, our
 7     activists -- thank you for everything.                    It's now my
 8     honor to introduce the attorney general of the great
 9     state of New Jersey, Gurbir Grewal.
10                          ATTORNEY GENERAL GREWAL:              Thank you,
11     Governor, and good afternoon everyone.
12                   Here we are, yet again, gathering after
13     another tragedy, another mass shooting, another law
14     enforcement officer killed, another community in
15     mourning, another list of lives lost and families
16     shattered.       Now, while we don't know the full story
17     of what transpired in Thousand Oaks, California,
18     last night, we know this:                  enough is enough.
19                   And so we gather this afternoon, committed
20     as ever in our efforts to ensure public safety, to
21     ensure law enforcement safety, to ensure lawful gun
22     ownership, to combat the gun violence that plagues
23     communities across our state, and importantly, to
24     prevent the next Sandy Hook; the next Aurora,
25     Colorado; the next Oak Creek; the next Las Vegas;
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 17 of 48
                              Governor Signs Ghost Gun Bill                       12

 1     Parkland; Pittsburgh; and now Thousand Oaks.                       And
 2     today, we're doing that by closing dangerous
 3     loopholes in our existing laws -- loopholes that
 4     some companies and individuals have tried to
 5     exploit.
 6                   This summer, for example, a Texan named
 7     Cody Wilson promised to publicly release computer
 8     files that would let anyone, even terrorists,
 9     felons, and domestic abusers, create firearms using
10     a 3D printer.        These guns would have no serial
11     numbers, meaning that they would be untraceable,
12     making it more difficult for our law enforcement
13     officers to solve gun crimes.                    And because some of
14     these weapons would be made entirely of plastic,
15     they wouldn't necessarily activate metal detectors.
16     That meant these weapons would be particularly
17     appealing to anyone trying to access a secure
18     facility, whether it was a courthouse, an airport,
19     or a government building.
20                   And so back in July, we successfully
21     challenged Cody Wilson in court.                       We obtained legal
22     orders that temporarily halted the release of these
23     codes.     But his supporters are not relenting,
24     they're still trying to release these codes online.
25     And so it's clear that we need stronger tools to
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 18 of 48
                              Governor Signs Ghost Gun Bill                     13

 1     stop them, tools like the -- excuse me -- tools like
 2     the legislation crafted by Senator Cryan and that
 3     Governor Murphy is signing today.
 4                   But it's not just about printable guns.
 5     We have similar concerns about the so-called ghost
 6     gun industry.        These folks know that they can't sell
 7     their weapons -- weapons like assault weapons --
 8     into New Jersey.         So instead, they sell all the
 9     parts for these weapons and then provide a link to a
10     video that shows you how to build them at home.                     So
11     they essentially sell you weapons that you couldn't
12     otherwise buy in the Garden State.                     And they sell
13     you these weapons without conducting any background
14     checks.      And they sell you these weapons without
15     serial numbers on them so we can't trace them or
16     link them to their owners when they're found in
17     connection with gun crimes.
18                   Their conduct poses a serious and
19     immediate threat to the community and to our law
20     enforcement officers.              But they believe that they
21     can do all of this with impunity because they're not
22     technically selling fully assembled assault weapons.
23     And so they incorrectly believe that our firearms
24     laws don't apply to them.
25                   So earlier this year, we went after some
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 19 of 48
                              Governor Signs Ghost Gun Bill                     14

 1     of the biggest players in this industry.                    We told
 2     them that they were wrong on the law.                    We told them
 3     that they were, in fact, breaking the law here in
 4     New Jersey by selling those weapons here.                    And we
 5     told them to stop.           And some of them complied.            But
 6     others did not, and so those investigations are
 7     ongoing at this time.
 8                   But in both of those cases, bad actors
 9     were trying to take advantage of loopholes because
10     no law squarely addressed printable guns or ghost
11     guns.     So we had to rely on other laws, like our
12     public nuisance law or our assault weapons law, to
13     fight back.       Now, don't get me wrong:               Those laws
14     are important and they're great tools and they
15     helped us stop the spread of these dangerous,
16     untraceable weapons, but a law right on point
17     strengthens law enforcement's hand even more.
18                   And so today, there is no question that
19     printable guns and ghost guns are deadly and selling
20     them in New Jersey is illegal.                     And that's why I'm
21     so proud to support Governor Murphy's efforts and
22     the legislature's efforts to close those loopholes,
23     to stop the next Cody Wilson, to fight the ghost gun
24     industry, and to regulate the next dangerous gun
25     models before they spread into our communities.
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 20 of 48
                              Governor Signs Ghost Gun Bill                      15

 1                   And here's my message today to anyone who
 2     is contemplating making a printable gun or to the
 3     next ghost gun company trying to sell their
 4     dangerous weapons into New Jersey:                       Your products
 5     are unlawful and if you break our laws we will come
 6     after you.       And to anyone else who thinks of trying
 7     to find other loopholes in our laws, especially to
 8     sell dangerous firearms, we're just as committed to
 9     stopping each of you.              The safety of our residents,
10     the safety of our law enforcement officers demands
11     nothing less.
12                   Thank you.
13                          GOVERNOR MURPHY:                  Well said, man.
14     Well said.       Well said and thank you, General, for
15     your leadership on this and so many other matters.
16                   I -- I can't say enough good things about
17     the leadership and the public service of Senator Joe
18     Cryan, a guy who's got courage, who's willing to
19     stand up and speak truth to power, will occasionally
20     give me a -- a shot upside the head to make sure I
21     got my head screwed on straight, and I particularly
22     can't thank him enough -- he has to get in line, by
23     the way, to do that -- I -- I particularly can't
24     thank him enough for his leadership on this
25     incredibly important piece of legislation.                       Ladies
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 21 of 48
                              Governor Signs Ghost Gun Bill                    16

 1     and gentleman, Senator Joe Cryan.
 2                          SENATOR CRYAN:              Thank you, Governor.
 3     Thank you.       Thank you.         Thank you.            Thank you,
 4     Governor, and thanks for -- for the nice intro.
 5                   I just want to begin by acknowledging John
 6     again.     We had a chance to chat, the three -- the
 7     four of us, in the back.                John's a -- John's got a
 8     remarkable story.          Grew up Jersey City.                His
 9     brother, who was in Squirrel Hill, goes to Carnegie-
10     Mellon.      John's twin, Anna, was accepted to all
11     eight -- all nine Ivy League schools, eight Ivy --
12                          MR. RESIK:            Eight.
13                          SENATOR CRYAN:              -- all eight Ivy
14     League schools.         She chose Brown, for those of you
15     that are counting.           So John is the slouch in the
16     family.      He's -- he's in his freshman year in
17     Princeton.       So -- so John, thank you for being here.
18                          MR. RESIK:            Thank you.
19                          SENATOR CRYAN:              Governor, thank you
20     for your leadership on this -- in this -- for this
21     legislation and most importantly, thank you for
22     signing it in just a moment or two.
23                          GOVERNOR MURPHY:                  Thank you.
24                          SENATOR CRYAN:              And I want to thank
25     some folks and the -- and then just tell you the
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 22 of 48
                              Governor Signs Ghost Gun Bill                       17

 1     genesis as to how this bill came about, with the
 2     advocates and how we molded a bill that began in one
 3     area and became something much more important and
 4     much more -- much more greater for the sum of its
 5     parts.
 6                   I want to thank two folks who moved it out
 7     of their houses -- Senate President Steve Sweeney
 8     and Assembly Speaker Coughlin, and I want to thank
 9     Kevin Drennan from the Majority Office and Skip
10     Ciminio from the Assembly Majority Office for their
11     leadership on this.            We were able to get these bills
12     on the same day coincided.                  I thank them very much
13     for that, and I'd be remiss if I didn't thank my
14     Chief of Staff who helped coordinate all this, and
15     that's Jessica Cohen over there.                       I appreciate it,
16     Jessica.      Thank you.
17                   I have one other thank-you to say and --
18     and General, I know that the big guys do all the
19     work, but once in a while we let the others, right?
20                          ATTORNEY GENERAL GREWAL:                Right.
21                          SENATOR CRYAN:              And one of them is
22     Steve Finkel from your office who did an amazing
23     job.    Stephan, thank you for your work here.                     We --
24     we appreciate it.
25                   So the genesis of this bill was, as Phil
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 23 of 48
                              Governor Signs Ghost Gun Bill                       18

 1     was nice enough to mention, I -- I used to have the
 2     privilege of being the Union County Sheriff.                       And
 3     one of my officers came into the office one day and
 4     sat down and said, "Look, you just got elected to
 5     the senate but you need to start thinking about
 6     this.     There are people here that can buy guns off
 7     the internet and people we deal with that can buy
 8     untraceable weapons," 80/20s is what he specifically
 9     talked about.
10                   Then he sat down on the computer and in
11     less than two minutes showed me how to buy an AR-15
12     unassembled that I could have, literally at that
13     moment, if I wanted to, with my credit card.                       I was
14     flabbergasted, to tell you the truth.                     I knew that
15     we had issues in the Sheriff's Office over a variety
16     of things, but perhaps the most important or most
17     difficult is when we dealt with untraceable weapons
18     in our crime scene unit and how important it is that
19     any sort of clue or ability to fingerprint or lift
20     anything we can from a crime scene.                     Without the
21     idea of a serial number was frightening to all.
22                   And if you wonder, when we talk about
23     untraceable, you get that, right?                      That we don't
24     have a serial number, we can't find out where it
25     came from.       Think about for a moment -- and the
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 24 of 48
                              Governor Signs Ghost Gun Bill                      19

 1     general mentioned it -- for those of you that have
 2     walked through an airport scanner or any building
 3     where you felt safer because you were scanned,
 4     imagine the person behind you has a weapon that is
 5     untraceable to that.             And that's what we're talking
 6     about here.       This affects every individual in the
 7     State of New Jersey, if not the country.                   You know,
 8     it's an important piece of the puzzle that the
 9     governor has taken so much of leadership on with the
10     general and gun safety here in New Jersey and
11     throughout the nation.              When you think about that
12     and put it in context, we realize the importance of
13     today.
14                   And with that in mind, we began with a
15     bill that began with just 80/20s, internet sales.
16     And thanks to the intervention of Bill Castner from
17     the Governor's Office and others, we took a
18     leadership role in amendment after amendment.                      This
19     bill evolved, and which I think is -- is what makes
20     legislation particularly -- particularly special.
21     When you take an idea, you take the best ideas that
22     you can, people willing to work with you, whether
23     they're the leader of the state, the general of the
24     state, or folks that come by in advocacy and say,
25     "This is a better idea."
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 25 of 48
                              Governor Signs Ghost Gun Bill                         20

 1                   We could've had this bill done a couple
 2     months ago, but it wouldn't be the bill it is today.
 3     And for that, I say thank you to the advocates and a
 4     particular shout-out to Bill Castner for your work.
 5     I appreciate it very much.
 6                   I finally want to say this:                   If you don't
 7     know what a 3D printer is, just google it and take a
 8     look.     You're not talking about buying a cartridge
 9     down at Staples.         And if you watch it and actually
10     watch videos of how one of these things can actually
11     be made, what Cody Wilson wants for New Jersey and
12     for this country -- which is stunning to me -- it is
13     frightening to watch, and it is alarming to
14     appreciate that people believe that somehow this is
15     a free right in America to have an untraceable,
16     undetectable weapon.
17                   And whether it's for John, his amazing
18     sister and his amazing brother and their safety and
19     their generation's safety, or whether it's for our
20     safety or your mom's and your dad's safety -- it's
21     for everyone that, today, we sign this bill and,
22     today, we make New Jersey a little bit safer.                       So I
23     thank you very much.             Thank you.
24                          GOVERNOR MURPHY:                  Well said, Senator.
25     Thank you, Joe, for that.                  I'll take a couple of
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 26 of 48
                              Governor Signs Ghost Gun Bill                      21

 1     questions before we sign this one on the dotted
 2     line.     Please, Nick.
 3                          AUDIENCE:          I -- I believe the
 4     attorney general's cease and desist letter earlier
 5     this summer actually said that untraceable assault
 6     weapons were already illegal, and it's already
 7     illegal to possess it, so how does this law strike
 8     the matter of obtaining (inaudible)?
 9                          ATTORNEY GENERAL GREWAL:             Sure.    As I
10     mentioned in my remarks, we were using the assault
11     weapon law to target those ghost gun manufacturers
12     because we didn't have a law directly on point
13     outlawing ghost guns, as this law does, that the
14     buying of these parts of these partially completed
15     guns is unlawful, so we were using another tool that
16     we had.      Now we have a tool directly on point to go
17     after future manufacturers or people who are still
18     persisting in marketing these products into New
19     Jersey.
20                          AUDIENCE:          Did you name those
21     manufacturers (inaudible)?
22                          ATTORNEY GENERAL GREWAL:             So the --
23     we sent, I -- I believe about seven or eight cease
24     and desist letters this -- earlier this summer.                     I'm
25     not going to name them because like I mentioned in
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 27 of 48
                              Governor Signs Ghost Gun Bill                         22

 1     my remarks, some had complied, others have not.                          I
 2     don't want to flag the particular companies who
 3     we're still investigating at this point, by naming
 4     them.
 5                          GOVERNOR MURPHY:                  I think the point
 6     you make is a good one.               You could've cobbled this
 7     together, but this, thanks to Joe's leadership and
 8     the other sponsors, this is a -- a -- a precision
 9     shot into this type of gun and that's what makes it
10     important.       Please.
11                          AUDIENCE:          Governor, a question on
12     another topic.         Do you want me to wait?
13                          GOVERNOR MURPHY:                  You're kidding?
14     Any other -- I'll come back to you.                        Any other gun
15     safety questions?          Anybody?           Please.
16                          AUDIENCE:          Senate President Steve
17     Sweeney was with the Association of CPAs this
18     morning.      He was talking about a couple of different
19     things, including --
20                          GOVERNOR MURPHY:                  The Association of
21     CPAs?     Okay.
22                          AUDIENCE:          CPAs.          And he was
23     discussing what was going on with the marijuana
24     legislation and why it hasn't gone through yet, and
25     one of the things he's talked about was the fact
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 28 of 48
                              Governor Signs Ghost Gun Bill                        23

 1     that there is differing opinions about how much tax
 2     should be charged for recreational marijuana.                        He
 3     said he wouldn't go higher than 12 percent.                        I was
 4     wondering, Governor, obviously, you have a lot of
 5     input into this as it's moving forward.                       What's your
 6     feeling about this?            Is there any agreement on the
 7     horizon?      What kind of -- should the towns get a cut
 8     and piece of the action, in terms of the tax and
 9     where are we right now?
10                          GOVERNOR MURPHY:                  So, I -- I won't
11     get into the specifics of it because I would not
12     normally do that with a piece of legislation that's
13     evolving, and I've not married myself to a
14     particular tax rate.             The -- the key, I think, is
15     just as in sports betting, which by the way, is
16     booming and may it continue to do so, even when the
17     NFL is not in season -- you want to have a rate to
18     the consumer that allows you to eliminate, as best
19     you can, the black market.                  And that's the key here.
20                   So I'm not sure I -- I -- I'm not sure
21     where the senate president gets that particular
22     number.      I don't begrudge him that, by the way, I
23     just have not married myself to a number.                       I'm going
24     to defer to experts on this who have looked at how
25     -- how it's evolved in other states, in particular
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 29 of 48
                              Governor Signs Ghost Gun Bill                        24

 1     where the -- as -- as I've said many times and I
 2     don't use marijuana -- I'm sure as heck glad we're
 3     not state number one.              I want to do it; I want to do
 4     it for the social justice reasons, but I want to do
 5     it right.
 6                          AUDIENCE:          Could I just follow, sir?
 7                          GOVERNOR MURPHY:                  Real quick, yeah.
 8                          AUDIENCE:          With -- with regard to the
 9     black market, he expressed the same concerns you're
10     talking about.
11                          GOVERNOR MURPHY:                  Yep.
12                          AUDIENCE:          That you don't want to
13     push people that way.              In your mind, is there any
14     kind of a figure where that would happen or --
15                          GOVERNOR MURPHY:                  I -- I don't have
16     a --
17                          AUDIENCE:          -- (inaudible) make sure
18     that --
19                          GOVERNOR MURPHY:                  -- don't have a
20     specific number for you, but I share the same
21     passion that you want to -- it -- it's best -- you
22     know, why are we doing this?                    We're doing this
23     because we have the widest white/non-white gap of
24     persons incarcerated in America.                        It's not the only
25     reason but a big reason is low-end drug crime.                        So
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 30 of 48
                              Governor Signs Ghost Gun Bill                      25

 1     let's start with that and we -- by the way we've got
 2     to have -- and I think we all agree on this -- we've
 3     got to have a lookback provision that mirrors what
 4     -- what it is that we're ultimately going to
 5     legalize.
 6                   Secondly, we want to take the business out
 7     of the hands of the bad guys.                    Thirdly, we want to
 8     protect our kids.          We want to regulate it, and
 9     lastly, if we can make a few bucks on it, I'm --
10     count me -- count me in for that.
11                   David?
12                          AUDIENCE:          Governor, the Special
13     Committee on Investigations held their first meeting
14     today.     There has been some concern expressed by
15     some in your administration and others -- concern
16     about this becoming an unwieldy process and the
17     committee looking into areas that are not
18     necessarily part of their initial charge.                       Are you
19     concerned that this could turn into some fishing
20     expedition?
21                          GOVERNOR MURPHY:                  You know, I'm --
22     I'm -- I'm -- I'm in the same place I've been --
23     Gurbir and I were in the Blue Mass, I think, when
24     they met this morning, so I haven't -- I haven't
25     really taken any time to see what -- what the
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 31 of 48
                              Governor Signs Ghost Gun Bill                      26

 1     proceedings looked like.                I respect the processes
 2     that we've put in place.                One is with a former
 3     member of the supreme court, former chief counsel,
 4     former chief of staff who's doing an investigation,
 5     figuring out how the heck this happened.
 6                   Secondly, inside of government process led
 7     by Mampta Patel (phonetic) to look at.                    You know, we
 8     think we've got good laws and policies around EEO
 9     and other matters, but, you know what, we can be
10     better.      We know and we must be better.                So, she's
11     leading a process on that respect and the attorney
12     general is leading the more holistic process.                      At
13     the end of the day, the one that's probably going to
14     have the most impact on a going-forward basis,
15     particular for survivors, and that is how can New
16     Jersey be the best in class in our entire country if
17     something like this awful happens to somebody.
18                   So I respect those processes.                I have no
19     reason not to respect the legislative process.                      I
20     think the -- the guidelines the -- this sort of the
21     benchmarks for all of us to keep in mind are:                      One,
22     is we stand with survivors.                   Two, we can't let
23     politics get into this at all.                     This has got to be
24     calling balls and strikes.                  And thirdly, it's got to
25     be a whole of government.                  We got to -- all of us,
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 32 of 48
                              Governor Signs Ghost Gun Bill                         27

 1     as I said a couple weeks ago -- we're looking in the
 2     mirror and it, at times, that can be very
 3     uncomfortable.         And I just want to make sure that
 4     we're all going to look in the mirror together.
 5                   Please.      Maybe one more.
 6                          AUDIENCE:          Yes.       And in regards to
 7     last night's shooting, how will, you know, how will
 8     (inaudible) be address PTSD, you know, mental
 9     illness or (inaudible)?
10                          GOVERNOR MURPHY:                  Yeah, I'm not --
11     I'm not familiar with the details and as to whether
12     or not that was a causal factor but I will say this:
13     One of the things that I'm proud we've done -- away
14     from -- so let -- let me just stipulate.                        We want to
15     be the number one state in the nation as it relates
16     to commonsense gun safety laws.                        And we think
17     there's no reason we -- we can't be that and still
18     respect the Second Amendment.                    So I find those
19     arguments to be completely unpersuasive and
20     obviously, we're going to sign, in a minute, another
21     piece toward that end.
22                   I'm very proud that we, very early on in
23     our administration, opened up the medical marijuana
24     regime.      And I hope through legislation we could
25     continue to open it up.               And you're already seeing
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 33 of 48
                              Governor Signs Ghost Gun Bill                    28

 1     thousands of more people qualified, the stigma
 2     associated with physicians reducing, and PTSD is one
 3     of the -- one of the list of maladies that is on
 4     there and that's a big deal.                    We -- as soon as I --
 5     almost as soon as we had signed that executive
 6     order, a guy walked up to me in a diner in East
 7     Newark and said, "You've just changed my life."                    So
 8     I think it's -- a lot of the things that New Jersey
 9     does well but we all need to, again, continue to
10     look in the mirror and ask ourselves, "How can we
11     even be better?" particularly with our veterans.
12                   You know, we just continue to, as a
13     country, and I -- I think we do a good job, but we
14     must do a much better job in our state with veterans
15     as it relates to mental health, healthcare
16     generally, jobs, housing and homelessness.                    Again,
17     relative to other states, I'm proud of where we are
18     but we're not where we need to be.
19                   I think with that, we're going to turn to
20     the table, invite our distinguished guests in the
21     front row to come on up and join us, and let's sign
22     this.     Thank you-all.
23                   Give you the money shot here.               I've got my
24     glasses.
25                   Okay.
                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 34 of 48
                              Governor Signs Ghost Gun Bill                        29

 1                   Pen number one is the one and only, John
 2     Resik.     Come on, man.
 3                   Attorney General Gurbir Grewal.                   Thanks,
 4     man.    Bless you.
 5                   Senator Joe Cryan.                God bless you, Joe.
 6     (Inaudible.)
 7                   The Senator Shirley Turner from the house.
 8                   Assemblywoman Verlina Reynolds-Jackson.
 9     Verlina, where are you?
10                   Assemblyman Anthony Verelli.                   (Inaudible.)
11                   And last but not least, County Executive
12     (inaudible) Brian Hughes.
13                          MR. HUGHES:            Anything you want to
14     call me, Joe.
15                          GOVERNOR MURPHY:                  Love you, buddy.
16     Congratulations.
17                   This is now effective -- by the way, this
18     law is effective immediately.                    It's the law of the
19     land.     Only I'm a man who (inaudible).                    Thank you
20     all, so much, for coming up.
21                          (End of Proceedings.)
22

23

24

25

                                        Lexitas
     Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 35 of 48
                              Governor Signs Ghost Gun Bill                     30

 1                                CERTIFICATION
 2                    TO THE AUDIO TRANSCRIPTION OF
 3                             RECORDED AUDIO OF
 4                       GOVERNOR SIGNS GHOST BILL
 5

 6                          I, DONNETTE COWGILL, do hereby
 7     certify that I have listened to and transcribed the
 8     above-referenced audio to the best of my ability.
 9                          I FURTHER CERTIFY that the foregoing
10     pages comprise a true and correct computer
11     transcription by me of said audio.
12                          Subscribed and sworn to by me on this
13     the 8th day of November, 2018.
14

15

16

17                                                     ______________________
18                                                     Donnette Cowgill
19

20

21

22     Lexitas – Firm Registration No. 95
23     13101 Northwest Freeway, Suite 210
24     Houston, TX 77040
25     (281) 469-5580
                                        Lexitas
Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 36 of 48




                                Exhibit 2
              Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 37 of 48




                                               State of New Jersey
PHILIP D. MURPHY                            OFFICE OF THE ATTORNEY GENERAL
     Governor                             DEPARTMENT OF LAW AND PUBLIC SAFETY
                                                    DIVISION OF LAW
SHEILA Y. OLIVER                                          PO Box 080                                             GURBIR S. GREWAL
  Lt. Governor                                    TRENTON, NJ 08625-0080                                          Attorney General




       Defense Distributed
       2320 Donley Dr., Suite C
       Austin, TX 78758
                                                        July 26, 2018

       To Whom It May Concern:

               You are directed to cease and desist from publishing printable-gun computer files for use
       by New Jersey residents. The files you plan to publish offer individuals, including criminals,
       codes that they can use to create untraceable firearms-and even to make assault weapons that
       are illegal in my state. These computer codes are a threat to public safety, and posting them
       violates New Jersey's public nuisance and negligence laws. If you do not halt your efforts to
       proceed with publication, I will bring legal action against your company before August I, 2018.

                The computer files that you plan to publish will undermine the public safety of New
       Jersey residents. These files allow anyone with a 3-D printer to download your code and create a
       fully operational gun. More than that, the codes you plan to post will enable individuals to print
       assault weapons that are illegal in New Jersey. And because the printed guns would not have
       serial numbers, they would not be traceable by law enforcement. Worst of all, you are going to
       make the codes available to everyone---regardless of age, criminal status, or history of mental
       illness. That would undermine New Jersey's comprehensive scheme for keeping guns out of
       dangerous criminals' hands, and it would undermine the safety of our residents.

               Not only are your codes dangerous, but posting them would also be illegal. New Jersey's
       law is clear: an individual who interferes with public health, safety, peace, and comfort violates
       our public nuisance law. See James v. Arms Tech., Inc., 359 N.J. Super. 291, 329-33 (App. Div.
       2003). As New Jersey courts have held, "[n]o one can seriously debate" that regulated guns are
       "dangerous instrumentalities" and thus implicate our public nuisance law. Id. at 320. So when a
       group of manufacturers "flood[ed] the gun market" through a high volume of sales, while failing
       to develop "reasonable safeguards over the distribution scheme" and "refus[ing] to oversee or
       supervise the control of handgun distribution in order to prevent the foreseeable channeling of
       guns to such an illegal market," New Jersey courts found they could be held responsible when
       their actions "facilitate[ d] the illegal sale of weapons to criminals and other unlawful users." Id.
       at 312. That is what your actions will do as well-make do-it-yourself guns available to anyone,
       even if the individuals are prohibited from owning guns because of prior convictions, history of
       mental illness, or history of domestic violence, even if the weapons they print are illegal in my


                             Hughes Justice Complex •    TELEPHONE:   (609) 292-4925 • FAX: (609) 292-3508
                        New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 38 of 48
Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 39 of 48




                                Exhibit 3
       Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 40 of 48




                                            MICHAEL N. FEUER
                                               City Attorney

                                                  July 27, 2018


The Hon. Robert Pitman
United States District Court for the
Western District of Texas
501 West 5th St., Suite 5300
Austin, TX 78701

        Re: Defense Distributed et al. v. United States Department of State et al.,
        (Case No. 15-CV-00372-RP).

Dear Judge Pitman:

        The purpose of this letter is to apprise the Court that the City of Los Angeles intends to
move to intervene in Defense Distributed, et al. v. Dep't of State, et al., Case No. 15-cv-372-RP
(W.D. Tex.) (the "Litigation") to seek to enjoin Defense Distributed from publishing its
blueprints of firearms and firearm components on the internet. The City has a concrete,
particularized, and legally protectable interest in the Litigation: the potential public distribution
of Defense Distributed's blueprints on the internet would pose a direct and immediate threat to
public safety in the City of Los Angeles, and cause numerous violations of California and City
laws designed to protect the public from gun violence.

        I am the City Attorney for the City of Los Angeles (the "City"). As the City's chief
lawyer and prosecutor, it is my job to enforce the gun laws of the City and California to ensure
the safety of the City' s nearly four million residents as well as its millions of visitors. 1

        I have reviewed a settlement agreement (the "Agreement") purporting to resolve the
Litigation. Under the Agreement, the plaintiff, Defense Distributed, is aiiowed to publicly
upload blueprints of firearms and firearm components to the Internet so that any terrorist, violent
felon, domestic abuser, mentally ill individual, or minor with access to the Internet and a 3D
printer may create completely untraceable and undetectable guns and gun components, including


1 In 2016, Los Angeles County had over 47 million visitors. https://www.discoverlosangeles.com/press-
releases/facts-about-los-angeles .
         City Hall East 200 N. Main Street Room 800 Los Angeles, CA 90012 (213) 978-8100 Fax (213) 978-8312
          Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 41 of 48



    The Honorable Robert Pitman
    Page2

    "do-it-yourself' semi-automatic weapons. This is not hyperbole. Indeed, in paragraph l(d) of
    the Agreement, the State Department acknowledges and agrees that temporary modification of
    the Category 1 munitions list permits "any United States person" to "access, discuss, use,
    reproduce, or otherwise benefit" from Defense Distributed's automated blueprints. This will
    undoubtedly facilitate the manufacture of 3D guns in California, as well as the importation of
    such guns into California, in violation of numerous California and City laws. The threat to
    public safety in our jurisdiction is cleaL

        For example, California law has labeled "undetectable firearms"-like those that Defense
Distributed's blueprints may enable people to make-as a nuisance. (Cal. Pen. Code§ 24690.) 2
As such, my office is authorized to file lawsuits to "enjoin" the manufacture, importation, or
possession of an undetectable firearm. (Id. § 18010.) Furthermore, under California law, it is
also a crime to "manufacture[] or cause[] to be manufactured, import[] into the state, . . . or
possess[] any undetectable firearm," subjecting a violator to imprisonment for up to a year. (Id.
§ 24610.) Defense Distributed's blueprints may allow individuals to print undetectable 3D
firearms in direct violation of these laws.

        The threat to public safety in Los Angeles posed by undetectable firearms is obvious and
immeasurable. For exampie, it is illegal under the Los Angeles Municipal Code ("LAMC") to
possess the "frame, receiver or barrel of a firearm" at an airport. (LAMC § 55. l 7(a)(l).) This is
for good reason; the Los Angeles International Airport is the fifth busiest airport in the world,
and served over 84 million passengers in 2017. https://www.businessinsider.com/busiest-
airports-in-the-world-2018-2018-4#6-chicago-ohare-international-airport-ord- 79828183-
passengers-in-2017-15 .3 One way we enforce this law is through the use of X-ray machines.
But undetectable gun and gun components may render metal detectors and X-ray machines
useless. Thus, the online distribution of Defense Distributed's blueprints will allow criminals
and terrorists to evade our iaw. How will we keep airports and airplanes safe?

        It is also unlawful under California law to sell or transfer a manufactured or assembled
firearm (Cal. Pen. Code § 29180(d)), 4 and to aid or abet certain high-risk individuals (e.g.,
felons, sex offenders, etc.) in the manufacture or assembly of a firearm. (Id. § 29180(e).)
Defense Distributed's blueprints will allow individuals to circumvent these laws with ease.

       In addition, numerous other California and City laws will be directly undermined by the
publishing of Defense Distributed's blueprints. For example, it is a felony in California to
manufacture, import, or sell an assault weapon, punishable by up to eight years in prison. (Cal.

2An undetectable firearm is generally defined as a weapon that is not detectable by a walk-through metal
detector or "the types of X-ray machines commonly used at airports." (Cal. Pen. Code§ 17280.)

3In addition to the significant traffic through Los Angeles' s airport, the Port of Los Angeles is the largest
container port in North America. https://www.portoflosangeles.org/about/facts.asp . This is another
potential access point for 3D guns to slip into Los Angeles undetected.

4"For purposes of this chapter, 'manufacturing' or 'assembling' a firearm means to fabricate or construct
a firearm, or to fit together the component parts of a firearm to construct a firearm." (Cal. Pen. Code
§ 2918O(a).)
      Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 42 of 48



The Honorable Robert Pitman
Page3

Pen. Code § 30600(a).) Defense Distributed's blueprints may allow individuals to print 3D
assault weapons in direct violation of this law.

        California also has a comprehensive scheme to ensure that firearms do not fall into the
hands of felons and other individuals deemed by the court system to pose a danger to others as a
result of mental disorder or illness through a robust background check process. (Cal. Pen. Code
§§ 26815, 28210 , 28220, 29800; Cal. Wel. & Inst. Code§§ 8103-04.) And the City has similar
laws designed to prevent gun violence and assist law enforcement in the apprehension of those
who misuse firearms. (See, e.g., LAMC § 55.14 (prohibiting the purchase and sale of more than
one handgun to the same person in a thirty day period); id. § 55.15 (requiring fingerprinting of
firearms purchasers).) All of these laws are directly undermined if felons can simply print their
own 3D firearms with the assistance of Defense Distributed's blueprints.

        In sum, the potential public distribution of Defense Distributed' s blueprints would pose a
direct and immediate threat to public safety in the City and would directly cause numerous
violations of California and City law. We were recently made aware of the hearing this Court
will hold this afternoon on the Motion to Intervene by The Brady Campaign to Prevent Gun
Violence, Everytown for Gun Safety Action Fund, Inc. and Giffords ("the Proposed
lntervenors"). We urge the Court to grant the Proposed Intervenors' Motion, and respectfully
apprise the Court of our intent to move to intervene ourselves at our earliest opportunity .




                                             By:
                                             MICHAEL N. FEUER
                                             Los Angeles City Attorney
Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 43 of 48




                              &YIJCJU
            Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 44 of 48




                                             DEPARTMENT OF JUSTICE
MATTHEW P. DENN                                 820 NORTH FRENCH STREET                                  PHONE (302) 577-8400
 ATTORNEY GENERAL                              WILMINGTON, DELAWARE 19801                                 FAX (302) 577-2610




                                                   July 30, 2018




    Defense Distributed
    2320 Donley Dr., Suite C
    Austin, TX 78758
    crw~ defd ist.or g
        ~




    To Whom It May Concern:



             You are hereby directed to cease and desist from publishing printable gun computer files for use
    by Delaware residents. The State of Delaware Department of Justice will take legal action to prevent any
    effort by Defense Distributed intended to publish or offer individuals - including criminals - programs,
    codes, drawings, or other sources of data that an individual can use to create untraceable firearms. Any
    such action constitutes a threat to public safety and a likely violation of our criminal law . Any action to
    disseminate this information constitutes a violation of the State of Delaware's nuisance and negligence
    laws. If you do not immediately halt your effo11s to distribute this information, by whatever electronic
    form and by whatever electronic means, Delaware DOI will bring legal action against your company.



            Because the printed guns would not have serial numbers, they will permit the untraceable use of
    firearms and prevent effective law enforcement. Due to the nature of your intended distribution of this
    date, everyone - regardless of age, criminal status , or mental health history - will be able to own a
    firearm. Your action would seriously undermine the safety of our residents. See 11 Del. C. § 1448.



             A person who engages in conduct that is unlawful or unreasonable under the circumstances and
    who knowingly or recklessly creates or maintains a condition that endange.-s the health or safety of others,
    is guilty of Criminal Nuisance. 11 Del.C. §1322(1). See also, e.g. 11 Del.C. §§ 1444 and 1447. Your
    public comments and deliberate indifference to the safety of citizens in Delaware is disturbing. Your
    public comments and statements are evidence of the reckless nature of your intended actious and will be
    considered in a civil enforcement action.




                                                                                ..,.,
       Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 45 of 48



        Delaware DOJ oemands that you halt publication of the printable-gun computer fil~s in the State
of Delaware immediately. Should you fail to comply with this letter, our office will initiate legal action
barring you from publishing these files and seeking costs and attorney fees in order to make the public
whole.




Sincerely




Matthew Denn
Delaware Attorney General
Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 46 of 48




                             Exhibit 5
                  Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 47 of 48




                                                State of New Jersey
PHILIP D. MURPHY                             OFFICE OF THE ATTORNEY GENERAL
    Governor                               DEPARTMENT OF LAW AND PUBLIC SAFETY
                                                     DIVISION OF LAW
SHEILA Y. OLIVER                                           PO Box 080                                             GURBIR S. GREWAL
   Lt. Governor                                    TRENTON, NJ 08625-0080                                          Attorney General




        Legal Department
        DreamHost
        707 Wilshire Boulevard, Suite 5050
        Los Angeles, CA 90017

                                                        July 30, 2018

        To Whom It May Concern:

                I write to inform you that the website https://defcad.com/ (“Defcad Website”), operated
        by the company Defense Distributed, is violating your Acceptable Use Policy. Starting on
        Wednesday, Defense Distributed plans to publish computer files on the Defcad Website that
        enable anyone with a 3-D printer to download codes to create a fully operational firearm. These
        files specifically offer individuals, including criminals, codes they can use to create untraceable
        firearms—and even to make assault weapons that are illegal in my state. The codes put law
        enforcement safety and public safety at risk, and posting them violates New Jersey’s public
        nuisance and negligence laws. I sent a cease and desist letter to Defense Distributed on July 26,
        2018, based on violations of New Jersey law, and filed suit in state court today. Because your
        Acceptable Use Policy bars websites from transmitting material in violation of state law, Defense
        Distributed’s plans will be in violation of that policy.

                There is no doubt that the codes Defense Distributed will place on the Defcad Website
        undermine the public safety of New Jersey residents and law enforcement officers. These files
        allow anyone with a 3-D printer to create a fully operational gun. The codes enable individuals to
        print assault weapons that are illegal in New Jersey. And because these guns would not have
        serial numbers, they cannot be traced by law enforcement. The codes will be available to all—
        regardless of age, criminal status, or history of mental illness. These codes thus undermine New
        Jersey’s comprehensive scheme for keeping guns out of dangerous criminals’ hands.

                Not only are these codes dangerous, but posting them would also be illegal. New Jersey’s
        law is clear: an individual who interferes with public health, safety, peace, and comfort violates
        our public nuisance law. See James v. Arms Tech., Inc., 359 N.J. Super. 291, 329-33 (App. Div.
        2003). As New Jersey courts have held, “[n]o one can seriously debate” that regulated guns are
        “dangerous instrumentalities” and thus implicate our public nuisance law. Id. at 320. So when a
        group of manufacturers “flood[ed] the gun market” through a high volume of sales, while failing
        to develop “reasonable safeguards over the distribution scheme” and “refus[ing] to oversee or


                              Hughes Justice Complex • TELEPHONE: (609) 292-4925 • FAX: (609) 292-3508
                         New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
          Case 2:18-cv-01115-RSL Document 155-5 Filed 12/17/18 Page 48 of 48



                                                                                                   July 30, 2018
                                                                                                          Page 2

supervise the control of handgun distribution in order to prevent the foreseeable channeling of
guns to such an illegal market,” New Jersey courts found they could be held responsible when
their actions “facilitate[d] the illegal sale of weapons to criminals and other unlawful users.” Id.
at 312. That is what Defense Distributed’s actions on the Defcad Website will do—make do-it-
yourself guns available to all, even if the individuals are prohibited from owning guns because of
prior convictions, history of mental illness, or history of domestic violence, even if the weapons
they print are illegal in New Jersey, and even if they plan to use their weapons to further crimes
and acts of violence.

        Indeed, Defense Distributed seeks to use the Defcad Website to undermine all the efforts
of states like New Jersey to keep guns out of criminals’ hands. As Defense Distributed found
Cody Wilson stated, “All this Parkland stuff, the students, all these dreams of ‘common sense
gun reforms’? No. The internet will serve guns, the gun is downloadable.” 1 Wilson also stated,
“I’m not worried about public safety.” 2 Not only does that reveal a lack of regard for safety, but
it also shows that Defense Distributed’s interference with the public’s safety is intentional and
thus per se unreasonable. James, 359 N.J. Super. at 330.

         As a result, Defense Distributed is plainly planning to use the Defcad Website in a way
that violates DreamHost’s Acceptable Use Policy. Your Policy says that the “Customer may only
use DreamHost Web Hosting’s Server for lawful purpose. Transmission of any material in
violation of any Country, Federal, State or Local regulation is prohibited…. Also, using
DreamHost’s servers or network to conspire to commit or support the commission of illegal
activities is forbidden.” 3 Violations may “result in immediate and permanent disablement” of the
customer’s website. That is why I write to inform you that Defense Distributed will be using the
Defcad Website to violate New Jersey law.

                                              Sincerely,




                                              Gurbir S. Grewal
                                              Attorney General




1
  Andy Greenberg, “A Landmark Legal Shift Opens Pandora’s Box for DIY Guns,” Wired (July 10, 2018), available
at https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/.
2
  Tess Owen, “Get Ready for the New Era of 3D-Printed Guns Starting August 1,” Vice News (July 18, 2018),
available  at   https://news.vice.com/en_us/article/ev8xjn/get-ready-for-the-new-era-of-3d-printed-guns-starting-
august-1.
3
    “Acceptable Use Policy,” available at https://www.dreamhost.com/legal/acceptableuse-policy/.
